
	

113 HR 4 PCS: Jobs for America Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 597113th CONGRESS
		2d Session
		H. R. 4
		IN THE SENATE OF THE UNITED STATES
		November 12, 2014Received; read the first timeNovember 13, 2014Read the second time and placed on the calendarAN ACT
		To make revisions to Federal law to improve the conditions necessary for economic growth and job
			 creation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Jobs for America Act.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. PAYGO scorecard.
				Division I—Ways and Means
				Title I—Save American Workers 
				Sec. 101. Short title.
				Sec. 102. Repeal of 30-hour threshold for classification as full-time employee for purposes of the
			 employer mandate in the Patient Protection and Affordable Care Act and
			 replacement with 40 hours.
				Title II—Hire More Heroes 
				Sec. 201. Short title.
				Sec. 202. Employees with health coverage under TRICARE or the Veterans Administration may be
			 exempted from employer mandate under Patient Protection and Affordable
			 Care Act.
				Title III—American Research and Competitiveness 
				Sec. 301. Short title.
				Sec. 302. Research credit simplified and made permanent.
				Sec. 303. PAYGO Scorecard.
				Title IV—America’s Small Business Tax Relief 
				Sec. 401. Short title.
				Sec. 402. Expensing certain depreciable business assets for small business.
				Sec. 403. Budgetary effects.
				Title V—S Corporation Permanent Tax Relief 
				Sec. 501. Short title.
				Sec. 502. Reduced recognition period for built-in gains of S corporations made permanent.
				Sec. 503. Permanent rule regarding basis adjustment to stock of S corporations making charitable
			 contributions of property.
				Sec. 504. Budgetary effects.
				Title VI—Bonus depreciation modified and made permanent 
				Sec. 601. Bonus depreciation modified and made permanent.
				Sec. 602. Budgetary effects.
				Title VII—Repeal of medical device excise tax
				Sec. 701. Repeal of medical device excise tax.
				Sec. 702. Budgetary effects.
				Division II—Financial Services
				Title I—Small Business Capital Access and Job Preservation 
				Sec. 101. Short title.
				Sec. 102. Registration and reporting exemptions relating to private equity funds advisors.
				Title II—Small Business Mergers, Acquisitions, Sales, and Brokerage Simplification 
				Sec. 201. Short title.
				Sec. 202. Registration exemption for merger and acquisition brokers.
				Sec. 203. Effective date.
				Division III—Oversight
				Subdivision A—Unfunded Mandates Information and Transparency 
				Sec. 101. Short title.
				Sec. 102. Purpose.
				Sec. 103. Providing for Congressional Budget Office studies on policies involving changes in
			 conditions of grant aid.
				Sec. 104. Clarifying the definition of direct costs to reflect Congressional Budget Office
			 practice.
				Sec. 105. Expanding the scope of reporting requirements to include regulations imposed by
			 independent regulatory agencies.
				Sec. 106. Amendments to replace Office of Management and Budget with Office of Information and
			 Regulatory Affairs.
				Sec. 107. Applying substantive point of order to private sector mandates.
				Sec. 108. Regulatory process and principles.
				Sec. 109. Expanding the scope of statements to accompany significant regulatory actions.
				Sec. 110. Enhanced stakeholder consultation.
				Sec. 111. New authorities and responsibilities for Office of Information and Regulatory Affairs.
				Sec. 112. Retrospective analysis of existing Federal regulations.
				Sec. 113. Expansion of judicial review.
				Subdivision B—Achieving Less Excess in Regulation and Requiring Transparency 
				Sec. 100. Short title; table of contents.
				Title I—All Economic Regulations are Transparent Act
				Sec. 101. Short title.
				Sec. 102. Office of Information and Regulatory Affairs publication of information relating to
			 rules.
				Title II—Regulatory Accountability Act
				Sec. 201. Short title.
				Sec. 202. Definitions.
				Sec. 203. Rule making.
				Sec. 204. Agency guidance; procedures to issue major guidance; presidential authority to issue
			 guidelines for issuance of guidance.
				Sec. 205. Hearings; presiding employees; powers and duties; burden of proof; evidence; record as
			 basis of decision.
				Sec. 206. Actions reviewable.
				Sec. 207. Scope of review.
				Sec. 208. Added definition.
				Sec. 209. Effective date.
				Title III—Regulatory Flexibility Improvements Act
				Sec. 301. Short title.
				Sec. 302. Clarification and expansion of rules covered by the Regulatory Flexibility Act.
				Sec. 303. Expansion of report of regulatory agenda.
				Sec. 304. Requirements providing for more detailed analyses.
				Sec. 305. Repeal of waiver and delay authority; additional powers of the Chief Counsel for
			 Advocacy.
				Sec. 306. Procedures for gathering comments.
				Sec. 307. Periodic review of rules.
				Sec. 308. Judicial review of compliance with the requirements of the Regulatory Flexibility Act
			 available after publication of the final rule.
				Sec. 309. Jurisdiction of court of appeals over rules implementing the Regulatory Flexibility Act.
				Sec. 310. Establishment and approval of small business concern size standards by Chief Counsel for
			 Advocacy.
				Sec. 311. Clerical amendments.
				Sec. 312. Agency preparation of guides.
				Sec. 313. Comptroller General report.
				Title IV—Sunshine for Regulatory Decrees and Settlements Act
				Sec. 401. Short title.
				Sec. 402. Definitions.
				Sec. 403. Consent decree and settlement reform.
				Sec. 404. Motions to modify consent decrees.
				Sec. 405. Effective date.
				Division IV—Judiciary
				Title I—Regulations From the Executive in Need of Scrutiny 
				Sec. 101. Short title.
				Sec. 102. Purpose.
				Sec. 103. Congressional review of agency rulemaking.
				Sec. 104. Budgetary effects of rules subject to section 802 of title 5, United States Code.
				Sec. 105. Government Accountability Office study of rules.
				Title II—Permanent Internet Tax Freedom 
				Sec. 201. Short title.
				Sec. 202. Permanent moratorium on Internet access taxes and multiple and discriminatory taxes on
			 electronic commerce.
				Division V—Natural Resources
				Subdivision A—Restoring Healthy Forests for Healthy Communities 
				Sec. 100. Short title.
				Title I—Restoring the Commitment to Rural Counties and Schools
				Sec. 101. Purposes.
				Sec. 102. Definitions.
				Sec. 103. Establishment of Forest Reserve Revenue Areas and annual volume requirements.
				Sec. 104. Management of Forest Reserve Revenue Areas.
				Sec. 105. Distribution of forest reserve revenues.
				Sec. 106. Annual report.
				Title II—Healthy Forest Management and Catastrophic Wildfire Prevention
				Sec. 201. Purposes.
				Sec. 202. Definitions.
				Sec. 203. Hazardous fuel reduction projects and forest health projects in at-risk forests.
				Sec. 204. Environmental analysis.
				Sec. 205. State designation of high-risk areas of National Forest System and public lands.
				Sec. 206. Use of hazardous fuels reduction or forest health projects for high-risk areas.
				Sec. 207. Moratorium on use of prescribed fire in Mark Twain National Forest, Missouri, pending
			 report.
				Title III—Oregon and California Railroad Grant Lands Trust, Conservation, and Jobs
				Sec. 301. Short title.
				Sec. 302. Definitions.
				Subtitle A—Trust, Conservation, and Jobs
				Chapter 1—Creation and Terms of O&C Trust
				Sec. 311. Creation of O&C Trust and designation of O&C Trust lands.
				Sec. 312. Legal effect of O&C Trust and judicial review.
				Sec. 313. Board of Trustees.
				Sec. 314. Management of O&C Trust lands.
				Sec. 315. Distribution of revenues from O&C Trust lands.
				Sec. 316. Land exchange authority.
				Sec. 317. Payments to the United States Treasury.
				Chapter 2—Transfer of Certain Lands to Forest Service
				Sec. 321. Transfer of certain Oregon and California Railroad Grant lands to Forest Service.
				Sec. 322. Management of transferred lands by Forest Service.
				Sec. 323. Management efficiencies and expedited land exchanges.
				Sec. 324. Review panel and old growth protection.
				Sec. 325. Uniqueness of old growth protection on Oregon and California Railroad Grant lands.
				Chapter 3—Transition
				Sec. 331. Transition period and operations.
				Sec. 332. O&C Trust management capitalization.
				Sec. 333. Existing Bureau of Land Management and Forest Service contracts.
				Sec. 334. Protection of valid existing rights and access to non-Federal land.
				Sec. 335. Repeal of superseded law relating to Oregon and California Railroad Grant lands.
				Subtitle B—Coos Bay Wagon Roads
				Sec. 341. Transfer of management authority over certain Coos Bay Wagon Road Grant lands to Coos
			 County, Oregon.
				Sec. 342. Transfer of certain Coos Bay Wagon Road Grant lands to Forest Service.
				Sec. 343. Land exchange authority.
				Subtitle C—Oregon Treasures
				Chapter 1—Wilderness Areas
				Sec. 351. Designation of Devil's Staircase Wilderness.
				Sec. 352. Expansion of Wild Rogue Wilderness Area.
				Chapter 2—Wild and Scenic River Designated and Related Protections
				Sec. 361. Wild and scenic river designations, Molalla River.
				Sec. 362. Wild and Scenic Rivers Act technical corrections related to Chetco River.
				Sec. 363. Wild and scenic river designations, Wasson Creek and Franklin Creek.
				Sec. 364. Wild and scenic river designations, Rogue River area.
				Sec. 365. Additional protections for Rogue River tributaries.
				Chapter 3—Additional Protections
				Sec. 371. Limitations on land acquisition.
				Sec. 372. Overflights.
				Sec. 373. Buffer zones.
				Sec. 374. Prevention of wildfires.
				Sec. 375. Limitation on designation of certain lands in Oregon.
				Chapter 4—Effective Date
				Sec. 381. Effective date.
				Subtitle D—Tribal Trust Lands
				Part 1—Council Creek Land Conveyance
				Sec. 391. Definitions.
				Sec. 392. Conveyance.
				Sec. 393. Map and legal description.
				Sec. 394. Administration.
				Part 2—Oregon Coastal Land Conveyance
				Sec. 395. Definitions.
				Sec. 396. Conveyance.
				Sec. 397. Map and legal description.
				Sec. 398. Administration.
				Title IV—Community Forest Management Demonstration
				Sec. 401. Purpose and definitions.
				Sec. 402. Establishment of community forest demonstration areas.
				Sec. 403. Advisory committee.
				Sec. 404. Management of community forest demonstration areas.
				Sec. 405. Distribution of funds from community forest demonstration area.
				Sec. 406. Initial funding authority.
				Sec. 407. Payments to United States Treasury.
				Sec. 408. Termination of community forest demonstration area.
				Title V—Reauthorization and Amendment of Existing Authorities and Other Matters
				Sec. 501. Extension of Secure Rural Schools and Community Self-Determination Act of 2000 pending
			 full operation of Forest Reserve Revenue Areas.
				Sec. 502. Restoring original calculation method for 25-percent payments.
				Sec. 503. Forest Service and Bureau of Land Management good-neighbor cooperation with States to
			 reduce wildfire risks.
				Sec. 504. Treatment as supplemental funding.
				Sec. 505. Definition of fire suppression to include certain related activities.
				Sec. 506. Prohibition on certain actions regarding Forest Service roads and trails.
				Subdivision B—National Strategic and Critical Minerals Production 
				Sec. 100. Short title.
				Sec. 100A. Findings.
				Sec. 100B. Definitions.
				Title I—Development of Domestic Sources of Strategic and Critical Minerals
				Sec. 101. Improving development of strategic and critical minerals.
				Sec. 102. Responsibilities of the lead agency.
				Sec. 103. Conservation of the resource.
				Sec. 104. Federal register process for mineral exploration and mining projects.
				Title II—Judicial review of agency actions relating to Exploration and Mine Permits
				Sec. 201. Definitions for title.
				Sec. 202. Timely filings.
				Sec. 203. Right to intervene.
				Sec. 204. Expedition in hearing and determining the action.
				Sec. 205. Limitation on prospective relief.
				Sec. 206. Limitation on attorneys’ fees.
				Title III—Miscellaneous Provisions
				Sec. 301. Secretarial order not affected.
		3.PAYGO scorecardThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
		IWays and Means
			ISave American Workers 
				101.Short titleThis title may be cited as the Save American Workers Act of 2014.
				102.Repeal of 30-hour threshold for classification as full-time employee for purposes of the employer
			 mandate in the Patient Protection and Affordable Care Act and replacement
			 with 40 hours
					(a)Full-Time equivalentsParagraph (2) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—
						(1)by repealing subparagraph (E), and
						(2)by inserting after subparagraph (D) the following new subparagraph:
							
								(E)Full-time equivalents treated as full-time employeesSolely for purposes of determining whether an employer is an applicable large employer under this
			 paragraph, an employer shall, in addition to the number of full-time
			 employees for any month otherwise determined, include for such month a
			 number of full-time employees determined by dividing the aggregate number
			 of hours of service of employees who are not full-time employees for the
			 month by 174..
						(b)Full-Time employeesParagraph (4) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—
						(1)by repealing subparagraph (A), and
						(2)by inserting before subparagraph (B) the following new subparagraph:
							
								(A)In generalThe term full-time employee means, with respect to any month, an employee who is employed on average at least 40 hours of
			 service per week..
						(c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.
					IIHire More Heroes 
				201.Short titleThis title may be cited as the Hire More Heroes Act of 2014.
				202.Employees with health coverage under TRICARE or the Veterans Administration may be exempted from
			 employer mandate under Patient Protection and Affordable Care Act
					(a)In generalSection 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
						
							(F)Exemption for health coverage under TRICARE or the Veterans AdministrationSolely for purposes of determining whether an employer is an applicable large employer under this
			 paragraph for any month, an employer may elect not to take into account
			 for a month as an employee any individual who, for such month, has medical
			 coverage under—
								(i)chapter 55 of title 10, United States Code, including coverage under the TRICARE program, or
								(ii)under a health care program under chapter 17 or 18 of title 38, United States Code, as determined
			 by the Secretary of Veterans Affairs, in coordination with the Secretary
			 of Health and Human Services and the Secretary..
					(b)Effective dateThe amendment made by subsection (a) shall apply to months beginning after December 31, 2013.
					IIIAmerican Research and Competitiveness 
				301.Short titleThis title may be cited as the American Research and Competitiveness Act of 2014.
				302.Research credit simplified and made permanent
					(a)In generalSubsection (a) of section 41 of the Internal Revenue Code of 1986 is amended to read as follows:
						
							(a)In generalFor purposes of section 38, the research credit determined under this section for the taxable year
			 shall be an amount equal to the sum of—
								(1)20 percent of so much of the qualified research expenses for the taxable year as exceeds 50 percent
			 of the average qualified research expenses for the 3 taxable years
			 preceding the taxable year for which the credit is being determined,
								(2)20 percent of so much of the basic research payments for the taxable year as exceeds 50 percent of
			 the average basic research payments for the 3 taxable years preceding the
			 taxable year for which the credit is being determined, plus
								(3)20 percent of the amounts paid or incurred by the taxpayer in carrying on any trade or business of
			 the taxpayer during the taxable year (including as contributions) to an
			 energy research consortium for energy research..
					(b)Repeal of terminationSection 41 of such Code is amended by striking subsection (h).
					(c)Conforming amendments
						(1)Subsection (c) of section 41 of such Code is amended to read as follows:
							
								(c)Determination of average research expenses for prior years
									(1)Special rule in case of no qualified research expenditures in any of 3 preceding taxable yearsIn any case in which the taxpayer has no qualified research expenses in any one of the 3 taxable
			 years preceding the taxable year for which the credit is being determined,
			 the amount determined under subsection (a)(1) for such taxable year shall
			 be equal to 10 percent of the qualified research expenses for the taxable
			 year.
									(2)Consistent treatment of expenses
										(A)In generalNotwithstanding whether the period for filing a claim for credit or refund has expired for any
			 taxable year taken into account in determining the average qualified
			 research expenses, or average basic research payments, taken into account
			 under subsection (a), the qualified research expenses and basic research
			 payments taken into account in determining such averages shall be
			 determined on a basis consistent with the determination of qualified
			 research expenses and basic research payments, respectively, for the
			 credit year.
										(B)Prevention of distortionsThe Secretary may prescribe regulations to prevent distortions in calculating a taxpayer’s
			 qualified research expenses or basic research payments caused by a change
			 in accounting methods used by such taxpayer between the current year and a
			 year taken into account in determining the average qualified research
			 expenses or average basic research payments taken into account under
			 subsection (a)..
						(2)Section 41(e) of such Code is amended—
							(A)by striking all that precedes paragraph (6) and inserting the following:
								
									(e)Basic research paymentsFor purposes of this section—
										(1)In generalThe term basic research payment means, with respect to any taxable year, any amount paid in cash during such taxable year by a
			 corporation to any qualified organization for basic research but only if—
											(A)such payment is pursuant to a written agreement between such corporation and such qualified
			 organization, and
											(B)such basic research is to be performed by such qualified organization.
											(2)Exception to requirement that research be performed by the organizationIn the case of a qualified organization described in subparagraph (C) or (D) of paragraph (3),
			 subparagraph (B) of paragraph (1) shall not apply.,
							(B)by redesignating paragraphs (6) and (7) as paragraphs (3) and (4), respectively, and
							(C)in paragraph (4) as so redesignated, by striking subparagraphs (B) and (C) and by redesignating
			 subparagraphs (D) and (E) as subparagraphs (B) and (C), respectively.
							(3)Section 41(f)(3) of such Code is amended—
							(A)
								(i)by striking , and the gross receipts in subparagraph (A)(i) and all that follows through determined under clause (iii),
								(ii)by striking clause (iii) of subparagraph (A) and redesignating clauses (iv), (v), and (vi),
			 thereof, as clauses (iii), (iv), and (v), respectively,
								(iii)by striking and (iv) each place it appears in subparagraph (A)(iv) (as so redesignated) and inserting and (iii),
								(iv)by striking subclause (IV) of subparagraph (A)(iv) (as so redesignated), by striking , and at the end of subparagraph (A)(iv)(III) (as so redesignated) and inserting a period, and by adding and at the end of subparagraph (A)(iv)(II) (as so redesignated),
								(v)by striking (A)(vi) in subparagraph (B) and inserting (A)(v), and
								(vi)by striking (A)(iv)(II) in subparagraph (B)(i)(II) and inserting (A)(iii)(II),
								(B)by striking , and the gross receipts of the predecessor, in subparagraph (A)(iv)(II) (as so redesignated),
							(C)by striking , and the gross receipts of, in subparagraph (B),
							(D)by striking , or gross receipts of, in subparagraph (B)(i)(I), and
							(E)by striking subparagraph (C).
							(4)Section 45C(b)(1) of such Code is amended by striking subparagraph (D).
						(d)Effective date
						(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
						(2)Subsection (b)The amendment made by subsection (b) shall apply to amounts paid or incurred after December 31,
			 2013.
						303.PAYGO Scorecard
					(a)Paygo ScorecardThe budgetary effects of this title shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
					(b)Senate Paygo ScorecardThe budgetary effects of this title shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
					IVAmerica’s Small Business Tax Relief 
				401.Short titleThis title may be cited as the America’s Small Business Tax Relief Act of 2014.
				402.Expensing certain depreciable business assets for small business
					(a)In general
						(1)Dollar limitationParagraph (1) of section 179(b) of the Internal Revenue Code of 1986 is amended by striking shall not exceed— and all that follows and inserting shall not exceed $500,000..
						(2)Reduction in limitationParagraph (2) of section 179(b) of such Code is amended by striking exceeds— and all that follows and inserting exceeds $2,000,000..
						(b)Computer softwareClause (ii) of section 179(d)(1)(A) of such Code is amended by striking , to which section 167 applies, and which is placed in service in a taxable year beginning after
			 2002 and before 2014 and inserting and to which section 167 applies.
					(c)ElectionParagraph (2) of section 179(c) of such Code is amended—
						(1)by striking may not be revoked and all that follows through and before 2014, and
						(2)by striking irrevocable in the heading thereof.
						(d)Air conditioning and heating unitsParagraph (1) of section 179(d) of such Code is amended by striking and shall not include air conditioning or heating units.
					(e)Qualified real propertySubsection (f) of section 179 of such Code is amended—
						(1)by striking beginning in 2010, 2011, 2012, or 2013 in paragraph (1), and
						(2)by striking paragraphs (3) and (4).
						(f)Inflation adjustmentSubsection (b) of section 179 of such Code is amended by adding at the end the following new
			 paragraph:
						
							(6)Inflation adjustment
								(A)In generalIn the case of any taxable year beginning after 2014, the dollar amounts in paragraphs (1) and (2)
			 shall each be increased by an amount equal to—
									(i)such dollar amount, multiplied by
									(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such
			 taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.
									(B)RoundingThe amount of any increase under subparagraph (A) shall be rounded to the nearest multiple of
			 $10,000..
					(g)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
					403.Budgetary effects
					(a)Statutory Pay-As-You-Go ScorecardsThe budgetary effects of this title shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
					(b)Senate PAYGO ScorecardsThe budgetary effects of this title shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
					VS Corporation Permanent Tax Relief 
				501.Short titleThis title may be cited as the S Corporation Permanent Tax Relief Act of 2014.
				502.Reduced recognition period for built-in gains of S corporations made permanent
					(a)In generalParagraph (7) of section 1374(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
						
							(7)Recognition period
								(A)In generalThe term recognition period means the 5-year period beginning with the 1st day of the 1st taxable year for which the
			 corporation was an S corporation. For purposes of applying this section to
			 any amount includible in income by reason of distributions to shareholders
			 pursuant to section 593(e), the preceding sentence shall be applied
			 without regard to the phrase 5-year.
								(B)Installment salesIf an S corporation sells an asset and reports the income from the sale using the installment
			 method under section 453, the treatment of all payments received shall be
			 governed by the provisions of this paragraph applicable to the taxable
			 year in which such sale was made..
					(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
					503.Permanent rule regarding basis adjustment to stock of S corporations making charitable
			 contributions of property
					(a)In generalSection 1367(a)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
					(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning
			 after December 31, 2013.
					504.Budgetary effects
					(a)Statutory Pay-As-You-Go ScorecardsThe budgetary effects of this title shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
					(b)Senate PAYGO ScorecardsThe budgetary effects of this title shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
					VIBonus depreciation modified and made permanent 
				601.Bonus depreciation modified and made permanent
					(a)Made permanent; inclusion of qualified retail improvement propertySection 168(k)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
						
							(2)Qualified propertyFor purposes of this subsection—
								(A)In generalThe term qualified property means property—
									(i)
										(I)to which this section applies which has a recovery period of 20 years or less,
										(II)which is computer software (as defined in section 167(f)(1)(B)) for which a deduction is allowable
			 under section 167(a) without regard to this subsection,
										(III)which is water utility property,
										(IV)which is qualified leasehold improvement property, or
										(V)which is qualified retail improvement property, and
										(ii)the original use of which commences with the taxpayer.
									(B)Exception for alternative depreciation propertyThe term qualified property shall not include any property to which the alternative depreciation system under subsection (g)
			 applies, determined—
									(i)without regard to paragraph (7) of subsection (g) (relating to election to have system apply), and
									(ii)after application of section 280F(b) (relating to listed property with limited business use).
									(C)Special rules
									(i)Sale-leasebacksFor purposes of clause (ii) and subparagraph (A)(ii), if property is—
										(I)originally placed in service by a person, and
										(II)sold and leased back by such person within 3 months after the date such property was originally
			 placed in service,such property shall be treated as originally placed in service not earlier than the date on which
			 such property is used under the leaseback referred to in subclause (II).(ii)SyndicationFor purposes of subparagraph (A)(ii), if—
										(I)property is originally placed in service by the lessor of such property,
										(II)such property is sold by such lessor or any subsequent purchaser within 3 months after the date
			 such property was originally placed in service (or, in the case of
			 multiple units of property subject to the same lease, within 3 months
			 after the date the final unit is placed in service, so long as the period
			 between the time the first unit is placed in service and the time the last
			 unit is placed in service does not exceed 12 months), and
										(III)the user of such property after the last sale during such 3-month period remains the same as when
			 such property was originally placed in service,such property shall be treated as originally placed in service not earlier than the date of such
			 last sale.(D)Coordination with section 280FFor purposes of section 280F—
									(i)AutomobilesIn the case of a passenger automobile (as defined in section 280F(d)(5)) which is qualified
			 property, the Secretary shall increase the limitation under section
			 280F(a)(1)(A)(i) by $8,000.
									(ii)Listed propertyThe deduction allowable under paragraph (1) shall be taken into account in computing any recapture
			 amount under section 280F(b)(2).
									(iii)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2014, the $8,000 amount in
			 clause (i) shall be increased by an amount equal to—
										(I)such dollar amount, multiplied by
										(II)the automobile price inflation adjustment determined under section 280F(d)(7)(B)(i) for the
			 calendar year in which such taxable year begins by substituting 2013 for 1987 in subclause (II) thereof.If any increase under the preceding sentence is not a multiple of $100, such increase shall be
			 rounded to the nearest multiple of $100.(E)Deduction allowed in computing minimum taxFor purposes of determining alternative minimum taxable income under section 55, the deduction
			 under section 167 for qualified property shall be determined without
			 regard to any adjustment under section 56..
					(b)Expansion of election to accelerate amt credits in lieu of bonus depreciationSection 168(k)(4) of such Code is amended to read as follows:
						
							(4)Election to accelerate amt credits in lieu of bonus depreciation
								(A)In generalIf a corporation elects to have this paragraph apply for any taxable year—
									(i)paragraphs (1)(A), (2)(D)(i), and (5)(A)(i) shall not apply for such taxable year,
									(ii)the applicable depreciation method used under this section with respect to any qualified property
			 shall be the straight line method, and
									(iii)the limitation imposed by section 53(c) for such taxable year shall be increased by the bonus
			 depreciation amount which is determined for such taxable year under
			 subparagraph (B).
									(B)Bonus depreciation amountFor purposes of this paragraph—
									(i)In generalThe bonus depreciation amount for any taxable year is an amount equal to 20 percent of the excess
			 (if any) of—
										(I)the aggregate amount of depreciation which would be allowed under this section for qualified
			 property placed in service by the taxpayer during such taxable year if
			 paragraph (1) applied to all such property, over
										(II)the aggregate amount of depreciation which would be allowed under this section for qualified
			 property placed in service by the taxpayer during such taxable year if
			 paragraph (1) did not apply to any such property.The aggregate amounts determined under subclauses (I) and (II) shall be determined without regard
			 to any election made under subsection (b)(2)(D), (b)(3)(D), or (g)(7) and
			 without regard to subparagraph (A)(ii).(ii)LimitationThe bonus depreciation amount for any taxable year shall not exceed the lesser of—
										(I)50 percent of the minimum tax credit under section 53(b) for the first taxable year ending after
			 December 31, 2013, or
										(II)the minimum tax credit under section 53(b) for such taxable year determined by taking into account
			 only the adjusted net minimum tax for taxable years ending before January
			 1, 2014 (determined by treating credits as allowed on a first-in,
			 first-out basis).
										(iii)Aggregation ruleAll corporations which are treated as a single employer under section 52(a) shall be treated—
										(I)as 1 taxpayer for purposes of this paragraph, and
										(II)as having elected the application of this paragraph if any such corporation so elects.
										(C)Credit refundableFor purposes of section 6401(b), the aggregate increase in the credits allowable under part IV of
			 subchapter A for any taxable year resulting from the application of this
			 paragraph shall be treated as allowed under subpart C of such part (and
			 not any other subpart).
								(D)Other rules
									(i)ElectionAny election under this paragraph may be revoked only with the consent of the Secretary.
									(ii)Partnerships with electing partnersIn the case of a corporation which is a partner in a partnership and which makes an election under
			 subparagraph (A) for the taxable year, for purposes of determining such
			 corporation’s distributive share of partnership items under section 702
			 for such taxable year—
										(I)paragraphs (1)(A), (2)(D)(i), and (5)(A)(i) shall not apply, and
										(II)the applicable depreciation method used under this section with respect to any qualified property
			 shall be the straight line method.
										(iii)Certain partnershipsIn the case of a partnership in which more than 50 percent of the capital and profits interests are
			 owned (directly or indirectly) at all times during the taxable year by 1
			 corporation (or by corporations treated as 1 taxpayer under subparagraph
			 (B)(iii)), each partner shall compute its bonus depreciation amount under
			 clause (i) of subparagraph (B) by taking into account its distributive
			 share of the amounts determined by the partnership under subclauses (I)
			 and (II) of such clause for the taxable year of the partnership ending
			 with or within the taxable year of the partner..
					(c)Special rules for trees and vines bearing fruits and nutsSection 168(k) of such Code is amended—
						(1)by striking paragraph (5), and
						(2)by inserting after paragraph (4) the following new paragraph:
							
								(5)Special rules for trees and vines bearing fruits and nuts
									(A)In generalIn the case of any tree or vine bearing fruits or nuts which is planted, or is grafted to a plant
			 that has already been planted, by the taxpayer in the ordinary course of
			 the taxpayer’s farming business (as defined in section 263A(e)(4))—
										(i)a depreciation deduction equal to 50 percent of the adjusted basis of such tree or vine shall be
			 allowed under section 167(a) for the taxable year in which such tree or
			 vine is so planted or grafted, and
										(ii)the adjusted basis of such tree or vine shall be reduced by the amount of such deduction.
										(B)Election outIf a taxpayer makes an election under this subparagraph for any taxable year, this paragraph shall
			 not apply to any tree or vine planted or grafted during such taxable year.
			 An election under this subparagraph may be revoked only with the consent
			 of the Secretary.
									(C)Additional depreciation may be claimed only onceIf this paragraph applies to any tree or vine, such tree or vine shall not be treated as qualified
			 property in the taxable year in which placed in service.
									(D)Coordination with election to accelerate AMT creditsIf a corporation makes an election under paragraph (4) for any taxable year, the amount under
			 paragraph (4)(B)(i)(I) for such taxable year shall be increased by the
			 amount determined under subparagraph (A)(i) for such taxable year.
									(E)Deduction allowed in computing minimum taxRules similar to the rules of paragraph (2)(E) shall apply for purposes of this paragraph..
						(d)Conforming amendments
						(1)Section 168(e)(8) of such Code is amended by striking subparagraph (D).
						(2)Section 168(k) of such Code is amended by adding at the end the following new paragraph:
							
								(6)Election outIf a taxpayer makes an election under this paragraph with respect to any class of property for any
			 taxable year, this subsection shall not apply to all property in such
			 class placed in service (or, in the case of paragraph (5), planted or
			 grafted) during such taxable year. An election under this paragraph may be
			 revoked only with the consent of the Secretary..
						(3)Section 168(l)(5) of such Code is amended by striking section 168(k)(2)(G) and inserting section 168(k)(2)(E).
						(4)Section 263A(c) of such Code is amended by adding at the end the following new paragraph:
							
								(7)Coordination with section 168(k)(5)This section shall not apply to any amount allowable as a deduction by reason of section 168(k)(5)
			 (relating to special rules for trees and vines bearing fruits and nuts)..
						(5)Section 460(c)(6)(B) of such Code is amended by striking which— and all that follows and inserting which has a recovery period of 7 years or less..
						(6)Section 168(k) of such Code is amended by striking acquired after December 31, 2007, and before January 1, 2014 in the heading thereof.
						(e)Effective dates
						(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 property placed in service after December 31, 2013.
						(2)Expansion of election to accelerate amt credits in lieu of bonus depreciation
							(A)In generalThe amendment made by subsection (b) (other than so much of such amendment as relates to section
			 168(k)(4)(D)(iii) of such Code, as added by such amendment) shall apply to
			 taxable years ending after December 31, 2013.
							(B)Transitional ruleIn the case of a taxable year beginning before January 1, 2014, and ending after December 31, 2013,
			 the bonus depreciation amount determined under section 168(k)(4) of such
			 Code for such year shall be the sum of—
								(i)such amount determined without regard to the amendments made by this section and—
									(I)by taking into account only property placed in service before January 1, 2014, and
									(II)by multiplying the limitation under section 168(k)(4)(C)(ii) of such Code (determined without
			 regard to the amendments made by this section) by a fraction the numerator
			 of which is the number of days in the taxable year before January 1, 2014,
			 and the denominator of which is the number of days in the taxable year,
			 and
									(ii)such amount determined after taking into account the amendments made by this section and—
									(I)by taking into account only property placed in service after December 31, 2013, and
									(II)by multiplying the limitation under section 168(k)(4)(B)(ii) of such Code (as amended by this
			 section) by a fraction the numerator of which is the number of days in the
			 taxable year after December 31, 2013, and the denominator of which is the
			 number of days in the taxable year.
									(3)Special rules for certain trees and vinesThe amendment made by subsection (c)(2) shall apply to trees and vines planted or grafted after
			 December 31, 2013.
						602.Budgetary effects
					(a)Statutory Pay-As-You-Go ScorecardsThe budgetary effects of this title shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
					(b)Senate PAYGO ScorecardsThe budgetary effects of this title shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
					VIIRepeal of medical device excise tax
				701.Repeal of medical device excise tax
					(a)In generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E.
					(b)Conforming amendments
						(1)Subsection (a) of section 4221 of such Code is amended by striking the last sentence.
						(2)Paragraph (2) of section 6416(b) of such Code is amended by striking the last sentence.
						(3)The table of subchapters for chapter 32 of such Code is amended by striking the item relating to
			 subchapter E.
						(c)Effective dateThe amendments made by this section shall apply to sales after December 31, 2012.
					702.Budgetary effects
					(a)Statutory Pay-As-You-Go ScorecardsThe budgetary effects of this title shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
					(b)Senate PAYGO ScorecardsThe budgetary effects of this title shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
					IIFinancial Services
			ISmall Business Capital Access and Job Preservation 
				101.Short titleThis title may be cited as the Small Business Capital Access and Job Preservation Act.
				102.Registration and reporting exemptions relating to private equity funds advisorsSection 203 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3) is amended by adding at the
			 end the following:
					
						(o)Exemption of and reporting requirements by private equity funds advisors
							(1)In generalExcept as provided in this subsection, no investment adviser shall be subject to the registration
			 or reporting requirements of this title with respect to the provision of
			 investment advice relating to a private equity fund or funds, provided
			 that each such fund has not borrowed and does not have outstanding a
			 principal amount in excess of twice its invested capital commitments.
							(2)Maintenance of records and access by CommissionNot later than 6 months after the date of enactment of this subsection, the Commission shall issue
			 final rules—
								(A)to require investment advisers described in paragraph (1) to maintain such records and provide to
			 the Commission such annual or other reports as the Commission may require
			 taking into account fund size, governance, investment strategy, risk, and
			 other factors, as the Commission determines necessary and appropriate in
			 the public interest and for the protection of investors; and
								(B)to define the term private equity fund for purposes of this subsection..
				IISmall Business Mergers, Acquisitions, Sales, and Brokerage Simplification 
				201.Short titleThis title may be cited as the Small Business Mergers, Acquisitions, Sales, and Brokerage Simplification Act of 2014.
				202.Registration exemption for merger and acquisition brokersSection 15(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(b)) is amended by adding at the
			 end the following:
					
						(13)Registration exemption for merger and acquisition brokers
							(A)In generalExcept as provided in subparagraph (B), an M&A broker shall be exempt from registration under this section.
							(B)Excluded activitiesAn M&A broker is not exempt from registration under this paragraph if such broker does any of the
			 following:
								(i)Directly or indirectly, in connection with the transfer of ownership of an eligible privately held
			 company, receives, holds, transmits, or has custody of the funds or
			 securities to be exchanged by the parties to the transaction.
								(ii)Engages on behalf of an issuer in a public offering of any class of securities that is registered,
			 or is required to be registered, with the Commission under section 12 or
			 with respect to which the issuer files, or is required to file, periodic
			 information, documents, and reports under subsection (d).
								(C)Rule of constructionNothing in this paragraph shall be construed to limit any other authority of the Commission to
			 exempt any person, or any class of persons, from any provision of this
			 title, or from any provision of any rule or regulation thereunder.
							(D)DefinitionsIn this paragraph:
								(i)ControlThe term control means the power, directly or indirectly, to direct the management or policies of a company,
			 whether through ownership of securities, by contract, or otherwise. There
			 is a presumption of control for any person who—
									(I)is a director, general partner, member or manager of a limited liability company, or officer
			 exercising executive responsibility (or has similar status or functions);
									(II)has the right to vote 20 percent or more of a class of voting securities or the power to sell or
			 direct the sale of 20 percent or more of a class of voting securities; or
									(III)in the case of a partnership or limited liability company, has the right to receive upon
			 dissolution, or has contributed, 20 percent or more of the capital.
									(ii)Eligible privately held companyThe term eligible privately held company means a company that meets both of the following conditions:
									(I)The company does not have any class of securities registered, or required to be registered, with
			 the Commission under section 12 or with respect to which the company
			 files, or is required to file, periodic information, documents, and
			 reports under subsection (d).
									(II)In the fiscal year ending immediately before the fiscal year in which the services of the M&A broker are initially engaged with respect to the securities transaction, the company meets either
			 or both of the following conditions (determined in accordance with the
			 historical financial accounting records of the company):
										(aa)The earnings of the company before interest, taxes, depreciation, and amortization are less than
			 $25,000,000.
										(bb)The gross revenues of the company are less than $250,000,000.
										(iii)M&A brokerThe term M&A broker means a broker, and any person associated with a broker, engaged in the business of effecting
			 securities transactions solely in connection with the transfer of
			 ownership of an eligible privately held company, regardless of whether the
			 broker acts on behalf of a seller or buyer, through the purchase, sale,
			 exchange, issuance, repurchase, or redemption of, or a business
			 combination involving, securities or assets of the eligible privately held
			 company, if the broker reasonably believes that—
									(I)upon consummation of the transaction, any person acquiring securities or assets of the eligible
			 privately held company, acting alone or in concert, will control and,
			 directly or indirectly, will be active in the management of the eligible
			 privately held company or the business conducted with the assets of the
			 eligible privately held company; and
									(II)if any person is offered securities in exchange for securities or assets of the eligible privately
			 held company, such person will, prior to becoming legally bound to
			 consummate the transaction, receive or have reasonable access to the most
			 recent year-end balance sheet, income statement, statement of changes in
			 financial position, and statement of owner’s equity of the issuer of the
			 securities offered in exchange, and, if the financial statements of the
			 issuer are audited, the related report of the independent auditor, a
			 balance sheet dated not more than 120 days before the date of the offer,
			 and information pertaining to the management, business, results of
			 operations for the period covered by the foregoing financial statements,
			 and material loss contingencies of the issuer.
									(E)Inflation adjustment
								(i)In generalOn the date that is 5 years after the date of the enactment of the Small Business Mergers, Acquisitions, Sales, and Brokerage Simplification Act of 2014, and every 5 years thereafter, each dollar amount in subparagraph (D)(ii)(II) shall be adjusted
			 by—
									(I)dividing the annual value of the Employment Cost Index For Wages and Salaries, Private Industry
			 Workers (or any successor index), as published by the Bureau of Labor
			 Statistics, for the calendar year preceding the calendar year in which the
			 adjustment is being made by the annual value of such index (or successor)
			 for the calendar year ending December 31, 2012; and
									(II)multiplying such dollar amount by the quotient obtained under subclause (I).
									(ii)RoundingEach dollar amount determined under clause (i) shall be rounded to the nearest multiple of
			 $100,000..
				203.Effective dateThis title and any amendment made by this title shall take effect on the date that is 90 days after
			 the date of the enactment of this Act.
				IIIOversight
			AUnfunded Mandates Information and Transparency 
				101.Short titleThis subdivision may be cited as the Unfunded Mandates Information and Transparency Act of 2014.
				102.PurposeThe purpose of this title is—
					(1)to improve the quality of the deliberations of Congress with respect to proposed Federal mandates
			 by—
						(A)providing Congress and the public with more complete information about the effects of such
			 mandates; and
						(B)ensuring that Congress acts on such mandates only after focused deliberation on their effects; and
						(2)to enhance the ability of Congress and the public to identify Federal mandates that may impose
			 undue harm on consumers, workers, employers, small businesses, and State,
			 local, and tribal governments.
					103.Providing for Congressional Budget Office studies on policies involving changes in conditions of
			 grant aidSection 202(g) of the Congressional Budget Act of 1974 (2 U.S.C. 602(g)) is amended by adding at
			 the end the following new paragraph:
					
						(3)Additional studiesAt the request of any Chairman or ranking member of the minority of a Committee of the Senate or
			 the House of Representatives, the Director shall conduct an assessment
			 comparing the authorized level of funding in a bill or resolution to the
			 prospective costs of carrying out any changes to a condition of Federal
			 assistance being imposed on State, local, or tribal governments
			 participating in the Federal assistance program concerned or, in the case
			 of a bill or joint resolution that authorizes such sums as are necessary,
			 an assessment of an estimated level of funding compared to such costs..
				104.Clarifying the definition of direct costs to reflect Congressional Budget Office practiceSection 421(3) of the Congressional Budget Act of 1974 (2 U.S.C. 658(3)(A)(i)) is amended—
					(1)in subparagraph (A)(i), by inserting incur or before be required; and
					(2)in subparagraph (B), by inserting after to spend the following: or could forgo in profits, including costs passed on to consumers or other entities taking into
			 account, to the extent practicable, behavioral changes,.
					105.Expanding the scope of reporting requirements to include regulations imposed by independent
			 regulatory agenciesParagraph (1) of section 421 of the Congressional Budget Act of 1974 (2 U.S.C. 658) is amended by
			 striking , but does not include independent regulatory agencies and inserting , except it does not include the Board of Governors of the Federal Reserve System or the Federal
			 Open Market Committee.
				106.Amendments to replace Office of Management and Budget with Office of Information and Regulatory
			 AffairsThe Unfunded Mandates Reform Act of 1995 (Public Law 104–4; 2 U.S.C. 1511 et seq.) is amended—
					(1)in section 103(c) (2 U.S.C. 1511(c))—
						(A)in the subsection heading, by striking Office of Management and Budget and inserting Office of Information and Regulatory Affairs; and
						(B)by striking Director of the Office of Management and Budget and inserting Administrator of the Office of Information and Regulatory Affairs;
						(2)in section 205(c) (2 U.S.C. 1535(c))—
						(A)in the subsection heading, by striking OMB; and
						(B)by striking Director of the Office of Management and Budget and inserting Administrator of the Office of Information and Regulatory Affairs; and
						(3)in section 206 (2 U.S.C. 1536), by striking Director of the Office of Management and Budget and inserting Administrator of the Office of Information and Regulatory Affairs.
					107.Applying substantive point of order to private sector mandatesSection 425(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 658d(a)(2)) is amended—
					(1)by striking Federal intergovernmental mandates and inserting Federal mandates; and
					(2)by inserting or 424(b)(1) after section 424(a)(1).
					108.Regulatory process and principlesSection 201 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531) is amended to read as
			 follows:
					
						201.Regulatory process and principles
							(a)In generalEach agency shall, unless otherwise expressly prohibited by law, assess the effects of Federal
			 regulatory actions on State, local, and tribal governments and the private
			 sector (other than to the extent that such regulatory actions incorporate
			 requirements specifically set forth in law) in accordance with the
			 following principles:
								(1)Each agency shall identify the problem that it intends to address (including, if applicable, the
			 failures of private markets or public institutions that warrant new agency
			 action) as well as assess the significance of that problem.
								(2)Each agency shall examine whether existing regulations (or other law) have created, or contributed
			 to, the problem that a new regulation is intended to correct and whether
			 those regulations (or other law) should be modified to achieve the
			 intended goal of regulation more effectively.
								(3)Each agency shall identify and assess available alternatives to direct regulation, including
			 providing economic incentives to encourage the desired behavior, such as
			 user fees or marketable permits, or providing information upon which
			 choices can be made by the public.
								(4)If an agency determines that a regulation is the best available method of achieving the regulatory
			 objective, it shall design its regulations in the most cost-effective
			 manner to achieve the regulatory objective. In doing so, each agency shall
			 consider incentives for innovation, consistency, predictability, the costs
			 of enforcement and compliance (to the government, regulated entities, and
			 the public), flexibility, distributive impacts, and equity.
								(5)Each agency shall assess both the costs and the benefits of the intended regulation and,
			 recognizing that some costs and benefits are difficult to quantify,
			 propose or adopt a regulation, unless expressly prohibited by law, only
			 upon a reasoned determination that the benefits of the intended regulation
			 justify its costs.
								(6)Each agency shall base its decisions on the best reasonably obtainable scientific, technical,
			 economic, and other information concerning the need for, and consequences
			 of, the intended regulation.
								(7)Each agency shall identify and assess alternative forms of regulation and shall, to the extent
			 feasible, specify performance objectives, rather than specifying the
			 behavior or manner of compliance that regulated entities must adopt.
								(8)Each agency shall avoid regulations that are inconsistent, incompatible, or duplicative with its
			 other regulations or those of other Federal agencies.
								(9)Each agency shall tailor its regulations to minimize the costs of the cumulative impact of
			 regulations.
								(10)Each agency shall draft its regulations to be simple and easy to understand, with the goal of
			 minimizing the potential for uncertainty and litigation arising from such
			 uncertainty.
								(b)Regulatory action definedIn this section, the term regulatory action means any substantive action by an agency (normally published in the Federal Register) that
			 promulgates or is expected to lead to the promulgation of a final rule or
			 regulation, including advance notices of proposed rulemaking and notices
			 of proposed rulemaking..
				109.Expanding the scope of statements to accompany significant regulatory actions
					(a)In generalSubsection (a) of section 202 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532) is
			 amended to read as follows:
						
							(a)In generalUnless otherwise expressly prohibited by law, before promulgating any general notice of proposed
			 rulemaking or any final rule, or within six months after promulgating any
			 final rule that was not preceded by a general notice of proposed
			 rulemaking, if the proposed rulemaking or final rule includes a Federal
			 mandate that may result in an annual effect on State, local, or tribal
			 governments, or to the private sector, in the aggregate of $100,000,000 or
			 more in any 1 year, the agency shall prepare a written statement
			 containing the following:
								(1)The text of the draft proposed rulemaking or final rule, together with a reasonably detailed
			 description of the need for the proposed rulemaking or final rule and an
			 explanation of how the proposed rulemaking or final rule will meet that
			 need.
								(2)An assessment of the potential costs and benefits of the proposed rulemaking or final rule,
			 including an explanation of the manner in which the proposed rulemaking or
			 final rule is consistent with a statutory requirement and avoids undue
			 interference with State, local, and tribal governments in the exercise of
			 their governmental functions.
								(3)A qualitative and quantitative assessment, including the underlying analysis, of benefits
			 anticipated from the proposed rulemaking or final rule (such as the
			 promotion of the efficient functioning of the economy and private markets,
			 the enhancement of health and safety, the protection of the natural
			 environment, and the elimination or reduction of discrimination or bias).
								(4)A qualitative and quantitative assessment, including the underlying analysis, of costs anticipated
			 from the proposed rulemaking or final rule (such as the direct costs both
			 to the Government in administering the final rule and to businesses and
			 others in complying with the final rule, and any adverse effects on the
			 efficient functioning of the economy, private markets (including
			 productivity, employment, and international competitiveness), health,
			 safety, and the natural environment).
								(5)Estimates by the agency, if and to the extent that the agency determines that accurate estimates
			 are reasonably feasible, of—
									(A)the future compliance costs of the Federal mandate; and
									(B)any disproportionate budgetary effects of the Federal mandate upon any particular regions of the
			 Nation or particular State, local, or tribal governments, urban or rural
			 or other types of communities, or particular segments of the private
			 sector.
									(6)
									(A)A detailed description of the extent of the agency’s prior consultation with the private sector and
			 elected representatives (under section 204) of the affected State, local,
			 and tribal governments.
									(B)A detailed summary of the comments and concerns that were presented by the private sector and
			 State, local, or tribal governments either orally or in writing to the
			 agency.
									(C)A detailed summary of the agency’s evaluation of those comments and concerns.
									(7)A detailed summary of how the agency complied with each of the regulatory principles described in
			 section 201..
					(b)Requirement for detailed summarySubsection (b) of section 202 of such Act is amended by inserting detailed before summary.
					110.Enhanced stakeholder consultationSection 204 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1534) is amended—
					(1)in the section heading, by inserting and private sector before input;
					(2)in subsection (a)—
						(A)by inserting , and impacted parties within the private sector (including small business), after on their behalf);
						(B)by striking Federal intergovernmental mandates and inserting Federal mandates; and
						(3)by amending subsection (c) to read as follows:
						
							(c)GuidelinesFor appropriate implementation of subsections (a) and (b) consistent with applicable laws and
			 regulations, the following guidelines shall be followed:
								(1)Consultations shall take place as early as possible, before issuance of a notice of proposed
			 rulemaking, continue through the final rule stage, and be integrated
			 explicitly into the rulemaking process.
								(2)Agencies shall consult with a wide variety of State, local, and tribal officials and impacted
			 parties within the private sector (including small businesses).
			 Geographic, political, and other factors that may differentiate varying
			 points of view should be considered.
								(3)Agencies should estimate benefits and costs to assist with these consultations. The scope of the
			 consultation should reflect the cost and significance of the Federal
			 mandate being considered.
								(4)Agencies shall, to the extent practicable—
									(A)seek out the views of State, local, and tribal governments, and impacted parties within the private
			 sector (including small business), on costs, benefits, and risks; and
									(B)solicit ideas about alternative methods of compliance and potential flexibilities, and input on
			 whether the Federal regulation will harmonize with and not duplicate
			 similar laws in other levels of government.
									(5)Consultations shall address the cumulative impact of regulations on the affected entities.
								(6)Agencies may accept electronic submissions of comments by relevant parties but may not use those
			 comments as the sole method of satisfying the guidelines in this
			 subsection..
					111.New authorities and responsibilities for Office of Information and Regulatory AffairsSection 208 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1538) is amended to read as
			 follows:
					
						208.Office of Information and Regulatory Affairs responsibilities
							(a)In GeneralThe Administrator of the Office of Information and Regulatory Affairs shall provide meaningful
			 guidance and oversight so that each agency’s regulations for which a
			 written statement is required under section 202 are consistent with the
			 principles and requirements of this title, as well as other applicable
			 laws, and do not conflict with the policies or actions of another agency.
			 If the Administrator determines that an agency’s regulations for which a
			 written statement is required under section 202 do not comply with such
			 principles and requirements, are not consistent with other applicable
			 laws, or conflict with the policies or actions of another agency, the
			 Administrator shall identify areas of non-compliance, notify the agency,
			 and request that the agency comply before the agency finalizes the
			 regulation concerned.
							(b)Annual Statements to Congress on Agency ComplianceThe Director of the Office of Information and Regulatory Affairs annually shall submit to Congress,
			 including the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on Oversight and Government Reform of the
			 House of Representatives, a written report detailing compliance by each
			 agency with the requirements of this title that relate to regulations for
			 which a written statement is required by section 202, including activities
			 undertaken at the request of the Director to improve compliance, during
			 the preceding reporting period. The report shall also contain an appendix
			 detailing compliance by each agency with section 204..
				112.Retrospective analysis of existing Federal regulationsThe Unfunded Mandates Reform Act of 1995 (Public Law 104–4; 2 U.S.C. 1511 et seq.) is amended—
					(1)by redesignating section 209 as section 210; and
					(2)by inserting after section 208 the following new section 209:
						
							209.Retrospective analysis of existing Federal regulations
								(a)RequirementAt the request of the chairman or ranking minority member of a standing or select committee of the
			 House of Representatives or the Senate, an agency shall conduct a
			 retrospective analysis of an existing Federal regulation promulgated by an
			 agency.
								(b)ReportEach agency conducting a retrospective analysis of existing Federal regulations pursuant to
			 subsection (a) shall submit to the chairman of the relevant committee,
			 Congress, and the Comptroller General a report containing, with respect to
			 each Federal regulation covered by the analysis—
									(1)a copy of the Federal regulation;
									(2)the continued need for the Federal regulation;
									(3)the nature of comments or complaints received concerning the Federal regulation from the public
			 since the Federal regulation was promulgated;
									(4)the extent to which the Federal regulation overlaps, duplicates, or conflicts with other Federal
			 regulations, and, to the extent feasible, with State and local
			 governmental rules;
									(5)the degree to which technology, economic conditions, or other factors have changed in the area
			 affected by the Federal regulation;
									(6)a complete analysis of the retrospective direct costs and benefits of the Federal regulation that
			 considers studies done outside the Federal Government (if any) estimating
			 such costs or benefits; and
									(7)any litigation history challenging the Federal regulation..
					113.Expansion of judicial reviewSection 401(a) of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1571(a)) is amended—
					(1)in paragraphs (1) and (2)(A)—
						(A)by striking sections 202 and 203(a)(1) and (2) each place it appears and inserting sections 201, 202, 203(a)(1) and (2), and 205(a) and (b); and
						(B)by striking only each place it appears;
						(2)in paragraph (2)(B), by striking section 202 and all that follows through the period at the end and inserting the following: section 202, prepare the written plan under section 203(a)(1) and (2), or comply with section
			 205(a) and (b), a court may compel the agency to prepare such written
			 statement, prepare such written plan, or comply with such section.; and
					(3)in paragraph (3), by striking written statement or plan is required and all that follows through shall not and inserting the following: written statement under section 202, a written plan under section 203(a)(1) and (2), or compliance
			 with sections 201 and 205(a) and (b) is required, the inadequacy or
			 failure to prepare such statement (including the inadequacy or failure to
			 prepare any estimate, analysis, statement, or description), to prepare
			 such written plan, or to comply with such section may.
					BAchieving Less Excess in Regulation and Requiring Transparency 
				100.Short title; table of contentsThis subdivision may be cited as the Achieving Less Excess in Regulation and Requiring Transparency Act of 2014 or as the ALERRT Act of 2014.
				IAll Economic Regulations are Transparent Act
					101.Short titleThis title may be cited as the All Economic Regulations are Transparent Act of 2014 or the ALERT Act of 2014.
					102.Office of Information and Regulatory Affairs publication of information relating to rules
						(a)AmendmentTitle 5, United States Code, is amended by inserting after chapter 6, the following new chapter:
							
								6AOffice of Information and Regulatory Affairs Publication of Information Relating to Rules
									
										Sec.
										651. Agency monthly submission to Office of Information and Regulatory Affairs.
										652. Office of Information and Regulatory Affairs Publications.
										653. Requirement for rules to appear in agency-specific monthly publication.
										654. Definitions.
									651.Agency monthly submission to Office of Information and Regulatory AffairsOn a monthly basis, the head of each agency shall submit to the Administrator of the Office of
			 Information and Regulatory Affairs (referred to in this chapter as the Administrator), in such a manner as the Administrator may reasonably require, the following information:
										(1)For each rule that the agency expects to propose or finalize during the following year:
											(A)A summary of the nature of the rule, including the regulation identifier number and the docket
			 number for the rule.
											(B)The objectives of and legal basis for the issuance of the rule, including—
												(i)any statutory or judicial deadline; and
												(ii)whether the legal basis restricts or precludes the agency from conducting an analysis of the costs
			 or benefits of the rule during the rule making, and if not, whether the
			 agency plans to conduct an analysis of the costs or benefits of the rule
			 during the rule making.
												(C)Whether the agency plans to claim an exemption from the requirements of section 553 pursuant to
			 section 553(b)(B).
											(D)The stage of the rule making as of the date of submission.
											(E)Whether the rule is subject to review under section 610.
											(2)For any rule for which the agency expects to finalize during the following year and has issued a
			 general notice of proposed rule making—
											(A)an approximate schedule for completing action on the rule;
											(B)an estimate of whether the rule will cost—
												(i)less than $50,000,000;
												(ii)$50,000,000 or more but less than $100,000,000;
												(iii)$100,000,000 or more but less than $500,000,000;
												(iv)$500,000,000 or more but less than $1,000,000,000;
												(v)$1,000,000,000 or more but less than $5,000,000,000;
												(vi)$5,000,000,000 or more but less than $10,000,000,000; or
												(vii)$10,000,000,000 or more; and
												(C)any estimate of the economic effects of the rule, including any estimate of the net effect that the
			 rule will have on the number of jobs in the United States, that was
			 considered in drafting the rule. If such estimate is not available, a
			 statement affirming that no information on the economic effects, including
			 the effect on the number of jobs, of the rule has been considered.
											652.Office of Information and Regulatory Affairs Publications
										(a)Agency-Specific information published monthlyNot later than 30 days after the submission of information pursuant to section 651, the
			 Administrator shall make such information publicly available on the
			 Internet.
										(b)Cumulative assessment of agency rule making published annually
											(1)Publication in the Federal RegisterNot later than October 1 of each year, the Administrator shall publish in the Federal Register, for
			 the previous year the following:
												(A)The information that the Administrator received from the head of each agency under section 651.
												(B)The number of rules and a list of each such rule—
													(i)that was proposed by each agency, including, for each such rule, an indication of whether the
			 issuing agency conducted an analysis of the costs or benefits of the rule;
			 and
													(ii)that was finalized by each agency, including for each such rule an indication of whether—
														(I)the issuing agency conducted an analysis of the costs or benefits of the rule;
														(II)the agency claimed an exemption from the procedures under section 553 pursuant to section
			 553(b)(B); and
														(III)the rule was issued pursuant to a statutory mandate or the rule making is committed to agency
			 discretion by law.
														(C)The number of agency actions and a list of each such action taken by each agency that—
													(i)repealed a rule;
													(ii)reduced the scope of a rule;
													(iii)reduced the cost of a rule; or
													(iv)accelerated the expiration date of a rule.
													(D)The total cost (without reducing the cost by any offsetting benefits) of all rules proposed or
			 finalized, and the number of rules for which an estimate of the cost of
			 the rule was not available.
												(2)Publication on the InternetNot later than October 1 of each year, the Administrator shall make publicly available on the
			 Internet the following:
												(A)The analysis of the costs or benefits, if conducted, for each proposed rule or final rule issued by
			 an agency for the previous year.
												(B)The docket number and regulation identifier number for each proposed or final rule issued by an
			 agency for the previous year.
												(C)The number of rules and a list of each such rule reviewed by the Director of the Office of
			 Management and Budget for the previous year, and the authority under which
			 each such review was conducted.
												(D)The number of rules and a list of each such rule for which the head of an agency completed a review
			 under section 610 for the previous year.
												(E)The number of rules and a list of each such rule submitted to the Comptroller General under section
			 801.
												(F)The number of rules and a list of each such rule for which a resolution of disapproval was
			 introduced in either the House of Representatives or the Senate under
			 section 802.
												653.Requirement for rules to appear in agency-specific monthly publication
										(a)In generalSubject to subsection (b), a rule may not take effect until the information required to be made
			 publicly available on the Internet regarding such rule pursuant to section
			 652(a) has been so available for not less than 6 months.
										(b)ExceptionsThe requirement of subsection (a) shall not apply in the case of a rule—
											(1)for which the agency issuing the rule claims an exception under section 553(b)(B); or
											(2)which the President determines by Executive order should take effect because the rule is—
												(A)necessary because of an imminent threat to health or safety or other emergency;
												(B)necessary for the enforcement of criminal laws;
												(C)necessary for national security; or
												(D)issued pursuant to any statute implementing an international trade agreement.
												654.DefinitionsIn this chapter, the terms agency, agency action, rule, and rule making have the meanings given those terms in section 551..
						(b)Technical and conforming amendmentThe table of chapters for part I of title 5, United States Code, is amended by inserting after the
			 item relating to chapter 5, the following:
							
								
									6. The Analysis of Regulatory Functions601
									6A. Office of Information and Regulatory Affairs Publication of Information Relating to Rules651.
						(c)Effective dates
							(1)Agency monthly submission to the Office of Information and Regulatory AffairsThe first submission required pursuant to section 651 of title 5, United States Code, as added by
			 subsection (a), shall be submitted not later than 30 days after the date
			 of the enactment of this title, and monthly thereafter.
							(2)Cumulative assessment of agency rule making
								(A)In generalSubsection (b) of section 652 of title 5, United States Code, as added by subsection (a), shall
			 take effect on the date that is 60 days after the date of the enactment of
			 this title.
								(B)DeadlineThe first requirement to publish or make available, as the case may be, under subsection (b) of
			 section 652 of title 5, United States Code, as added by subsection (a),
			 shall be the first October 1 after the effective date of such subsection.
								(C)First publicationThe requirement under section 652(b)(2)(A) of title 5, United States Code, as added by subsection
			 (a), shall include for the first publication, any analysis of the costs or
			 benefits conducted for a proposed or final rule, for the 10 years before
			 the date of the enactment of this title.
								(3)Requirement for rules to appear in agency-specific monthly publicationSection 653 of title 5, United States Code, as added by subsection (a), shall take effect on the
			 date that is 8 months after the date of the enactment of this title.
							IIRegulatory Accountability Act
					201.Short titleThis title may be cited as the Regulatory Accountability Act of 2014.
					202.DefinitionsSection 551 of title 5, United States Code, is amended—
						(1)in paragraph (13), by striking and at the end;
						(2)in paragraph (14), by striking the period at the end and inserting a semicolon; and
						(3)by adding at the end the following:
							
								(15)major rule means any rule that the Administrator of the Office of Information and Regulatory Affairs
			 determines is likely to impose—
									(A)an annual cost on the economy of $100,000,000 or more, adjusted annually for inflation;
									(B)a major increase in costs or prices for consumers, individual industries, Federal, State, local, or
			 tribal government agencies, or geographic regions;
									(C)significant adverse effects on competition, employment, investment, productivity, innovation, or on
			 the ability of United States-based enterprises to compete with
			 foreign-based enterprises in domestic and export markets; or
									(D)significant impacts on multiple sectors of the economy;
									(16)high-impact rule means any rule that the Administrator of the Office of Information and Regulatory Affairs
			 determines is likely to impose an annual cost on the economy of
			 $1,000,000,000 or more, adjusted annually for inflation;
								(17)negative-impact on jobs and wages rule means any rule that the agency that made the rule or the Administrator of the Office of
			 Information and Regulatory Affairs determines is likely to—
									(A)in one or more sectors of the economy that has a 6-digit code under the North American Industry
			 Classification System, reduce employment not related to new regulatory
			 compliance by 1 percent or more annually during the 1-year, 5-year, or
			 10-year period after implementation;
									(B)in one or more sectors of the economy that has a 6-digit code under the North American Industry
			 Classification System, reduce average weekly wages for employment not
			 related to new regulatory compliance by 1 percent or more annually during
			 the 1-year, 5-year, or 10-year period after implementation;
									(C)in any industry area (as such term is defined in the Current Population Survey conducted by the
			 Bureau of Labor Statistics) in which the most recent annual unemployment
			 rate for the industry area is greater than 5 percent, as determined by the
			 Bureau of Labor Statistics in the Current Population Survey, reduce
			 employment not related to new regulatory compliance during the first year
			 after implementation; or
									(D)in any industry area in which the Bureau of Labor Statistics projects in the Occupational
			 Employment Statistics program that the employment level will decrease by 1
			 percent or more, further reduce employment not related to new regulatory
			 compliance during the first year after implementation;
									(18)guidance means an agency statement of general applicability and future effect, other than a regulatory
			 action, that sets forth a policy on a statutory, regulatory or technical
			 issue or an interpretation of a statutory or regulatory issue;
								(19)major guidance means guidance that the Administrator of the Office of Information and Regulatory Affairs finds is
			 likely to lead to—
									(A)an annual cost on the economy of $100,000,000 or more, adjusted annually for inflation;
									(B)a major increase in costs or prices for consumers, individual industries, Federal, State, local or
			 tribal government agencies, or geographic regions;
									(C)significant adverse effects on competition, employment, investment, productivity, innovation, or on
			 the ability of United States-based enterprises to compete with
			 foreign-based enterprises in domestic and export markets; or
									(D)significant impacts on multiple sectors of the economy;
									(20)the Information Quality Act means section 515 of Public Law 106–554, the Treasury and General Government Appropriations Act
			 for Fiscal Year 2001, and guidelines issued by the Administrator of the
			 Office of Information and Regulatory Affairs or other agencies pursuant to
			 the Act; and
								(21)the Office of Information and Regulatory Affairs means the office established under section 3503 of chapter 35 of title 44 and any successor to
			 that office..
						203.Rule making
						(a)Section 553(a) of title 5, United States Code, is amended by striking (a) This section applies and inserting (a) Applicability.—This section applies.
						(b)Section 553 of title 5, United States Code, is amended by striking subsections (b) through (e) and
			 inserting the following:
							
								(b)Rule making considerationsIn a rule making, an agency shall make all preliminary and final factual determinations based on
			 evidence and consider, in addition to other applicable considerations, the
			 following:
									(1)The legal authority under which a rule may be proposed, including whether a rule making is required
			 by statute, and if so, whether by a specific date, or whether the agency
			 has discretion to commence a rule making.
									(2)Other statutory considerations applicable to whether the agency can or should propose a rule or
			 undertake other agency action.
									(3)The specific nature and significance of the problem the agency may address with a rule (including
			 the degree and nature of risks the problem poses and the priority of
			 addressing those risks compared to other matters or activities within the
			 agency’s jurisdiction), whether the problem warrants new agency action,
			 and the countervailing risks that may be posed by alternatives for new
			 agency action.
									(4)Whether existing rules have created or contributed to the problem the agency may address with a
			 rule and whether those rules could be amended or rescinded to address the
			 problem in whole or part.
									(5)Any reasonable alternatives for a new rule or other response identified by the agency or interested
			 persons, including not only responses that mandate particular conduct or
			 manners of compliance, but also—
										(A)the alternative of no Federal response;
										(B)amending or rescinding existing rules;
										(C)potential regional, State, local, or tribal regulatory action or other responses that could be
			 taken in lieu of agency action; and
										(D)potential responses that—
											(i)specify performance objectives rather than conduct or manners of compliance;
											(ii)establish economic incentives to encourage desired behavior;
											(iii)provide information upon which choices can be made by the public; or
											(iv)incorporate other innovative alternatives rather than agency actions that specify conduct or
			 manners of compliance.
											(6)Notwithstanding any other provision of law—
										(A)the potential costs and benefits associated with potential alternative rules and other responses
			 considered under section 553(b)(5), including direct, indirect, and
			 cumulative costs and benefits and estimated impacts on jobs (including an
			 estimate of the net gain or loss in domestic jobs), wages, economic
			 growth, innovation, and economic competitiveness;
										(B)means to increase the cost-effectiveness of any Federal response; and
										(C)incentives for innovation, consistency, predictability, lower costs of enforcement and compliance
			 (to government entities, regulated entities, and the public), and
			 flexibility.
										(c)Advance notice of proposed rule making for major rules, high-Impact rules, negative-Impact on jobs
			 and wages rules, and rules involving novel legal or policy issuesIn the case of a rule making for a major rule, a high-impact rule, a negative-impact on jobs and
			 wages rule, or a rule that involves a novel legal or policy issue arising
			 out of statutory mandates, not later than 90 days before a notice of
			 proposed rule making is published in the Federal Register, an agency shall
			 publish advance notice of proposed rule making in the Federal Register. In
			 publishing such advance notice, the agency shall—
									(1)include a written statement identifying, at a minimum—
										(A)the nature and significance of the problem the agency may address with a rule, including data and
			 other evidence and information on which the agency expects to rely for the
			 proposed rule;
										(B)the legal authority under which a rule may be proposed, including whether a rule making is required
			 by statute, and if so, whether by a specific date, or whether the agency
			 has discretion to commence a rule making;
										(C)preliminary information available to the agency concerning the other considerations specified in
			 subsection (b);
										(D)in the case of a rule that involves a novel legal or policy issue arising out of statutory
			 mandates, the nature of and potential reasons to adopt the novel legal or
			 policy position upon which the agency may base a proposed rule; and
										(E)an achievable objective for the rule and metrics by which the agency will measure progress toward
			 that objective;
										(2)solicit written data, views or argument from interested persons concerning the information and
			 issues addressed in the advance notice; and
									(3)provide for a period of not fewer than 60 days for interested persons to submit such written data,
			 views, or argument to the agency.
									(d)Notices of proposed rule making; determinations of other agency course
									(1)Before it determines to propose a rule, and following completion of procedures under subsection
			 (c), if applicable, the agency shall consult with the Administrator of the
			 Office of Information and Regulatory Affairs. If the agency thereafter
			 determines to propose a rule, the agency shall publish a notice of
			 proposed rule making, which shall include—
										(A)a statement of the time, place, and nature of public rule making proceedings;
										(B)reference to the legal authority under which the rule is proposed;
										(C)the terms of the proposed rule;
										(D)a description of information known to the agency on the subject and issues of the proposed rule,
			 including but not limited to—
											(i)a summary of information known to the agency concerning the considerations specified in subsection
			 (b);
											(ii)a summary of additional information the agency provided to and obtained from interested persons
			 under subsection (c);
											(iii)a summary of any preliminary risk assessment or regulatory impact analysis performed by the agency;
			 and
											(iv)information specifically identifying all data, studies, models, and other evidence or information
			 considered or used by the agency in connection with its determination to
			 propose the rule;
											(E)
											(i)a reasoned preliminary determination of need for the rule based on the information described under
			 subparagraph (D);
											(ii)an additional statement of whether a rule is required by statute; and
											(iii)an achievable objective for the rule and metrics by which the agency will measure progress toward
			 that objective;
											(F)a reasoned preliminary determination that the benefits of the proposed rule meet the relevant
			 statutory objectives and justify the costs of the proposed rule (including
			 all costs to be considered under subsection (b)(6)), based on the
			 information described under subparagraph (D);
										(G)a discussion of—
											(i)the alternatives to the proposed rule, and other alternative responses, considered by the agency
			 under subsection (b);
											(ii)the costs and benefits of those alternatives (including all costs to be considered under subsection
			 (b)(6));
											(iii)whether those alternatives meet relevant statutory objectives; and
											(iv)why the agency did not propose any of those alternatives; and
											(H)
											(i)a statement of whether existing rules have created or contributed to the problem the agency seeks
			 to address with the proposed rule; and
											(ii)if so, whether or not the agency proposes to amend or rescind any such rules, and why.All information provided to or considered by the agency, and steps to obtain information by the
			 agency, in connection with its determination to propose the rule,
			 including any preliminary risk assessment or regulatory impact analysis
			 prepared by the agency and all other information prepared or described by
			 the agency under subparagraph (D) and, at the discretion of the President
			 or the Administrator of the Office of Information and Regulatory Affairs,
			 information provided by that Office in consultations with the agency,
			 shall be placed in the docket for the proposed rule and made accessible to
			 the public by electronic means and otherwise for the public’s use when the
			 notice of proposed rule making is published.(2)
										(A)If the agency undertakes procedures under subsection (c) and determines thereafter not to propose a
			 rule, the agency shall, following consultation with the Office of
			 Information and Regulatory Affairs, publish a notice of determination of
			 other agency course. A notice of determination of other agency course
			 shall include information required by paragraph (1)(D) to be included in a
			 notice of proposed rule making and a description of the alternative
			 response the agency determined to adopt.
										(B)If in its determination of other agency course the agency makes a determination to amend or rescind
			 an existing rule, the agency need not undertake additional proceedings
			 under subsection (c) before it publishes a notice of proposed rule making
			 to amend or rescind the existing rule.All information provided to or considered by the agency, and steps to obtain information by the
			 agency, in connection with its determination of other agency course,
			 including but not limited to any preliminary risk assessment or regulatory
			 impact analysis prepared by the agency and all other information that
			 would be required to be prepared or described by the agency under
			 paragraph (1)(D) if the agency had determined to publish a notice of
			 proposed rule making and, at the discretion of the President or the
			 Administrator of the Office of Information and Regulatory Affairs,
			 information provided by that Office in consultations with the agency,
			 shall be placed in the docket for the determination and made accessible to
			 the public by electronic means and otherwise for the public’s use when the
			 notice of determination is published.(3)After notice of proposed rule making required by this section, the agency shall provide interested
			 persons an opportunity to participate in the rule making through
			 submission of written data, views, or arguments with or without
			 opportunity for oral presentation, except that—
										(A)if a hearing is required under paragraph (4)(B) or subsection (e), opportunity for oral
			 presentation shall be provided pursuant to that requirement; or
										(B)when other than under subsection (e) of this section rules are required by statute or at the
			 discretion of the agency to be made on the record after opportunity for an
			 agency hearing, sections 556 and 557 shall apply, and paragraph (4), the
			 requirements of subsection (e) to receive comment outside of the
			 procedures of sections 556 and 557, and the petition procedures of
			 subsection (e)(6) shall not apply.The agency shall provide not fewer than 60 days for interested persons to submit written data,
			 views, or argument (or 120 days in the case of a proposed major or
			 high-impact rule).(4)
										(A)Within 30 days of publication of notice of proposed rule making, a member of the public may
			 petition for a hearing in accordance with section 556 to determine whether
			 any evidence or other information upon which the agency bases the proposed
			 rule fails to comply with the Information Quality Act.
										(B)
											(i)The agency may, upon review of the petition, determine without further process to exclude from the
			 rule making the evidence or other information that is the subject of the
			 petition and, if appropriate, withdraw the proposed rule. The agency shall
			 promptly publish any such determination.
											(ii)If the agency does not resolve the petition under the procedures of clause (i), it shall grant any
			 such petition that presents a prima facie case that evidence or other
			 information upon which the agency bases the proposed rule fails to comply
			 with the Information Quality Act, hold the requested hearing not later
			 than 30 days after receipt of the petition, provide a reasonable
			 opportunity for cross-examination at the hearing, and decide the issues
			 presented by the petition not later than 60 days after receipt of the
			 petition. The agency may deny any petition that it determines does not
			 present such a prima facie case.
											(C)There shall be no judicial review of the agency’s disposition of issues considered and decided or
			 determined under subparagraph (B)(ii) until judicial review of the
			 agency’s final action. There shall be no judicial review of an agency’s
			 determination to withdraw a proposed rule under subparagraph (B)(i) on the
			 basis of the petition.
										(D)Failure to petition for a hearing under this paragraph shall not preclude judicial review of any
			 claim based on the Information Quality Act under chapter 7 of this title.
										(e)Hearings for high-Impact rulesFollowing notice of a proposed rule making, receipt of comments on the proposed rule, and any
			 hearing held under subsection (d)(4), and before adoption of any
			 high-impact rule, the agency shall hold a hearing in accordance with
			 sections 556 and 557, unless such hearing is waived by all participants in
			 the rule making other than the agency. The agency shall provide a
			 reasonable opportunity for cross-examination at such hearing. The hearing
			 shall be limited to the following issues of fact, except that participants
			 at the hearing other than the agency may waive determination of any such
			 issue:
									(1)Whether the agency’s asserted factual predicate for the rule is supported by the evidence.
									(2)Whether there is an alternative to the proposed rule that would achieve the relevant statutory
			 objectives at a lower cost (including all costs to be considered under
			 subsection (b)(6)) than the proposed rule.
									(3)If there is more than one alternative to the proposed rule that would achieve the relevant
			 statutory objectives at a lower cost than the proposed rule, which
			 alternative would achieve the relevant statutory objectives at the lowest
			 cost.
									(4)Whether, if the agency proposes to adopt a rule that is more costly than the least costly
			 alternative that would achieve the relevant statutory objectives
			 (including all costs to be considered under subsection (b)(6)), the
			 additional benefits of the more costly rule exceed the additional costs of
			 the more costly rule.
									(5)Whether the evidence and other information upon which the agency bases the proposed rule meets the
			 requirements of the Information Quality Act.
									(6)Upon petition by an interested person who has participated in the rule making, other issues
			 relevant to the rule making, unless the agency determines that
			 consideration of the issues at the hearing would not advance consideration
			 of the rule or would, in light of the nature of the need for agency
			 action, unreasonably delay completion of the rule making. An agency shall
			 grant or deny a petition under this paragraph within 30 days of its
			 receipt of the petition.No later than 45 days before any hearing held under this subsection or sections 556 and 557, the
			 agency shall publish in the Federal Register a notice specifying the
			 proposed rule to be considered at such hearing, the issues to be
			 considered at the hearing, and the time and place for such hearing, except
			 that such notice may be issued not later than 15 days before a hearing
			 held under subsection (d)(4)(B).(f)Final rules
									(1)The agency shall adopt a rule only following consultation with the Administrator of the Office of
			 Information and Regulatory Affairs to facilitate compliance with
			 applicable rule making requirements.
									(2)The agency shall adopt a rule only on the basis of the best reasonably obtainable scientific,
			 technical, economic, and other evidence and information concerning the
			 need for, consequences of, and alternatives to the rule.
									(3)
										(A)Except as provided in subparagraph (B), the agency shall adopt the least costly rule considered
			 during the rule making (including all costs to be considered under
			 subsection (b)(6)) that meets relevant statutory objectives.
										(B)The agency may adopt a rule that is more costly than the least costly alternative that would
			 achieve the relevant statutory objectives only if the additional benefits
			 of the more costly rule justify its additional costs and only if the
			 agency explains its reason for doing so based on interests of public
			 health, safety or welfare that are clearly within the scope of the
			 statutory provision authorizing the rule.
										(4)When it adopts a final rule, the agency shall publish a notice of final rule making. The notice
			 shall include—
										(A)a concise, general statement of the rule’s basis and purpose;
										(B)the agency’s reasoned final determination of need for a rule to address the problem the agency
			 seeks to address with the rule, including a statement of whether a rule is
			 required by statute and a summary of any final risk assessment or
			 regulatory impact analysis prepared by the agency;
										(C)the agency’s reasoned final determination that the benefits of the rule meet the relevant statutory
			 objectives and justify the rule’s costs (including all costs to be
			 considered under subsection (b)(6));
										(D)the agency’s reasoned final determination not to adopt any of the alternatives to the proposed rule
			 considered by the agency during the rule making, including—
											(i)the agency’s reasoned final determination that no alternative considered achieved the relevant
			 statutory objectives with lower costs (including all costs to be
			 considered under subsection (b)(6)) than the rule; or
											(ii)the agency’s reasoned determination that its adoption of a more costly rule complies with
			 subsection (f)(3)(B);
											(E)the agency’s reasoned final determination—
											(i)that existing rules have not created or contributed to the problem the agency seeks to address with
			 the rule; or
											(ii)that existing rules have created or contributed to the problem the agency seeks to address with the
			 rule, and, if so—
												(I)why amendment or rescission of such existing rules is not alone sufficient to respond to the
			 problem; and
												(II)whether and how the agency intends to amend or rescind the existing rule separate from adoption of
			 the rule;
												(F)the agency’s reasoned final determination that the evidence and other information upon which the
			 agency bases the rule complies with the Information Quality Act;
										(G)the agency’s reasoned final determination that the rule meets the objectives that the agency
			 identified in subsection (d)(1)(E)(iii) or that other objectives are more
			 appropriate in light of the full administrative record and the rule meets
			 those objectives;
										(H)the agency’s reasoned final determination that it did not deviate from the metrics the agency
			 included in subsection (d)(1)(E)(iii) or that other metrics are more
			 appropriate in light of the full administrative record and the agency did
			 not deviate from those metrics;
										(I)
											(i)for any major rule, high-impact rule, or negative-impact on jobs and wages rule, the agency’s plan
			 for review of the rule no less than every ten years to determine whether,
			 based upon evidence, there remains a need for the rule, whether the rule
			 is in fact achieving statutory objectives, whether the rule’s benefits
			 continue to justify its costs, and whether the rule can be modified or
			 rescinded to reduce costs while continuing to achieve statutory
			 objectives; and
											(ii)review of a rule under a plan required by clause (i) of this subparagraph shall take into account
			 the factors and criteria set forth in subsections (b) through (f) of
			 section 553 of this title; and
											(J)for any negative-impact on jobs and wages rule, a statement that the head of the agency that made
			 the rule approved the rule knowing about the findings and determination of
			 the agency or the Administrator of the Office of Information and
			 Regulatory Affairs that qualified the rule as a negative impact on jobs
			 and wages rule.All information considered by the agency in connection with its adoption of the rule, and, at the
			 discretion of the President or the Administrator of the Office of
			 Information and Regulatory Affairs, information provided by that Office in
			 consultations with the agency, shall be placed in the docket for the rule
			 and made accessible to the public for the public’s use no later than when
			 the rule is adopted.(g)Exceptions from notice and hearing requirements
									(1)Except when notice or hearing is required by statute, the following do not apply to interpretive
			 rules, general statements of policy, or rules of agency organization,
			 procedure, or practice:
										(A)Subsections (c) through (e).
										(B)Paragraphs (1) through (3) of subsection (f).
										(C)Subparagraphs (B) through (H) of subsection (f)(4).
										(2)
										(A)When the agency for good cause, based upon evidence, finds (and incorporates the finding and a
			 brief statement of reasons therefor in the rules issued) that compliance
			 with subsection (c), (d), or (e) or requirements to render final
			 determinations under subsection (f) of this section before the issuance of
			 an interim rule is impracticable or contrary to the public interest,
			 including interests of national security, such subsections or requirements
			 to render final determinations shall not apply to the agency’s adoption of
			 an interim rule.
										(B)If, following compliance with subparagraph (A) of this paragraph, the agency adopts an interim
			 rule, it shall commence proceedings that comply fully with subsections (d)
			 through (f) of this section immediately upon publication of the interim
			 rule, shall treat the publication of the interim rule as publication of a
			 notice of proposed rule making and shall not be required to issue
			 supplemental notice other than to complete full compliance with subsection
			 (d). No less than 270 days from publication of the interim rule (or 18
			 months in the case of a major rule or high-impact rule), the agency shall
			 complete rule making under subsections (d) through (f) of this subsection
			 and take final action to adopt a final rule or rescind the interim rule.
			 If the agency fails to take timely final action, the interim rule will
			 cease to have the effect of law.
										(C)Other than in cases involving interests of national security, upon the agency’s publication of an
			 interim rule without compliance with subsection (c), (d), or (e) or
			 requirements to render final determinations under subsection (f) of this
			 section, an interested party may seek immediate judicial review under
			 chapter 7 of this title of the agency’s determination to adopt such
			 interim rule. The record on such review shall include all documents and
			 information considered by the agency and any additional information
			 presented by a party that the court determines necessary to consider to
			 assure justice.
										(3)When the agency for good cause finds (and incorporates the finding and a brief statement of reasons
			 therefor in the rules issued) that notice and public procedure thereon are
			 unnecessary, including because agency rule making is undertaken only to
			 correct a de minimis technical or clerical error in a previously issued
			 rule or for other noncontroversial purposes, the agency may publish a rule
			 without compliance with subsection (c), (d), (e), or (f)(1)–(3) and
			 (f)(4)(B)–(F). If the agency receives significant adverse comment within
			 60 days after publication of the rule, it shall treat the notice of the
			 rule as a notice of proposed rule making and complete rule making in
			 compliance with subsections (d) and (f).
									(h)Additional requirements for hearingsWhen a hearing is required under subsection (e) or is otherwise required by statute or at the
			 agency’s discretion before adoption of a rule, the agency shall comply
			 with the requirements of sections 556 and 557 in addition to the
			 requirements of subsection (f) in adopting the rule and in providing
			 notice of the rule’s adoption.
								(i)Date of publication of ruleThe required publication or service of a substantive final or interim rule shall be made not less
			 than 30 days before the effective date of the rule, except—
									(1)a substantive rule which grants or recognizes an exemption or relieves a restriction;
									(2)interpretive rules and statements of policy; or
									(3)as otherwise provided by the agency for good cause found and published with the rule.
									(j)Right To petitionEach agency shall give an interested person the right to petition for the issuance, amendment, or
			 repeal of a rule.
								(k)Rule making guidelines
									(1)
										(A)The Administrator of the Office of Information and Regulatory Affairs shall establish guidelines
			 for the assessment, including quantitative and qualitative assessment, of
			 the costs and benefits of proposed and final rules and other economic
			 issues or issues related to risk that are relevant to rule making under
			 this title. The rigor of cost-benefit analysis required by such guidelines
			 shall be commensurate, in the Administrator’s determination, with the
			 economic impact of the rule.
										(B)To ensure that agencies use the best available techniques to quantify and evaluate anticipated
			 present and future benefits, costs, other economic issues, and risks as
			 accurately as possible, the Administrator of the Office of Information and
			 Regulatory Affairs shall regularly update guidelines established under
			 paragraph (1)(A) of this subsection.
										(2)The Administrator of the Office of Information and Regulatory Affairs shall also issue guidelines
			 to promote coordination, simplification and harmonization of agency rules
			 during the rule making process and otherwise. Such guidelines shall assure
			 that each agency avoids regulations that are inconsistent or incompatible
			 with, or duplicative of, its other regulations and those of other Federal
			 agencies and drafts its regulations to be simple and easy to understand,
			 with the goal of minimizing the potential for uncertainty and litigation
			 arising from such uncertainty.
									(3)To ensure consistency in Federal rule making, the Administrator of the Office of Information and
			 Regulatory Affairs shall—
										(A)issue guidelines and otherwise take action to ensure that rule makings conducted in whole or in
			 part under procedures specified in provisions of law other than those of
			 subchapter II of this title conform to the fullest extent allowed by law
			 with the procedures set forth in section 553 of this title; and
										(B)issue guidelines for the conduct of hearings under subsections 553(d)(4) and 553(e) of this
			 section, including to assure a reasonable opportunity for
			 cross-examination. Each agency shall adopt regulations for the conduct of
			 hearings consistent with the guidelines issued under this subparagraph.
										(4)The Administrator of the Office of Information and Regulatory Affairs shall issue guidelines
			 pursuant to the Information Quality Act to apply in rule making
			 proceedings under sections 553, 556, and 557 of this title. In all cases,
			 such guidelines, and the Administrator’s specific determinations regarding
			 agency compliance with such guidelines, shall be entitled to judicial
			 deference.
									(l)Inclusion in the record of certain documents and informationThe agency shall include in the record for a rule making, and shall make available by electronic
			 means and otherwise, all documents and information prepared or considered
			 by the agency during the proceeding, including, at the discretion of the
			 President or the Administrator of the Office of Information and Regulatory
			 Affairs, documents and information communicated by that Office during
			 consultation with the Agency.
								(m)Monetary policy exemptionNothing in subsection (b)(6), subparagraphs (F) and (G) of subsection (d)(1), subsection (e),
			 subsection (f)(3), and subparagraphs (C) and (D) of subsection (f)(5)
			 shall apply to rule makings that concern monetary policy proposed or
			 implemented by the Board of Governors of the Federal Reserve System or the
			 Federal Open Market Committee..
						204.Agency guidance; procedures to issue major guidance; presidential authority to issue guidelines for
			 issuance of guidance
						(a)In generalChapter 5 of title 5, United States Code, is amended by inserting after section 553 the following
			 new section:
							
								553a.Agency guidance; procedures to issue major guidance; authority to issue guidelines for issuance of
			 guidance
									(a)Before issuing any major guidance, or guidance that involves a novel legal or policy issue arising
			 out of statutory mandates, an agency shall—
										(1)make and document a reasoned determination that—
											(A)assures that such guidance is understandable and complies with relevant statutory objectives and
			 regulatory provisions (including any statutory deadlines for agency
			 action);
											(B)summarizes the evidence and data on which the agency will base the guidance;
											(C)identifies the costs and benefits (including all costs to be considered during a rule making under
			 section 553(b) of this title) of conduct conforming to such guidance and
			 assures that such benefits justify such costs; and
											(D)describes alternatives to such guidance and their costs and benefits (including all costs to be
			 considered during a rule making under section 553(b) of this title) and
			 explains why the agency rejected those alternatives; and
											(2)confer with the Administrator of the Office of Information and Regulatory Affairs on the issuance
			 of such guidance to assure that the guidance is reasonable,
			 understandable, consistent with relevant statutory and regulatory
			 provisions and requirements or practices of other agencies, does not
			 produce costs that are unjustified by the guidance’s benefits, and is
			 otherwise appropriate.Upon issuing major guidance, or guidance that involves a novel legal or policy issue arising out of
			 statutory mandates, the agency shall publish the documentation required by
			 subparagraph (1) by electronic means and otherwise.(b)Agency guidance—
										(1)is not legally binding and may not be relied upon by an agency as legal grounds for agency action;
										(2)shall state in a plain, prominent and permanent manner that it is not legally binding; and
										(3)shall, at the time it is issued or upon request, be made available by the issuing agency to
			 interested persons and the public by electronic means and otherwise.Agencies shall avoid the issuance of guidance that is inconsistent or incompatible with, or
			 duplicative of, the agency’s governing statutes or regulations, with the
			 goal of minimizing the potential for uncertainty and litigation arising
			 from such uncertainty.(c)The Administrator of the Office of Information and Regulatory Affairs shall have authority to issue
			 guidelines for use by the agencies in the issuance of major guidance and
			 other guidance. Such guidelines shall assure that each agency avoids
			 issuing guidance documents that are inconsistent or incompatible with, or
			 duplicative of, the law, its other regulations, or the regulations of
			 other Federal agencies and drafts its guidance documents to be simple and
			 easy to understand, with the goal of minimizing the potential for
			 uncertainty and litigation arising from such uncertainty..
						(b)Clerical amendmentThe table of sections for chapter 5 of title 5, United States Code, is amended by inserting after
			 the item relating to section 553 the following new item:
							
								
									553a. Agency guidance; procedures to issue major guidance; authority to issue guidelines for
			 issuance of guidance..
						205.Hearings; presiding employees; powers and duties; burden of proof; evidence; record as basis of
			 decisionSection 556 of title 5, United States Code, is amended by striking subsection (e) and inserting the
			 following:
						
							(e)
								(1)The transcript of testimony and exhibits, together with all papers and requests filed in the
			 proceeding, constitutes the exclusive record for decision in accordance
			 with section 557 and shall be made available to the parties and the public
			 by electronic means and, upon payment of lawfully prescribed costs,
			 otherwise. When an agency decision rests on official notice of a material
			 fact not appearing in the evidence in the record, a party is entitled, on
			 timely request, to an opportunity to show the contrary.
								(2)Notwithstanding paragraph (1) of this subsection, in a proceeding held under this section pursuant
			 to section 553(d)(4) or 553(e), the record for decision shall also include
			 any information that is part of the record of proceedings under section
			 553.
								(f)When an agency conducts rule making under this section and section 557 directly after concluding
			 proceedings upon an advance notice of proposed rule making under section
			 553(c), the matters to be considered and determinations to be made shall
			 include, among other relevant matters and determinations, the matters and
			 determinations described in subsections (b) and (f) of section 553.
							(g)Upon receipt of a petition for a hearing under this section, the agency shall grant the petition in
			 the case of any major rule, unless the agency reasonably determines that a
			 hearing would not advance consideration of the rule or would, in light of
			 the need for agency action, unreasonably delay completion of the rule
			 making. The agency shall publish its decision to grant or deny the
			 petition when it renders the decision, including an explanation of the
			 grounds for decision. The information contained in the petition shall in
			 all cases be included in the administrative record. This subsection shall
			 not apply to rule makings that concern monetary policy proposed or
			 implemented by the Board of Governors of the Federal Reserve System or the
			 Federal Open Market Committee..
					206.Actions reviewableSection 704 of title 5, United States Code, is amended—
						(1)by striking Agency action made and inserting (a) Agency action made; and
						(2)by adding at the end the following: “Denial by an agency of a correction request or, where
			 administrative appeal is provided for, denial of an appeal, under an
			 administrative mechanism described in subsection (b)(2)(B) of the
			 Information Quality Act, or the failure of an agency within 90 days to
			 grant or deny such request or appeal, shall be final action for purposes
			 of this section.
							
								(b)Other than in cases involving interests of national security, notwithstanding subsection (a) of
			 this section, upon the agency’s publication of an interim rule without
			 compliance with section 553(c), (d), or (e) or requirements to render
			 final determinations under subsection (f) of section 553, an interested
			 party may seek immediate judicial review under this chapter of the
			 agency’s determination to adopt such rule on an interim basis. Review
			 shall be limited to whether the agency abused its discretion to adopt the
			 interim rule without compliance with section 553(c), (d), or (e) or
			 without rendering final determinations under subsection (f) of section
			 553..
						207.Scope of reviewSection 706 of title 5, United States Code is amended—
						(1)by striking To the extent necessary and inserting (a) To the extent necessary;
						(2)in paragraph (2)(A) of subsection (a) (as designated by paragraph (1) of this section), by
			 inserting after in accordance with law the following: (including the Information Quality Act); and
						(3)by adding at the end the following:
							
								(b)The court shall not defer to the agency’s—
									(1)interpretation of an agency rule if the agency did not comply with the procedures of section 553 or
			 sections 556–557 of chapter 5 of this title to issue the interpretation;
									(2)determination of the costs and benefits or other economic or risk assessment of the action, if the
			 agency failed to conform to guidelines on such determinations and
			 assessments established by the Administrator of the Office of Information
			 and Regulatory Affairs under section 553(k);
									(3)determinations made in the adoption of an interim rule; or
									(4)guidance.
									(c)The court shall review agency denials of petitions under section 553(e)(6) or any other petition
			 for a hearing under sections 556 and 557 for abuse of agency discretion..
						208.Added definitionSection 701(b) of title 5, United States Code, is amended—
						(1)in paragraph (1), by striking and at the end;
						(2)in paragraph (2), by striking the period at the end, and inserting ; and; and
						(3)by adding at the end the following:
							
								(3)substantial evidence means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion
			 in light of the record considered as a whole, taking into account whatever
			 in the record fairly detracts from the weight of the evidence relied upon
			 by the agency to support its decision..
						209.Effective dateThe amendments made by this title to—
						(1)sections 553, 556, and 704 of title 5, United States Code;
						(2)subsection (b) of section 701 of such title;
						(3)paragraphs (2) and (3) of section 706(b) of such title; and
						(4)subsection (c) of section 706 of such title,shall not apply to any rule makings pending or completed on the date of enactment of this title.IIIRegulatory Flexibility Improvements Act
					301.Short titleThis title may be cited as the Regulatory Flexibility Improvements Act of 2014.
					302.Clarification and expansion of rules covered by the Regulatory Flexibility Act
						(a)In generalParagraph (2) of section 601 of title 5, United States Code, is amended to read as follows:
							
								(2)RuleThe term rule has the meaning given such term in section 551(4) of this title, except that such term does not
			 include a rule pertaining to the protection of the rights of and benefits
			 for veterans or a rule of particular (and not general) applicability
			 relating to rates, wages, corporate or financial structures or
			 reorganizations thereof, prices, facilities, appliances, services, or
			 allowances therefor or to valuations, costs or accounting, or practices
			 relating to such rates, wages, structures, prices, appliances, services,
			 or allowances..
						(b)Inclusion of rules with indirect effectsSection 601 of title 5, United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(9)Economic impactThe term economic impact means, with respect to a proposed or final rule—
									(A)any direct economic effect on small entities of such rule; and
									(B)any indirect economic effect (including compliance costs and effects on revenue) on small entities
			 which is reasonably foreseeable and results from such rule (without regard
			 to whether small entities will be directly regulated by the rule).. 
						(c)Inclusion of rules with beneficial effects
							(1)Initial regulatory flexibility analysisSubsection (c) of section 603 of title 5, United States Code, is amended by striking the first
			 sentence and inserting Each initial regulatory flexibility analysis shall also contain a detailed description of
			 alternatives to the proposed rule which minimize any adverse significant
			 economic impact or maximize any beneficial significant economic impact on
			 small entities..
							(2)Final regulatory flexibility analysisThe first paragraph (6) of section 604(a) of title 5, United States Code, is amended by striking minimize the significant economic impact and inserting minimize the adverse significant economic impact or maximize the beneficial significant economic
			 impact.
							(d)Inclusion of rules affecting tribal organizationsParagraph (5) of section 601 of title 5, United States Code, is amended by inserting and tribal organizations (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l))), after special districts,.
						(e)Inclusion of land management plans and formal rulemaking
							(1)Initial regulatory flexibility analysisSubsection (a) of section 603 of title 5, United States Code, is amended in the first sentence—
								(A)by striking or after proposed rule,; and
								(B)by inserting or publishes a revision or amendment to a land management plan, after United States,.
								(2)Final regulatory flexibility analysisSubsection (a) of section 604 of title 5, United States Code, is amended in the first sentence—
								(A)by striking or after proposed rulemaking,; and
								(B)by inserting or adopts a revision or amendment to a land management plan, after section 603(a),.
								(3)Land management plan definedSection 601 of title 5, United States Code, is amended by adding at the end the following new
			 paragraph:
								
									(10)Land management plan
										(A)In generalThe term land management plan means—
											(i)any plan developed by the Secretary of Agriculture under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604); and
											(ii)any plan developed by the Secretary of the Interior under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
											(B)RevisionThe term revision means any change to a land management plan which—
											(i)in the case of a plan described in subparagraph (A)(i), is made under section 6(f)(5) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)); or
											(ii)in the case of a plan described in subparagraph (A)(ii), is made under section 1610.5–6 of title
			 43, Code of Federal Regulations (or any successor regulation).
											(C)AmendmentThe term amendment means any change to a land management plan which—
											(i)in the case of a plan described in subparagraph (A)(i), is made under section 6(f)(4) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(4)) and with respect to which the Secretary of Agriculture prepares a statement
			 described in section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); or
											(ii)in the case of a plan described in subparagraph (A)(ii), is made under section 1610.5–5 of title
			 43, Code of Federal Regulations (or any successor regulation) and with
			 respect to which the Secretary of the Interior prepares a statement
			 described in section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))..
							(f)Inclusion of certain interpretive rules involving the internal revenue laws
							(1)In generalSubsection (a) of section 603 of title 5, United States Code, is amended by striking the period at
			 the end and inserting or a recordkeeping requirement, and without regard to whether such requirement is imposed by
			 statute or regulation..
							(2)Collection of informationParagraph (7) of section 601 of title 5, United States Code, is amended to read as follows:
								
									(7)Collection of informationThe term collection of information has the meaning given such term in section 3502(3) of title 44..
							(3)Recordkeeping requirementParagraph (8) of section 601 of title 5, United States Code, is amended to read as follows:
								
									(8)Recordkeeping requirementThe term recordkeeping requirement has the meaning given such term in section 3502(13) of title 44..
							(g)Definition of small organizationParagraph (4) of section 601 of title 5, United States Code, is amended to read as follows:
							
								(4)Small organization
									(A)In generalThe term small organization means any not-for-profit enterprise which, as of the issuance of the notice of proposed
			 rulemaking—
										(i)in the case of an enterprise which is described by a classification code of the North American
			 Industrial Classification System, does not exceed the size standard
			 established by the Administrator of the Small Business Administration
			 pursuant to section 3 of the Small Business Act (15 U.S.C. 632) for small business concerns described by such classification code; and
										(ii)in the case of any other enterprise, has a net worth that does not exceed $7,000,000 and has not
			 more than 500 employees.
										(B)Local labor organizationsIn the case of any local labor organization, subparagraph (A) shall be applied without regard to
			 any national or international organization of which such local labor
			 organization is a part.
									(C)Agency definitionsSubparagraphs (A) and (B) shall not apply to the extent that an agency, after consultation with the
			 Office of Advocacy of the Small Business Administration and after
			 opportunity for public comment, establishes one or more definitions for
			 such term which are appropriate to the activities of the agency and
			 publishes such definitions in the Federal Register..
						303.Expansion of report of regulatory agendaSection 602 of title 5, United States Code, is amended—
						(1)in subsection (a)—
							(A)in paragraph (2), by striking , and at the end and inserting ;;
							(B)by redesignating paragraph (3) as paragraph (4); and
							(C)by inserting after paragraph (2) the following:
								
									(3)a brief description of the sector of the North American Industrial Classification System that is
			 primarily affected by any rule which the agency expects to propose or
			 promulgate which is likely to have a significant economic impact on a
			 substantial number of small entities; and; and
							(2)in subsection (c), to read as follows:
							
								(c)Each agency shall prominently display a plain language summary of the information contained in the
			 regulatory flexibility agenda published under subsection (a) on its
			 website within 3 days of its publication in the Federal Register. The
			 Office of Advocacy of the Small Business Administration shall compile and
			 prominently display a plain language summary of the regulatory agendas
			 referenced in subsection (a) for each agency on its website within 3 days
			 of their publication in the Federal Register..
						304.Requirements providing for more detailed analyses
						(a)Initial regulatory flexibility analysisSubsection (b) of section 603 of title 5, United States Code, is amended to read as follows:
							
								(b)Each initial regulatory flexibility analysis required under this section shall contain a detailed
			 statement—
									(1)describing the reasons why action by the agency is being considered;
									(2)describing the objectives of, and legal basis for, the proposed rule;
									(3)estimating the number and type of small entities to which the proposed rule will apply;
									(4)describing the projected reporting, recordkeeping, and other compliance requirements of the
			 proposed rule, including an estimate of the classes of small entities
			 which will be subject to the requirement and the type of professional
			 skills necessary for preparation of the report and record;
									(5)describing all relevant Federal rules which may duplicate, overlap, or conflict with the proposed
			 rule, or the reasons why such a description could not be provided;
									(6)estimating the additional cumulative economic impact of the proposed rule on small entities beyond
			 that already imposed on the class of small entities by the agency or why
			 such an estimate is not available;
									(7)describing any disproportionate economic impact on small entities or a specific class of small
			 entities; and
									(8)describing any impairment of the ability of small entities to have access to credit..
						(b)Final regulatory flexibility analysis
							(1)In generalSection 604(a) of title 5, United States Code, is amended—
								(A)in paragraph (4), by striking an explanation and inserting a detailed explanation;
								(B)in each of paragraphs (4), (5), and the first paragraph (6), by inserting detailed before description;
								(C)in the second paragraph (6), by striking the period and inserting ; and;
								(D)by redesignating the second paragraph (6) as paragraph (7); and
								(E)by adding at the end the following:
									
										(8)a detailed description of any disproportionate economic impact on small entities or a specific
			 class of small entities..
								(2)Inclusion of response to comments on certification of proposed ruleParagraph (2) of section 604(a) of title 5, United States Code, is amended by inserting (or certification of the proposed rule under section 605(b)) after initial regulatory flexibility analysis.
							(3)Publication of analysis on websiteSubsection (b) of section 604 of title 5, United States Code, is amended to read as follows:
								
									(b)The agency shall make copies of the final regulatory flexibility analysis available to the public,
			 including placement of the entire analysis on the agency’s website, and
			 shall publish in the Federal Register the final regulatory flexibility
			 analysis, or a summary thereof which includes the telephone number,
			 mailing address, and link to the website where the complete analysis may
			 be obtained..
							(c)Cross-References to other analysesSubsection (a) of section 605 of title 5, United States Code, is amended to read as follows:
							
								(a)A Federal agency shall be treated as satisfying any requirement regarding the content of an agenda
			 or regulatory flexibility analysis under section 602, 603, or 604, if such
			 agency provides in such agenda or analysis a cross-reference to the
			 specific portion of another agenda or analysis which is required by any
			 other law and which satisfies such requirement..
						(d)CertificationsSubsection (b) of section 605 of title 5, United States Code, is amended—
							(1)by inserting detailed before statement the first place it appears; and
							(2)by inserting and legal after factual.
							(e)Quantification requirementsSection 607 of title 5, United States Code, is amended to read as follows:
							
								607.Quantification requirementsIn complying with sections 603 and 604, an agency shall provide—
									(1)a quantifiable or numerical description of the effects of the proposed or final rule and
			 alternatives to the proposed or final rule; or
									(2)a more general descriptive statement and a detailed statement explaining why quantification is not
			 practicable or reliable..
						305.Repeal of waiver and delay authority; additional powers of the Chief Counsel for Advocacy
						(a)In generalSection 608 is amended to read as follows:
							
								608.Additional powers of Chief Counsel for Advocacy
									(a)
										(1)Not later than 270 days after the date of the enactment of this section, the Chief Counsel for
			 Advocacy of the Small Business Administration shall, after opportunity for
			 notice and comment under section 553, issue rules governing agency
			 compliance with this chapter. The Chief Counsel may modify or amend such
			 rules after notice and comment under section 553. This chapter (other than
			 this subsection) shall not apply with respect to the issuance,
			 modification, and amendment of rules under this paragraph.
										(2)An agency shall not issue rules which supplement the rules issued under subsection (a) unless such
			 agency has first consulted with the Chief Counsel for Advocacy to ensure
			 that such supplemental rules comply with this chapter and the rules issued
			 under paragraph (1).
										(b)Notwithstanding any other law, the Chief Counsel for Advocacy of the Small Business Administration
			 may intervene in any agency adjudication (unless such agency is authorized
			 to impose a fine or penalty under such adjudication), and may inform the
			 agency of the impact that any decision on the record may have on small
			 entities. The Chief Counsel shall not initiate an appeal with respect to
			 any adjudication in which the Chief Counsel intervenes under this
			 subsection.
									(c)The Chief Counsel for Advocacy may file comments in response to any agency notice requesting
			 comment, regardless of whether the agency is required to file a general
			 notice of proposed rulemaking under section 553..
						(b)Conforming amendments
							(1)Section 611(a)(1) of such title is amended by striking 608(b),.
							(2)Section 611(a)(2) of such title is amended by striking 608(b),.
							(3)Section 611(a)(3) of such title is amended—
								(A)by striking subparagraph (B); and
								(B)by striking (3)(A) A small entity and inserting the following:
									
										(3)A small entity.
								306.Procedures for gathering commentsSection 609 of title 5, United States Code, is amended by striking subsection (b) and all that
			 follows through the end of the section and inserting the following:
						
							(b)
								(1)Prior to publication of any proposed rule described in subsection (e), an agency making such rule
			 shall notify the Chief Counsel for Advocacy of the Small Business
			 Administration and provide the Chief Counsel with—
									(A)all materials prepared or utilized by the agency in making the proposed rule, including the draft
			 of the proposed rule; and
									(B)information on the potential adverse and beneficial economic impacts of the proposed rule on small
			 entities and the type of small entities that might be affected.
									(2)An agency shall not be required under paragraph (1) to provide the exact language of any draft if
			 the rule—
									(A)relates to the internal revenue laws of the United States; or
									(B)is proposed by an independent regulatory agency (as defined in section 3502(5) of title 44).
									(c)Not later than 15 days after the receipt of such materials and information under subsection (b),
			 the Chief Counsel for Advocacy of the Small Business Administration shall—
								(1)identify small entities or representatives of small entities or a combination of both for the
			 purpose of obtaining advice, input, and recommendations from those persons
			 about the potential economic impacts of the proposed rule and the
			 compliance of the agency with section 603; and
								(2)convene a review panel consisting of an employee from the Office of Advocacy of the Small Business
			 Administration, an employee from the agency making the rule, and in the
			 case of an agency other than an independent regulatory agency (as defined
			 in section 3502(5) of title 44), an employee from the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget
			 to review the materials and information provided to the Chief Counsel
			 under subsection (b).
								(d)
								(1)Not later than 60 days after the review panel described in subsection (c)(2) is convened, the Chief
			 Counsel for Advocacy of the Small Business Administration shall, after
			 consultation with the members of such panel, submit a report to the agency
			 and, in the case of an agency other than an independent regulatory agency
			 (as defined in section 3502(5) of title 44), the Office of Information and
			 Regulatory Affairs of the Office of Management and Budget.
								(2)Such report shall include an assessment of the economic impact of the proposed rule on small
			 entities, including an assessment of the proposed rule’s impact on the
			 cost that small entities pay for energy, an assessment of the proposed
			 rule’s impact on start-up costs for small entities, and a discussion of
			 any alternatives that will minimize adverse significant economic impacts
			 or maximize beneficial significant economic impacts on small entities.
								(3)Such report shall become part of the rulemaking record. In the publication of the proposed rule,
			 the agency shall explain what actions, if any, the agency took in response
			 to such report.
								(e)A proposed rule is described by this subsection if the Administrator of the Office of Information
			 and Regulatory Affairs of the Office of Management and Budget, the head of
			 the agency (or the delegatee of the head of the agency), or an independent
			 regulatory agency determines that the proposed rule is likely to result
			 in—
								(1)an annual effect on the economy of $100,000,000 or more;
								(2)a major increase in costs or prices for consumers, individual industries, Federal, State, or local
			 governments, tribal organizations, or geographic regions;
								(3)significant adverse effects on competition, employment, investment, productivity, innovation, or on
			 the ability of United States-based enterprises to compete with
			 foreign-based enterprises in domestic and export markets; or
								(4)a significant economic impact on a substantial number of small entities.
								(f)Upon application by the agency, the Chief Counsel for Advocacy of the Small Business Administration
			 may waive the requirements of subsections (b) through (e) if the Chief
			 Counsel determines that compliance with the requirements of such
			 subsections are impracticable, unnecessary, or contrary to the public
			 interest.
							(g)A small entity or a representative of a small entity may submit a request that the agency provide a
			 copy of the report prepared under subsection (d) and all materials and
			 information provided to the Chief Counsel for Advocacy of the Small
			 Business Administration under subsection (b). The agency receiving such
			 request shall provide the report, materials and information to the
			 requesting small entity or representative of a small entity not later than
			 10 business days after receiving such request, except that the agency
			 shall not disclose any information that is prohibited from disclosure to
			 the public pursuant to section 552(b) of this title..
					307.Periodic review of rulesSection 610 of title 5, United States Code, is amended to read as follows:
						
							610.Periodic review of rules
								(a)Not later than 180 days after the enactment of this section, each agency shall publish in the
			 Federal Register and place on its website a plan for the periodic review
			 of rules issued by the agency which the head of the agency determines have
			 a significant economic impact on a substantial number of small entities.
			 Such determination shall be made without regard to whether the agency
			 performed an analysis under section 604. The purpose of the review shall
			 be to determine whether such rules should be continued without change, or
			 should be amended or rescinded, consistent with the stated objectives of
			 applicable statutes, to minimize any adverse significant economic impacts
			 or maximize any beneficial significant economic impacts on a substantial
			 number of small entities. Such plan may be amended by the agency at any
			 time by publishing the revision in the Federal Register and subsequently
			 placing the amended plan on the agency’s website.
								(b)The plan shall provide for the review of all such agency rules existing on the date of the
			 enactment of this section within 10 years of the date of publication of
			 the plan in the Federal Register and for review of rules adopted after the
			 date of enactment of this section within 10 years after the publication of
			 the final rule in the Federal Register. If the head of the agency
			 determines that completion of the review of existing rules is not feasible
			 by the established date, the head of the agency shall so certify in a
			 statement published in the Federal Register and may extend the review for
			 not longer than 2 years after publication of notice of extension in the
			 Federal Register. Such certification and notice shall be sent to the Chief
			 Counsel for Advocacy of the Small Business Administration and the
			 Congress.
								(c)The plan shall include a section that details how an agency will conduct outreach to and
			 meaningfully include small businesses (including small business concerns
			 owned and controlled by women, small business concerns owned and
			 controlled by veterans, and small business concerns owned and controlled
			 by socially and economically disadvantaged individuals (as such terms are
			 defined in the Small Business Act)) for the purposes of carrying out this
			 section. The agency shall include in this section a plan for how the
			 agency will contact small businesses and gather their input on existing
			 agency rules.
								(d)Each agency shall annually submit a report regarding the results of its review pursuant to such
			 plan to the Congress, the Chief Counsel for Advocacy of the Small Business
			 Administration, and, in the case of agencies other than independent
			 regulatory agencies (as defined in section 3502(5) of title 44) to the
			 Administrator of the Office of Information and Regulatory Affairs of the
			 Office of Management and Budget. Such report shall include the
			 identification of any rule with respect to which the head of the agency
			 made a determination described in paragraph (5) or (6) of subsection (e)
			 and a detailed explanation of the reasons for such determination.
								(e)In reviewing a rule pursuant to subsections (a) through (d), the agency shall amend or rescind the
			 rule to minimize any adverse significant economic impact on a substantial
			 number of small entities or disproportionate economic impact on a specific
			 class of small entities, or maximize any beneficial significant economic
			 impact of the rule on a substantial number of small entities to the
			 greatest extent possible, consistent with the stated objectives of
			 applicable statutes. In amending or rescinding the rule, the agency shall
			 consider the following factors:
									(1)The continued need for the rule.
									(2)The nature of complaints received by the agency from small entities concerning the rule.
									(3)Comments by the Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy of the Small
			 Business Administration.
									(4)The complexity of the rule.
									(5)The extent to which the rule overlaps, duplicates, or conflicts with other Federal rules and,
			 unless the head of the agency determines it to be infeasible, State,
			 territorial, and local rules.
									(6)The contribution of the rule to the cumulative economic impact of all Federal rules on the class of
			 small entities affected by the rule, unless the head of the agency
			 determines that such calculations cannot be made and reports that
			 determination in the annual report required under subsection (d).
									(7)The length of time since the rule has been evaluated or the degree to which technology, economic
			 conditions, or other factors have changed in the area affected by the
			 rule.
									(f)Each year, each agency shall publish in the Federal Register and on its website a list of rules to
			 be reviewed pursuant to such plan. The agency shall include in the
			 publication a solicitation of public comments on any further inclusions or
			 exclusions of rules from the list, and shall respond to such comments.
			 Such publication shall include a brief description of the rule, the reason
			 why the agency determined that it has a significant economic impact on a
			 substantial number of small entities (without regard to whether it had
			 prepared a final regulatory flexibility analysis for the rule), and
			 request comments from the public, the Chief Counsel for Advocacy of the
			 Small Business Administration, and the Regulatory Enforcement Ombudsman
			 concerning the enforcement of the rule..
					308.Judicial review of compliance with the requirements of the Regulatory Flexibility Act available
			 after publication of the final rule
						(a)In generalParagraph (1) of section 611(a) of title 5, United States Code, is amended by striking final agency action and inserting such rule.
						(b)JurisdictionParagraph (2) of such section is amended by inserting (or which would have such jurisdiction if publication of the final rule constituted final agency
			 action) after provision of law,.
						(c)Time for bringing actionParagraph (3) of such section is amended—
							(1)by striking final agency action and inserting publication of the final rule; and
							(2)by inserting , in the case of a rule for which the date of final agency action is the same date as the
			 publication of the final rule, after except that.
							(d)Intervention by Chief Counsel for AdvocacySubsection (b) of section 612 of title 5, United States Code, is amended by inserting before the
			 first period or agency compliance with section 601, 603, 604, 605(b), 609, or 610.
						309.Jurisdiction of court of appeals over rules implementing the Regulatory Flexibility Act
						(a)In generalSection 2342 of title 28, United States Code, is amended—
							(1)in paragraph (6), by striking and at the end;
							(2)in paragraph (7), by striking the period at the end and inserting ; and; and
							(3)by inserting after paragraph (7) the following new paragraph:
								
									(8)all final rules under section 608(a) of title 5..
							(b)Conforming amendmentsParagraph (3) of section 2341 of title 28, United States Code, is amended—
							(1)in subparagraph (D), by striking and at the end;
							(2)in subparagraph (E), by striking the period at the end and inserting ; and; and
							(3)by adding at the end the following new subparagraph:
								
									(F)the Office of Advocacy of the Small Business Administration, when the final rule is under section
			 608(a) of title 5..
							(c)Authorization To intervene and comment on agency compliance with administrative procedureSubsection (b) of section 612 of title 5, United States Code, is amended by inserting chapter 5, and chapter 7, after this chapter,.
						310.Establishment and approval of small business concern size standards by Chief Counsel for Advocacy
						(a)In generalSubparagraph (A) of section 3(a)(2) of the Small Business Act (15 U.S.C. 632(a)(2)(A)) is amended
			 to read as follows:
							
								(A)In generalIn addition to the criteria specified in paragraph (1)—
									(i)the Administrator may specify detailed definitions or standards by which a business concern may be
			 determined to be a small business concern for purposes of this Act or the
			 Small Business Investment Act of 1958; and
									(ii)the Chief Counsel for Advocacy may specify such definitions or standards for purposes of any other
			 Act..
						(b)Approval by chief counselClause (iii) of section 3(a)(2)(C) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(iii)) is
			 amended to read as follows:
							
								(iii)except in the case of a size standard prescribed by the Administrator, is approved by the Chief
			 Counsel for Advocacy..
						(c)Industry variationParagraph (3) of section 3(a) of the Small Business Act (15 U.S.C. 632(a)(3)) is amended—
							(1)by inserting or Chief Counsel for Advocacy, as appropriate before shall ensure; and
							(2)by inserting or Chief Counsel for Advocacy before the period at the end.
							(d)Judicial review of size standards approved by chief counselSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the
			 following new paragraph:
							
								(9)Judicial review of standards approved by chief counselIn the case of an action for judicial review of a rule which includes a definition or standard
			 approved by the Chief Counsel for Advocacy under this subsection, the
			 party seeking such review shall be entitled to join the Chief Counsel as a
			 party in such action..
						311.Clerical amendments
						(a)DefinitionsSection 601 of title 5, United States Code, is amended—
							(1)in paragraph (1)—
								(A)by striking the semicolon at the end and inserting a period; and
								(B)by striking (1) the term and inserting the following:
									
										(1)AgencyThe term;
								(2)in paragraph (3)—
								(A)by striking the semicolon at the end and inserting a period; and
								(B)by striking (3) the term and inserting the following:
									
										(3)Small businessThe term;
								(3)in paragraph (5)—
								(A)by striking the semicolon at the end and inserting a period; and
								(B)by striking (5) the term and inserting the following:
									
										(5)Small governmental jurisdictionThe term; and
								(4)in paragraph (6)—
								(A)by striking ; and and inserting a period; and
								(B)by striking (6) the term and inserting the following:
									
										(6)Small entityThe term.
								(b)Incorporations by reference and certificationsThe heading of section 605 of title 5, United States Code, is amended to read as follows:
							
								605.Incorporations by reference and certifications.
						(c)Table of sectionsThe table of sections for chapter 6 of title 5, United States Code, is amended—
							(1)by striking the item relating to section 605 and inserting the following new item:
								
									
										605. Incorporations by reference and certifications.;
							(2)by striking the item relating to section 607 and inserting the following new item:
								
									
										607. Quantification requirements.;and(3)by striking the item relating to section 608 and inserting the following:
								
									
										608. Additional powers of Chief Counsel for Advocacy..
							(d)Other clerical amendments to chapter 6Chapter 6 of title 5, United States Code, is amended in section 603(d)—
							(1)by striking paragraph (2);
							(2)by striking (1) For a covered agency, and inserting For a covered agency,;
							(3)by striking (A) any and inserting (1) any;
							(4)by striking (B) any and inserting (2) any; and
							(5)by striking (C) advice and inserting (3) advice.
							312.Agency preparation of guidesSection 212(a)(5) the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601
			 note) is amended to read as follows:
						
							(5)Agency preparation of guidesThe agency shall, in its sole discretion, taking into account the subject matter of the rule and
			 the language of relevant statutes, ensure that the guide is written using
			 sufficiently plain language likely to be understood by affected small
			 entities. Agencies may prepare separate guides covering groups or classes
			 of similarly affected small entities and may cooperate with associations
			 of small entities to distribute such guides. In developing guides,
			 agencies shall solicit input from affected small entities or associations
			 of affected small entities. An agency may prepare guides and apply this
			 section with respect to a rule or a group of related rules..
					313.Comptroller General reportNot later than 90 days after the date of enactment of this title, the Comptroller General of the
			 United States shall complete and publish a study that examines whether the
			 Chief Counsel for Advocacy of the Small Business Administration has the
			 capacity and resources to carry out the duties of the Chief Counsel under
			 this title and the amendments made by this title.
					IVSunshine for Regulatory Decrees and Settlements Act
					401.Short titleThis title may be cited as the Sunshine for Regulatory Decrees and Settlements Act of 2014.
					402.DefinitionsIn this title—
						(1)the terms agency and agency action have the meanings given those terms under section 551 of title 5, United States Code;
						(2)the term covered civil action means a civil action—
							(A)seeking to compel agency action;
							(B)alleging that the agency is unlawfully withholding or unreasonably delaying an agency action
			 relating to a regulatory action that would affect the rights of—
								(i)private persons other than the person bringing the action; or
								(ii)a State, local, or tribal government; and
								(C)brought under—
								(i)chapter 7 of title 5, United States Code; or
								(ii)any other statute authorizing such an action;
								(3)the term covered consent decree means—
							(A)a consent decree entered into in a covered civil action; and
							(B)any other consent decree that requires agency action relating to a regulatory action that affects
			 the rights of—
								(i)private persons other than the person bringing the action; or
								(ii)a State, local, or tribal government;
								(4)the term covered consent decree or settlement agreement means a covered consent decree and a covered settlement agreement; and
						(5)the term covered settlement agreement means—
							(A)a settlement agreement entered into in a covered civil action; and
							(B)any other settlement agreement that requires agency action relating to a regulatory action that
			 affects the rights of—
								(i)private persons other than the person bringing the action; or
								(ii)a State, local, or tribal government.
								403.Consent decree and settlement reform
						(a)Pleadings and preliminary matters
							(1)In generalIn any covered civil action, the agency against which the covered civil action is brought shall
			 publish the notice of intent to sue and the complaint in a readily
			 accessible manner, including by making the notice of intent to sue and the
			 complaint available online not later than 15 days after receiving service
			 of the notice of intent to sue or complaint, respectively.
							(2)Entry of a covered consent decree or settlement agreementA party may not make a motion for entry of a covered consent decree or to dismiss a civil action
			 pursuant to a covered settlement agreement until after the end of
			 proceedings in accordance with paragraph (1) and subparagraphs (A) and (B)
			 of paragraph (2) of subsection (d) or subsection (d)(3)(A), whichever is
			 later.
							(b)Intervention
							(1)Rebuttable presumptionIn considering a motion to intervene in a covered civil action or a civil action in which a covered
			 consent decree or settlement agreement has been proposed that is filed by
			 a person who alleges that the agency action in dispute would affect the
			 person, the court shall presume, subject to rebuttal, that the interests
			 of the person would not be represented adequately by the existing parties
			 to the action.
							(2)State, local, and tribal governmentsIn considering a motion to intervene in a covered civil action or a civil action in which a covered
			 consent decree or settlement agreement has been proposed that is filed by
			 a State, local, or tribal government, the court shall take due account of
			 whether the movant—
								(A)administers jointly with an agency that is a defendant in the action the statutory provisions that
			 give rise to the regulatory action to which the action relates; or
								(B)administers an authority under State, local, or tribal law that would be preempted by the
			 regulatory action to which the action relates.
								(c)Settlement negotiationsEfforts to settle a covered civil action or otherwise reach an agreement on a covered consent
			 decree or settlement agreement shall—
							(1)be conducted pursuant to the mediation or alternative dispute resolution program of the court or by
			 a district judge other than the presiding judge, magistrate judge, or
			 special master, as determined appropriate by the presiding judge; and
							(2)include any party that intervenes in the action.
							(d)Publication of and comment on covered consent decrees or settlement agreements
							(1)In generalNot later than 60 days before the date on which a covered consent decree or settlement agreement is
			 filed with a court, the agency seeking to enter the covered consent decree
			 or settlement agreement shall publish in the Federal Register and online—
								(A)the proposed covered consent decree or settlement agreement; and
								(B)a statement providing—
									(i)the statutory basis for the covered consent decree or settlement agreement; and
									(ii)a description of the terms of the covered consent decree or settlement agreement, including whether
			 it provides for the award of attorneys’ fees or costs and, if so, the
			 basis for including the award.
									(2)Public comment
								(A)In generalAn agency seeking to enter a covered consent decree or settlement agreement shall accept public
			 comment during the period described in paragraph (1) on any issue relating
			 to the matters alleged in the complaint in the applicable civil action or
			 addressed or affected by the proposed covered consent decree or settlement
			 agreement.
								(B)Response to commentsAn agency shall respond to any comment received under subparagraph (A).
								(C)Submissions to courtWhen moving that the court enter a proposed covered consent decree or settlement agreement or for
			 dismissal pursuant to a proposed covered consent decree or settlement
			 agreement, an agency shall—
									(i)inform the court of the statutory basis for the proposed covered consent decree or settlement
			 agreement and its terms;
									(ii)submit to the court a summary of the comments received under subparagraph (A) and the response of
			 the agency to the comments;
									(iii)submit to the court a certified index of the administrative record of the notice and comment
			 proceeding; and
									(iv)make the administrative record described in clause (iii) fully accessible to the court.
									(D)Inclusion in recordThe court shall include in the court record for a civil action the certified index of the
			 administrative record submitted by an agency under subparagraph (C)(iii)
			 and any documents listed in the index which any party or amicus curiae
			 appearing before the court in the action submits to the court.
								(3)Public hearings permitted
								(A)In generalAfter providing notice in the Federal Register and online, an agency may hold a public hearing
			 regarding whether to enter into a proposed covered consent decree or
			 settlement agreement.
								(B)RecordIf an agency holds a public hearing under subparagraph (A)—
									(i)the agency shall—
										(I)submit to the court a summary of the proceedings;
										(II)submit to the court a certified index of the hearing record; and
										(III)provide access to the hearing record to the court; and
										(ii)the full hearing record shall be included in the court record.
									(4)Mandatory deadlinesIf a proposed covered consent decree or settlement agreement requires an agency action by a date
			 certain, the agency shall, when moving for entry of the covered consent
			 decree or settlement agreement or dismissal based on the covered consent
			 decree or settlement agreement, inform the court of—
								(A)any required regulatory action the agency has not taken that the covered consent decree or
			 settlement agreement does not address;
								(B)how the covered consent decree or settlement agreement, if approved, would affect the discharge of
			 the duties described in subparagraph (A); and
								(C)why the effects of the covered consent decree or settlement agreement on the manner in which the
			 agency discharges its duties is in the public interest.
								(e)Submission by the Government
							(1)In generalFor any proposed covered consent decree or settlement agreement that contains a term described in
			 paragraph (2), the Attorney General or, if the matter is being litigated
			 independently by an agency, the head of the agency shall submit to the
			 court a certification that the Attorney General or head of the agency
			 approves the proposed covered consent decree or settlement agreement. The
			 Attorney General or head of the agency shall personally sign any
			 certification submitted under this paragraph.
							(2)TermsA term described in this paragraph is—
								(A)in the case of a covered consent decree, a term that—
									(i)converts into a nondiscretionary duty a discretionary authority of an agency to propose,
			 promulgate, revise, or amend regulations;
									(ii)commits an agency to expend funds that have not been appropriated and that have not been budgeted
			 for the regulatory action in question;
									(iii)commits an agency to seek a particular appropriation or budget authorization;
									(iv)divests an agency of discretion committed to the agency by statute or the Constitution of the
			 United States, without regard to whether the discretion was granted to
			 respond to changing circumstances, to make policy or managerial choices,
			 or to protect the rights of third parties; or
									(v)otherwise affords relief that the court could not enter under its own authority upon a final
			 judgment in the civil action; or
									(B)in the case of a covered settlement agreement, a term—
									(i)that provides a remedy for a failure by the agency to comply with the terms of the covered
			 settlement agreement other than the revival of the civil action resolved
			 by the covered settlement agreement; and
									(ii)that—
										(I)interferes with the authority of an agency to revise, amend, or issue rules under the procedures
			 set forth in chapter 5 of title 5, United States Code, or any other
			 statute or Executive order prescribing rulemaking procedures for a
			 rulemaking that is the subject of the covered settlement agreement;
										(II)commits the agency to expend funds that have not been appropriated and that have not been budgeted
			 for the regulatory action in question; or
										(III)for such a covered settlement agreement that commits the agency to exercise in a particular way
			 discretion which was committed to the agency by statute or the
			 Constitution of the United States to respond to changing circumstances, to
			 make policy or managerial choices, or to protect the rights of third
			 parties.
										(f)Review by court
							(1)AmicusA court considering a proposed covered consent decree or settlement agreement shall presume,
			 subject to rebuttal, that it is proper to allow amicus participation
			 relating to the covered consent decree or settlement agreement by any
			 person who filed public comments or participated in a public hearing on
			 the covered consent decree or settlement agreement under paragraph (2) or
			 (3) of subsection (d).
							(2)Review of deadlines
								(A)Proposed covered consent decreesFor a proposed covered consent decree, a court shall not approve the covered consent decree unless
			 the proposed covered consent decree allows sufficient time and
			 incorporates adequate procedures for the agency to comply with chapter 5
			 of title 5, United States Code, and other applicable statutes that govern
			 rulemaking and, unless contrary to the public interest, the provisions of
			 any Executive order that governs rulemaking.
								(B)Proposed covered settlement agreementsFor a proposed covered settlement agreement, a court shall ensure that the covered settlement
			 agreement allows sufficient time and incorporates adequate procedures for
			 the agency to comply with chapter 5 of title 5, United States Code, and
			 other applicable statutes that govern rulemaking and, unless contrary to
			 the public interest, the provisions of any Executive order that governs
			 rulemaking.
								(g)Annual reportsEach agency shall submit to Congress an annual report that, for the year covered by the report,
			 includes—
							(1)the number, identity, and content of covered civil actions brought against and covered consent
			 decrees or settlement agreements entered against or into by the agency;
			 and
							(2)a description of the statutory basis for—
								(A)each covered consent decree or settlement agreement entered against or into by the agency; and
								(B)any award of attorneys fees or costs in a civil action resolved by a covered consent decree or
			 settlement agreement entered against or into by the agency.
								404.Motions to modify consent decreesIf an agency moves a court to modify a covered consent decree or settlement agreement and the basis
			 of the motion is that the terms of the covered consent decree or
			 settlement agreement are no longer fully in the public interest due to the
			 obligations of the agency to fulfill other duties or due to changed facts
			 and circumstances, the court shall review the motion and the covered
			 consent decree or settlement agreement de novo.
					405.Effective dateThis title shall apply to—
						(1)any covered civil action filed on or after the date of enactment of this title; and
						(2)any covered consent decree or settlement agreement proposed to a court on or after the date of
			 enactment of this title.
						IVJudiciary
			IRegulations From the Executive in Need of Scrutiny 
				101.Short titleThis title may be cited as the Regulations From the Executive in Need of Scrutiny Act of 2014.
				102.PurposeThe purpose of this title is to increase accountability for and transparency in the Federal
			 regulatory process. Section 1 of article I of the United States
			 Constitution grants all legislative powers to Congress. Over time,
			 Congress has excessively delegated its constitutional charge while failing
			 to conduct appropriate oversight and retain accountability for the content
			 of the laws it passes. By requiring a vote in Congress, the REINS Act will
			 result in more carefully drafted and detailed legislation, an improved
			 regulatory process, and a legislative branch that is truly accountable to
			 the American people for the laws imposed upon them. Moreover, as a tax on
			 carbon emissions increases energy costs on consumers, reduces economic
			 growth and is therefore detrimental to individuals, families and
			 businesses, the REINS Act includes in the definition of a major rule, any
			 rule that implements or provides for the imposition or collection of a tax
			 on carbon emissions.
				103.Congressional review of agency rulemakingChapter 8 of title 5, United States Code, is amended to read as follows:
					
						8Congressional Review of Agency Rulemaking
							
								Sec.
								801. Congressional review.
								802. Congressional approval procedure for major rules.
								803. Congressional disapproval procedure for nonmajor rules.
								804. Definitions.
								805. Judicial review.
								806. Exemption for monetary policy.
								807. Effective date of certain rules.
							801.Congressional review
								(a)
									(1)
										(A)Before a rule may take effect, the Federal agency promulgating such rule shall submit to each House
			 of the Congress and to the Comptroller General a report containing—
											(i)a copy of the rule;
											(ii)a concise general statement relating to the rule;
											(iii)a classification of the rule as a major or nonmajor rule, including an explanation of the
			 classification specifically addressing each criteria for a major rule
			 contained within clauses (i) through (iii) of section 804(2)(A) or within
			 section 804(2)(B);
											(iv)a list of any other related regulatory actions taken by or that will be taken by the Federal agency
			 promulgating the rule that are intended to implement the same statutory
			 provision or regulatory objective as well as the individual and aggregate
			 economic effects of those actions;
											(v)a list of any other related regulatory actions taken by or that will be taken by any other Federal
			 agency with authority to implement the same statutory provision or
			 regulatory objective that are intended to implement such provision or
			 objective, of which the Federal agency promulgating the rule is aware, as
			 well as the individual and aggregate economic effects of those actions;
			 and
											(vi)the proposed effective date of the rule.
											(B)On the date of the submission of the report under subparagraph (A), the Federal agency promulgating
			 the rule shall submit to the Comptroller General and make available to
			 each House of Congress—
											(i)a complete copy of the cost-benefit analysis of the rule, if any, including an analysis of any jobs
			 added or lost, differentiating between public and private sector jobs;
											(ii)the agency’s actions pursuant to sections 603, 604, 605, 607, and 609 of this title;
											(iii)the agency’s actions pursuant to sections 202, 203, 204, and 205 of the Unfunded Mandates Reform
			 Act of 1995; and
											(iv)any other relevant information or requirements under any other Act and any relevant Executive
			 orders.
											(C)Upon receipt of a report submitted under subparagraph (A), each House shall provide copies of the
			 report to the chairman and ranking member of each standing committee with
			 jurisdiction under the rules of the House of Representatives or the Senate
			 to report a bill to amend the provision of law under which the rule is
			 issued.
										(2)
										(A)The Comptroller General shall provide a report on each major rule to the committees of jurisdiction
			 by the end of 15 calendar days after the submission or publication date.
			 The report of the Comptroller General shall include an assessment of the
			 agency’s compliance with procedural steps required by paragraph (1)(B) and
			 an assessment of whether the major rule imposes any new limits or mandates
			 on private-sector activity.
										(B)Federal agencies shall cooperate with the Comptroller General by providing information relevant to
			 the Comptroller General’s report under subparagraph (A).
										(3)A major rule relating to a report submitted under paragraph (1) shall take effect upon enactment of
			 a joint resolution of approval described in section 802 or as provided for
			 in the rule following enactment of a joint resolution of approval
			 described in section 802, whichever is later.
									(4)A nonmajor rule shall take effect as provided by section 803 after submission to Congress under
			 paragraph (1).
									(5)If a joint resolution of approval relating to a major rule is not enacted within the period
			 provided in subsection (b)(2), then a joint resolution of approval
			 relating to the same rule may not be considered under this chapter in the
			 same Congress by either the House of Representatives or the Senate.
									(b)
									(1)A major rule shall not take effect unless the Congress enacts a joint resolution of approval
			 described under section 802.
									(2)If a joint resolution described in subsection (a) is not enacted into law by the end of 70 session
			 days or legislative days, as applicable, beginning on the date on which
			 the report referred to in section 801(a)(1)(A) is received by Congress
			 (excluding days either House of Congress is adjourned for more than 3 days
			 during a session of Congress), then the rule described in that resolution
			 shall be deemed not to be approved and such rule shall not take effect.
									(c)
									(1)Notwithstanding any other provision of this section (except subject to paragraph (3)), a major rule
			 may take effect for one 90-calendar-day period if the President makes a
			 determination under paragraph (2) and submits written notice of such
			 determination to the Congress.
									(2)Paragraph (1) applies to a determination made by the President by Executive order that the major
			 rule should take effect because such rule is—
										(A)necessary because of an imminent threat to health or safety or other emergency;
										(B)necessary for the enforcement of criminal laws;
										(C)necessary for national security; or
										(D)issued pursuant to any statute implementing an international trade agreement.
										(3)An exercise by the President of the authority under this subsection shall have no effect on the
			 procedures under section 802.
									(d)
									(1)In addition to the opportunity for review otherwise provided under this chapter, in the case of any
			 rule for which a report was submitted in accordance with subsection
			 (a)(1)(A) during the period beginning on the date occurring—
										(A)in the case of the Senate, 60 session days, or
										(B)in the case of the House of Representatives, 60 legislative days,before the date the Congress is scheduled to adjourn a session of Congress through the date on
			 which the same or succeeding Congress first convenes its next session,
			 sections 802 and 803 shall apply to such rule in the succeeding session of
			 Congress.(2)
										(A)In applying sections 802 and 803 for purposes of such additional review, a rule described under
			 paragraph (1) shall be treated as though—
											(i)such rule were published in the Federal Register on—
												(I)in the case of the Senate, the 15th session day, or
												(II)in the case of the House of Representatives, the 15th legislative day,after the succeeding session of Congress first convenes; and(ii)a report on such rule were submitted to Congress under subsection (a)(1) on such date.
											(B)Nothing in this paragraph shall be construed to affect the requirement under subsection (a)(1) that
			 a report shall be submitted to Congress before a rule can take effect.
										(3)A rule described under paragraph (1) shall take effect as otherwise provided by law (including
			 other subsections of this section).
									802.Congressional approval procedure for major rules
								(a)
									(1)For purposes of this section, the term joint resolution means only a joint resolution addressing a report classifying a rule as major pursuant to section
			 801(a)(1)(A)(iii) that—
										(A)bears no preamble;
										(B)bears the following title (with blanks filled as appropriate): Approving the rule submitted by ___ relating to ___.;
										(C)includes after its resolving clause only the following (with blanks filled as appropriate): That Congress approves the rule submitted by ___ relating to ___.; and
										(D)is introduced pursuant to paragraph (2).
										(2)After a House of Congress receives a report classifying a rule as major pursuant to section
			 801(a)(1)(A)(iii), the majority leader of that House (or his or her
			 respective designee) shall introduce (by request, if appropriate) a joint
			 resolution described in paragraph (1)—
										(A)in the case of the House of Representatives, within three legislative days; and
										(B)in the case of the Senate, within three session days.
										(3)A joint resolution described in paragraph (1) shall not be subject to amendment at any stage of
			 proceeding.
									(b)A joint resolution described in subsection (a) shall be referred in each House of Congress to the
			 committees having jurisdiction over the provision of law under which the
			 rule is issued.
								(c)In the Senate, if the committee or committees to which a joint resolution described in subsection
			 (a) has been referred have not reported it at the end of 15 session days
			 after its introduction, such committee or committees shall be
			 automatically discharged from further consideration of the resolution and
			 it shall be placed on the calendar. A vote on final passage of the
			 resolution shall be taken on or before the close of the 15th session day
			 after the resolution is reported by the committee or committees to which
			 it was referred, or after such committee or committees have been
			 discharged from further consideration of the resolution.
								(d)
									(1)In the Senate, when the committee or committees to which a joint resolution is referred have
			 reported, or when a committee or committees are discharged (under
			 subsection (c)) from further consideration of a joint resolution described
			 in subsection (a), it is at any time thereafter in order (even though a
			 previous motion to the same effect has been disagreed to) for a motion to
			 proceed to the consideration of the joint resolution, and all points of
			 order against the joint resolution (and against consideration of the joint
			 resolution) are waived. The motion is not subject to amendment, or to a
			 motion to postpone, or to a motion to proceed to the consideration of
			 other business. A motion to reconsider the vote by which the motion is
			 agreed to or disagreed to shall not be in order. If a motion to proceed to
			 the consideration of the joint resolution is agreed to, the joint
			 resolution shall remain the unfinished business of the Senate until
			 disposed of.
									(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 2 hours, which
			 shall be divided equally between those favoring and those opposing the
			 joint resolution. A motion to further limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to
			 proceed to the consideration of other business, or a motion to recommit
			 the joint resolution is not in order.
									(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described
			 in subsection (a), and a single quorum call at the conclusion of the
			 debate if requested in accordance with the rules of the Senate, the vote
			 on final passage of the joint resolution shall occur.
									(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a joint resolution described in subsection (a)
			 shall be decided without debate.
									(e)In the House of Representatives, if any committee to which a joint resolution described in
			 subsection (a) has been referred has not reported it to the House at the
			 end of 15 legislative days after its introduction, such committee shall be
			 discharged from further consideration of the joint resolution, and it
			 shall be placed on the appropriate calendar. On the second and fourth
			 Thursdays of each month it shall be in order at any time for the Speaker
			 to recognize a Member who favors passage of a joint resolution that has
			 appeared on the calendar for at least 5 legislative days to call up that
			 joint resolution for immediate consideration in the House without
			 intervention of any point of order. When so called up a joint resolution
			 shall be considered as read and shall be debatable for 1 hour equally
			 divided and controlled by the proponent and an opponent, and the previous
			 question shall be considered as ordered to its passage without intervening
			 motion. It shall not be in order to reconsider the vote on passage. If a
			 vote on final passage of the joint resolution has not been taken by the
			 third Thursday on which the Speaker may recognize a Member under this
			 subsection, such vote shall be taken on that day.
								(f)
									(1)If, before passing a joint resolution described in subsection (a), one House receives from the
			 other a joint resolution having the same text, then—
										(A)the joint resolution of the other House shall not be referred to a committee; and
										(B)the procedure in the receiving House shall be the same as if no joint resolution had been received
			 from the other House until the vote on passage, when the joint resolution
			 received from the other House shall supplant the joint resolution of the
			 receiving House.
										(2)This subsection shall not apply to the House of Representatives if the joint resolution received
			 from the Senate is a revenue measure.
									(g)If either House has not taken a vote on final passage of the joint resolution by the last day of
			 the period described in section 801(b)(2), then such vote shall be taken
			 on that day.
								(h)This section and section 803 are enacted by Congress—
									(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such is deemed to be part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a joint resolution described in subsection (a) and
			 superseding other rules only where explicitly so; and
									(2)with full recognition of the Constitutional right of either House to change the rules (so far as
			 they relate to the procedure of that House) at any time, in the same
			 manner and to the same extent as in the case of any other rule of that
			 House.
									803.Congressional disapproval procedure for nonmajor rules
								(a)For purposes of this section, the term joint resolution means only a joint resolution introduced in the period beginning on the date on which the report
			 referred to in section 801(a)(1)(A) is received by Congress and ending 60
			 days thereafter (excluding days either House of Congress is adjourned for
			 more than 3 days during a session of Congress), the matter after the
			 resolving clause of which is as follows: That Congress disapproves the nonmajor rule submitted by the ___ relating to ___ , and such rule
			 shall have no force or effect. (The blank spaces being appropriately filled in).
								(b)A joint resolution described in subsection (a) shall be referred to the committees in each House of
			 Congress with jurisdiction.
								(c)In the Senate, if the committee to which is referred a joint resolution described in subsection (a)
			 has not reported such joint resolution (or an identical joint resolution)
			 at the end of 15 session days after the date of introduction of the joint
			 resolution, such committee may be discharged from further consideration of
			 such joint resolution upon a petition supported in writing by 30 Members
			 of the Senate, and such joint resolution shall be placed on the calendar.
								(d)
									(1)In the Senate, when the committee to which a joint resolution is referred has reported, or when a
			 committee is discharged (under subsection (c)) from further consideration
			 of a joint resolution described in subsection (a), it is at any time
			 thereafter in order (even though a previous motion to the same effect has
			 been disagreed to) for a motion to proceed to the consideration of the
			 joint resolution, and all points of order against the joint resolution
			 (and against consideration of the joint resolution) are waived. The motion
			 is not subject to amendment, or to a motion to postpone, or to a motion to
			 proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in
			 order. If a motion to proceed to the consideration of the joint resolution
			 is agreed to, the joint resolution shall remain the unfinished business of
			 the Senate until disposed of.
									(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 10 hours, which
			 shall be divided equally between those favoring and those opposing the
			 joint resolution. A motion to further limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to
			 proceed to the consideration of other business, or a motion to recommit
			 the joint resolution is not in order.
									(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described
			 in subsection (a), and a single quorum call at the conclusion of the
			 debate if requested in accordance with the rules of the Senate, the vote
			 on final passage of the joint resolution shall occur.
									(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a joint resolution described in subsection (a)
			 shall be decided without debate.
									(e)In the Senate the procedure specified in subsection (c) or (d) shall not apply to the consideration
			 of a joint resolution respecting a nonmajor rule—
									(1)after the expiration of the 60 session days beginning with the applicable submission or publication
			 date, or
									(2)if the report under section 801(a)(1)(A) was submitted during the period referred to in section
			 801(d)(1), after the expiration of the 60 session days beginning on the
			 15th session day after the succeeding session of Congress first convenes.
									(f)If, before the passage by one House of a joint resolution of that House described in subsection
			 (a), that House receives from the other House a joint resolution described
			 in subsection (a), then the following procedures shall apply:
									(1)The joint resolution of the other House shall not be referred to a committee.
									(2)With respect to a joint resolution described in subsection (a) of the House receiving the joint
			 resolution—
										(A)the procedure in that House shall be the same as if no joint resolution had been received from the
			 other House; but
										(B)the vote on final passage shall be on the joint resolution of the other House.
										804.DefinitionsFor purposes of this chapter—
								(1)The term Federal agency means any agency as that term is defined in section 551(1).
								(2)The term major rule means any rule, including an interim final rule, that the Administrator of the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget
			 finds—
									(A)has resulted in or is likely to result in—
										(i)an annual effect on the economy of $50,000,000 or more;
										(ii)a major increase in costs or prices for consumers, individual industries, Federal, State, or local
			 government agencies, or geographic regions; or
										(iii)significant adverse effects on competition, employment, investment, productivity, innovation, or on
			 the ability of United States-based enterprises to compete with
			 foreign-based enterprises in domestic and export markets; or
										(B)is made by the Administrator of the Environmental Protection Agency and that would have a
			 significant impact on a substantial number of agricultural entities, as
			 determined by the Secretary of Agriculture (who shall publish such
			 determination in the Federal Register);
									(C)is a rule that implements or provides for the imposition or collection of a carbon tax; or
									(D)is made under the Patient Protection and Affordable Care Act (Public Law 111–148).
									(3)The term nonmajor rule means any rule that is not a major rule.
								(4)The term rule has the meaning given such term in section 551, except that such term does not include any rule of
			 particular applicability, including a rule that approves or prescribes for
			 the future rates, wages, prices, services, or allowances therefore,
			 corporate or financial structures, reorganizations, mergers, or
			 acquisitions thereof, or accounting practices or disclosures bearing on
			 any of the foregoing.
								(5)The term submission date or publication date, except as otherwise provided in this chapter, means—
									(A)in the case of a major rule, the date on which the Congress receives the report submitted under
			 section 801(a)(1); and
									(B)in the case of a nonmajor rule, the later of—
										(i)the date on which the Congress receives the report submitted under section 801(a)(1); and
										(ii)the date on which the nonmajor rule is published in the Federal Register, if so published.
										(6)The term agricultural entity means any entity involved in or related to agricultural enterprise, including enterprises that are
			 engaged in the business of production of food and fiber, ranching and
			 raising of livestock, aquaculture, and all other farming and agricultural
			 related industries.
								(7)The term carbon tax means a fee, levy, or price on—
									(A)emissions, including carbon dioxide emissions generated by the burning of coal, natural gas, or
			 oil; or
									(B)coal, natural gas, or oil based on emissions, including carbon dioxide emissions that would be
			 generated through the fuel's combustion.
									805.Judicial review
								(a)No determination, finding, action, or omission under this chapter shall be subject to judicial
			 review.
								(b)Notwithstanding subsection (a), a court may determine whether a Federal agency has completed the
			 necessary requirements under this chapter for a rule to take effect.
								(c)The enactment of a joint resolution of approval under section 802 shall not be interpreted to serve
			 as a grant or modification of statutory authority by Congress for the
			 promulgation of a rule, shall not extinguish or affect any claim, whether
			 substantive or procedural, against any alleged defect in a rule, and shall
			 not form part of the record before the court in any judicial proceeding
			 concerning a rule except for purposes of determining whether or not the
			 rule is in effect.
								806.Exemption for monetary policyNothing in this chapter shall apply to rules that concern monetary policy proposed or implemented
			 by the Board of Governors of the Federal Reserve System or the Federal
			 Open Market Committee.
							807.Effective date of certain rulesNotwithstanding section 801—
								(1)any rule that establishes, modifies, opens, closes, or conducts a regulatory program for a
			 commercial, recreational, or subsistence activity related to hunting,
			 fishing, or camping; or
								(2)any rule other than a major rule which an agency for good cause finds (and incorporates the finding
			 and a brief statement of reasons therefore in the rule issued) that notice
			 and public procedure thereon are impracticable, unnecessary, or contrary
			 to the public interest,
								shall take effect at such time as the Federal agency promulgating the rule determines..
				104.Budgetary effects of rules subject to section 802 of title 5, United States CodeSection 257(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 adding at the end the following new subparagraph:
					
						(E)Budgetary effects of rules subject to section 802 of title 5, United States CodeAny rules subject to the congressional approval procedure set forth in section 802 of chapter 8 of
			 title 5, United States Code, affecting budget authority, outlays, or
			 receipts shall be assumed to be effective unless it is not approved in
			 accordance with such section..
				105.Government Accountability Office study of rules
					(a)In generalThe Comptroller General of the United States shall conduct a study to determine, as of the date of
			 the enactment of this Act—
						(1)how many rules (as such term is defined in section 804 of title 5, United States Code) were in
			 effect;
						(2)how many major rules (as such term is defined in section 804 of title 5, United States Code) were
			 in effect; and
						(3)the total estimated economic cost imposed by all such rules.
						(b)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a report to Congress that contains the findings
			 of the study conducted under subsection (a).
					IIPermanent Internet Tax Freedom 
				201.Short titleThis title may be cited as the Permanent Internet Tax Freedom Act.
				202.Permanent moratorium on Internet access taxes and multiple and discriminatory taxes on electronic
			 commerce
					(a)In generalSection 1101(a) of the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by striking  during the period beginning November 1, 2003, and ending November 1, 2014.
					(b)Effective dateThe amendment made by this section shall apply to taxes imposed after the date of the enactment of
			 this Act.
					VNatural Resources
			ARestoring Healthy Forests for Healthy Communities 
				100.Short titleThis subdivision may be cited as the Restoring Healthy Forests for Healthy Communities Act.
				IRestoring the Commitment to Rural Counties and Schools
					101.PurposesThe purposes of this title are as follows:
						(1)To restore employment and educational opportunities in, and improve the economic stability of,
			 counties containing National Forest System land.
						(2)To ensure that such counties have a dependable source of revenue from National Forest System land.
						(3)To reduce Forest Service management costs while also ensuring the protection of United States
			 forests resources.
						102.DefinitionsIn this title:
						(1)Annual volume requirement
							(A)In generalThe term annual volume requirement, with respect to a Forest Reserve Revenue Area, means a volume of national forest materials no
			 less than 50 percent of the sustained yield of the Forest Reserve Revenue
			 Area.
							(B)ExclusionsIn determining the volume of national forest materials or the sustained yield of a Forest Reserve
			 Revenue Area, the Secretary may not include non-commercial post and pole
			 sales and personal use firewood.
							(2)Beneficiary countyThe term beneficiary county means a political subdivision of a State that, on account of containing National Forest System
			 land, was eligible to receive payments through the State under title I of
			 the Secure Rural Schools and Community Self-Determination Act of 2000 (16
			 U.S.C. 7111 et seq.).
						(3)Catastrophic eventThe term catastrophic event means an event (including severe fire, insect or disease infestations, windthrow, or other extreme
			 weather or natural disaster) that the Secretary determines will cause or
			 has caused substantial damage to National Forest System land or natural
			 resources on National Forest System land.
						(4)Covered forest reserve projectThe terms covered forest reserve project and covered project mean a project involving the management or sale of national forest materials within a Forest
			 Reserve Revenue Area to generate forest reserve revenues and achieve the
			 annual volume requirement for the Forest Reserve Revenue Area.
						(5)Forest reserve revenue area
							(A)In generalThe term Forest Reserve Revenue Area means National Forest System land in a unit of the National Forest System designated for
			 sustainable forest management for the production of national forest
			 materials and forest reserve revenues.
							(B)InclusionsSubject to subparagraph (C), but otherwise notwithstanding any other provision of law, including
			 executive orders and regulations, the Secretary shall include in Forest
			 Reserve Revenue Areas not less than 50 percent of the National Forest
			 System lands identified as commercial forest land capable of producing
			 twenty cubic feet of timber per acre.
							(C)ExclusionsA Forest Reserve Revenue Area may not include National Forest System land—
								(i)that is a component of the National Wilderness Preservation System;
								(ii)on which the removal of vegetation is specifically prohibited by Federal statute; or
								(iii)that is within a National Monument as of the date of the enactment of this Act.
								(6)Forest reserve revenuesThe term forest reserve revenues means revenues derived from the sale of national forest materials in a Forest Reserve Revenue
			 Area.
						(7)National forest materialsThe term national forest materials has the meaning given that term in section 14(e)(1) of the National Forest Management Act of 1976
			 (16 U.S.C. 472a(e)(1)).
						(8)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term does not
			 include the National Grasslands and land utilization projects designated
			 as National Grasslands administered pursuant to the Act of July 22, 1937
			 (7 U.S.C. 1010–1012).
						(9)SecretaryThe term Secretary means the Secretary of Agriculture.
						(10)Sustained yieldThe term sustained yield means the maximum annual growth potential of the forest calculated on the basis of the culmination
			 of mean annual increment using cubic measurement.
						(11)StateThe term State includes the Commonwealth of Puerto Rico.
						(12)25-percent paymentThe term 25-percent payment means the payment to States required by the sixth paragraph under the heading of FOREST SERVICE in the Act of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March 1,
			 1911 (36 Stat. 963; 16 U.S.C. 500).
						103.Establishment of Forest Reserve Revenue Areas and annual volume requirements
						(a)Establishment of Forest Reserve Revenue AreasNotwithstanding any other provision of law, the Secretary shall establish one or more Forest
			 Reserve Revenue Areas within each unit of the National Forest System.
						(b)Deadline for establishmentThe Secretary shall complete establishment of the Forest Reserve Revenue Areas not later than 60
			 days after the date of enactment of this Act,
						(c)PurposeThe purpose of a Forest Reserve Revenue Area is to provide a dependable source of 25-percent
			 payments and economic activity through sustainable forest management for
			 each beneficiary county containing National Forest System land.
						(d)Fiduciary responsibilityThe Secretary shall have a fiduciary responsibility to beneficiary counties to manage Forest
			 Reserve Revenue Areas to satisfy the annual volume requirement.
						(e)Determination of annual volume requirementNot later than 30 days after the date of the establishment of a Forest Reserve Revenue Area, the
			 Secretary shall determine the annual volume requirement for that Forest
			 Reserve Revenue Area.
						(f)Limitation on reduction of forest reserve revenue areasOnce a Forest Reserve Revenue Area is established under subsection (a), the Secretary may not
			 reduce the number of acres of National Forest System land included in that
			 Forest Reserve Revenue Area.
						(g)MapThe Secretary shall provide a map of all Forest Reserve Revenue Areas established under subsection
			 (a) for each unit of the National Forest System—
							(1)to the Committee on Agriculture and the Committee on Natural Resources of the House of
			 Representatives; and
							(2)to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural
			 Resources of the Senate.
							(h)Recognition of Valid and Existing RightsNeither the establishment of Forest Reserve Revenue Areas under subsection (a) nor any other
			 provision of this title shall be construed to limit or restrict—
							(1)access to National Forest System land for hunting, fishing, recreation, and other related purposes;
			 or
							(2)valid and existing rights regarding National Forest System land, including rights of any federally
			 recognized Indian tribe.
							104.Management of Forest Reserve Revenue Areas
						(a)Requirement To achieve annual volume requirementImmediately upon the establishment of a Forest Reserve Revenue Area, the Secretary shall manage the
			 Forest Reserve Revenue Area in the manner necessary to achieve the annual
			 volume requirement for the Forest Reserve Revenue Area. The Secretary is
			 authorized and encouraged to commence covered forest reserve projects as
			 soon as practicable after the date of the enactment of this Act to begin
			 generating forest reserve revenues.
						(b)Standards for projects within forest reserve revenue areasThe Secretary shall conduct covered forest reserve projects within Forest Reserve Revenue Areas in
			 accordance with this section, which shall serve as the sole means by which
			 the Secretary will comply with the National Environmental Policy Act of
			 1969 (42 U.S.C. 4331 et seq.) and other laws applicable to the covered
			 projects.
						(c)Environmental analysis process for projects in forest reserve revenue areas
							(1)Environmental AssessmentThe Secretary shall give published notice and complete an environmental assessment pursuant to
			 section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)) for a covered forest reserve project proposed to be conducted
			 within a Forest Reserve Revenue Area, except that the Secretary is not
			 required to study, develop, or describe any alternative to the proposed
			 agency action.
							(2)Cumulative effectsThe Secretary shall consider cumulative effects solely by evaluating the impacts of a proposed
			 covered forest reserve project combined with the impacts of any other
			 projects that were approved with a Decision Notice or Record of Decision
			 before the date on which the Secretary published notice of the proposed
			 covered project. The cumulative effects of past projects may be considered
			 in the environmental assessment by using a description of the current
			 environmental conditions.
							(3)LengthThe environmental assessment prepared for a proposed covered forest reserve project shall not
			 exceed 100 pages in length. The Secretary may incorporate in the
			 environmental assessment, by reference, any documents that the Secretary
			 determines, in the sole discretion of the Secretary, are relevant to the
			 assessment of the environmental effects of the covered project.
							(4)Deadline for completionThe Secretary shall complete the environmental assessment for a covered forest reserve project
			 within 180 days after the date on which the Secretary published notice of
			 the proposed covered project.
							(5)Treatment of decision noticeThe decision notice for a covered forest reserve project shall be considered a final agency action
			 and no additional analysis under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4331 et seq.) shall be required to implement any portion
			 of the covered project.
							(6)Categorical exclusionA covered forest reserve project that is proposed in response to a catastrophic event, that covers
			 an area of 10,000 acres or less, or an eligible hazardous fuel reduction
			 or forest health project proposed under title II that involves the removal
			 of insect-infected trees, dead or dying trees, trees presenting a threat
			 to public safety, or other hazardous fuels within 500 feet of utility or
			 telephone infrastructure, campgrounds, roadsides, heritage sites,
			 recreation sites, schools, or other infrastructure, shall be categorically
			 excluded from the requirements of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4331 et seq.).
							(d)Application of land and resource management planThe Secretary may modify the standards and guidelines contained in the land and resource management
			 plan for the unit of the National Forest System in which the covered
			 forest reserve project will be carried out as necessary to achieve the
			 requirements of this subdivision. Section 6(g)(3)(E)(iv) of the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
			 1604(g)(3)(E)(iv)) shall not apply to a covered forest reserve project.
						(e)Compliance with endangered species act
							(1)Non-jeopardy assessmentIf the Secretary determines that a proposed covered forest reserve project may affect the continued
			 existence of any species listed as endangered or threatened under section
			 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533), the Secretary
			 shall issue a determination explaining the view of the Secretary that the
			 proposed covered project is not likely to jeopardize the continued
			 existence of the species.
							(2)Submission, review, and response
								(A)SubmissionThe Secretary shall submit a determination issued by the Secretary under paragraph (1) to the
			 Secretary of the Interior or the Secretary of Commerce, as appropriate.
								(B)Review and responseWithin 30 days after receiving a determination under subparagraph (A), the Secretary of the
			 Interior or the Secretary of Commerce, as appropriate, shall provide a
			 written response to the Secretary concurring in or rejecting the
			 Secretary’s determination. If the Secretary of the Interior or the
			 Secretary of Commerce rejects the determination, the written response
			 shall include recommendations for measures that—
									(i)will avoid the likelihood of jeopardy to an endangered or threatened species;
									(ii)can be implemented in a manner consistent with the intended purpose of the covered forest reserve
			 project;
									(iii)can be implemented consistent with the scope of the Secretary’s legal authority and jurisdiction;
			 and
									(iv)are economically and technologically feasible.
									(3)Formal consultationIf the Secretary of the Interior or the Secretary of Commerce rejects a determination issued by the
			 Secretary under paragraph (1), the Secretary of the Interior or the
			 Secretary of Commerce also is required to engage in formal consultation
			 with the Secretary. The Secretaries shall complete such consultation
			 pursuant to section 7 of the Endangered Species Act of 1973 (16 U.S.C.
			 1536) within 90 days after the submission of the written response under
			 paragraph (2).
							(f)Administrative and judicial review
							(1)Administrative reviewAdministrative review of a covered forest reserve project shall occur only in accordance with the
			 special administrative review process established under section 105 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515).
							(2)Judicial review
								(A)In generalJudicial review of a covered forest reserve project shall occur in accordance with section 106 of
			 the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516), except that
			 a court of the United States may not issue a restraining order,
			 preliminary injunction, or injunction pending appeal covering a covered
			 forest reserve project in response to an allegation that the Secretary
			 violated any procedural requirement applicable to how the project was
			 selected, planned, or analyzed.
								(B)Bond requiredA plaintiff challenging a covered forest reserve project shall be required to post a bond or other
			 security acceptable to the court for the reasonably estimated costs,
			 expenses, and attorneys fees of the Secretary as defendant. All
			 proceedings in the action shall be stayed until the security is given. If
			 the plaintiff has not complied with the order to post such bond or other
			 security within 90 days after the date of service of the order, then the
			 action shall be dismissed with prejudice.
								(C)RecoveryIf the Secretary prevails in the case, the Secretary shall submit to the court a motion for payment
			 of all litigation expenses.
								(g)Use of all-Terrain vehicles for management activitiesThe Secretary may allow the use of all-terrain vehicles within the Forest Reserve Revenue Areas for
			 the purpose of activities associated with the sale of national forest
			 materials in a Forest Reserve Revenue Area.
						105.Distribution of forest reserve revenues
						(a)25-Percent PaymentsThe Secretary shall use forest reserve revenues generated by a covered forest reserve project to
			 make 25-percent payments to States for the benefit of beneficiary
			 counties.
						(b)Deposit in knutson-Vandenberg and salvage sale fundsAfter compliance with subsection (a), the Secretary shall use forest reserve revenues to make
			 deposits into the fund established under section 3 of the Act of June 9,
			 1930 (16 U.S.C. 576b; commonly known as the Knutson-Vandenberg Fund) and
			 the fund established under section 14(h) of the National Forest Management
			 Act of 1976 (16 U.S.C. 472a(h); commonly known as the salvage sale fund)
			 in contributions equal to the monies otherwise collected under those Acts
			 for projects conducted on National Forest System land.
						(c)Deposit in general fund of the TreasuryAfter compliance with subsections (a) and (b), the Secretary shall deposit remaining forest reserve
			 revenues into the general fund of the Treasury.
						106.Annual report
						(a)Report requiredNot later than 60 days after the end of each fiscal year, the Secretary shall submit to Congress an
			 annual report specifying the annual volume requirement in effect for that
			 fiscal year for each Forest Reserve Revenue Area, the volume of board feet
			 actually harvested for each Forest Reserve Revenue Area, the average cost
			 of preparation for timber sales, the forest reserve revenues generated
			 from such sales, and the amount of receipts distributed to each
			 beneficiary county.
						(b)Form of reportThe information required by subsection (a) to be provided with respect to a Forest Reserve Revenue
			 Area shall be presented on a single page. In addition to submitting each
			 report to Congress, the Secretary shall also make the report available on
			 the website of the Forest Service.
						IIHealthy Forest Management and Catastrophic Wildfire Prevention
					201.PurposesThe purposes of this title are as follows:
						(1)To provide the Secretary of Agriculture and the Secretary of the Interior with the tools necessary
			 to reduce the potential for wildfires.
						(2)To expedite wildfire prevention projects to reduce the chances of wildfire on certain high-risk
			 Federal lands.
						(3)To protect communities and forest habitat from uncharacteristic wildfires.
						(4)To enhance aquatic conditions and terrestrial wildlife habitat.
						(5)To restore diverse and resilient landscapes through improved forest conditions.
						202.DefinitionsIn this title:
						(1)At-risk communityThe term at-risk community has the meaning given that term in section 101 of the Healthy Forests Restoration Act of 2003 (16
			 U.S.C. 6511).
						(2)At-risk forestThe term at-risk forest means—
							(A)Federal land in condition class II or III, as those classes were developed by the Forest Service
			 Rocky Mountain Research Station in the general technical report titled Development of Coarse-Scale Spatial Data for Wildland Fire and Fuel Management (RMRS–87) and dated April 2000 or any subsequent revision of the report; or
							(B)Federal land where there exists a high risk of losing an at-risk community, key ecosystem, water
			 supply, wildlife, or wildlife habitat to wildfire, including catastrophic
			 wildfire and post-fire disturbances, as designated by the Secretary
			 concerned.
							(3)Federal land
							(A)Covered landThe term Federal land means—
								(i)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))); or
								(ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1702)).
								(B)Excluded landThe term does not include land—
								(i)that is a component of the National Wilderness Preservation System;
								(ii)on which the removal of vegetation is specifically prohibited by Federal statute; or
								(iii)that is within a National Monument as of the date of the enactment of this Act.
								(4)High-risk areaThe term high-risk area means an area of Federal land identified under section 205 as an area suffering from the bark
			 beetle epidemic, drought, or deteriorating forest health conditions, with
			 the resulting imminent risk of devastating wildfires, or otherwise at high
			 risk for bark beetle infestation, drought, or wildfire.
						(5)Secretary concernedThe term Secretary concerned means—
							(A)the Secretary of Agriculture, in the case of National Forest System land; and
							(B)the Secretary of the Interior, in the case of public lands.
							(6)Eligible hazardous fuel reduction and forest health projectsThe terms hazardous fuel reduction project or forest health project mean the measures and methods developed for a project to be carried out on Federal land—
							(A)in an at-risk forest under section 203 for hazardous fuels reduction, forest health, forest
			 restoration, or watershed restoration, using ecological restoration
			 principles consistent with the forest type where such project will occur;
			 or
							(B)in a high-risk area under section 206.
							203.Hazardous fuel reduction projects and forest health projects in at-risk forests
						(a)ImplementationAs soon as practicable after the date of the enactment of this Act, the Secretary concerned is
			 authorized to implement a hazardous fuel reduction project or a forest
			 health project in at-risk forests in a manner that focuses on surface,
			 ladder, and canopy fuels reduction activities using ecological restoration
			 principles consistent with the forest type in the location where such
			 project will occur.
						(b)Authorized practices
							(1)Inclusion of livestock grazing and timber harvestingA hazardous fuel reduction project or a forest health project may include livestock grazing and
			 timber harvest projects carried out for the purposes of hazardous fuels
			 reduction, forest health, forest restoration, watershed restoration, or
			 threatened and endangered species habitat protection or improvement, if
			 the management action is consistent with achieving long-term ecological
			 restoration of the forest type in the location where such project will
			 occur.
							(2)GrazingDomestic livestock grazing may be used in a hazardous fuel reduction project or a forest health
			 project to reduce surface fuel loads and to recover burned areas.
			 Utilization standards shall not apply when domestic livestock grazing is
			 used in such a project.
							(3)Timber harvesting and thinningTimber harvesting and thinning, where the ecological restoration principles are consistent with the
			 forest type in the location where such project will occur, may be used in
			 a hazardous fuel reduction project or a forest health project to reduce
			 ladder and canopy fuel loads to prevent unnatural fire.
							(c)PriorityThe Secretary concerned shall give priority to hazardous fuel reduction projects and forest health
			 projects submitted by the Governor of a State as provided in section
			 206(c) and to projects submitted under the Tribal Forest Protection Act of
			 2004 (25 U.S.C. 3115a).
						204.Environmental analysisSubsections (b) through (f) of section 104 shall apply to the implementation of a hazardous fuel
			 reduction project or a forest health project under this title. In
			 addition, if the primary purpose of a hazardous fuel reduction project or
			 a forest health project under this title is the salvage of dead, damaged,
			 or down timber resulting from wildfire occurring in 2013 or 2014, the
			 hazardous fuel reduction project or forest health project, and any
			 decision of the Secretary concerned in connection with the project, shall
			 not be subject to judicial review or to any restraining order or
			 injunction issued by a United States court.
					205.State designation of high-risk areas of National Forest System and public lands
						(a)Designation authorityThe Governor of a State may designate high-risk areas of Federal land in the State for the purposes
			 of addressing—
							(1)deteriorating forest health conditions in existence as of the date of the enactment of this Act due
			 to the bark beetle epidemic or drought, with the resulting imminent risk
			 of devastating wildfires; and
							(2)the future risk of insect infestations or disease outbreaks through preventative treatments to
			 improve forest health conditions.
							(b)ConsultationIn designating high-risk areas, the Governor of a State shall consult with county government from
			 affected counties and with affected Indian tribes.
						(c)Exclusion of certain areasThe following Federal land may not be designated as a high-risk area:
							(1)A component of the National Wilderness Preservation System.
							(2)Federal land on which the removal of vegetation is specifically prohibited by Federal statute.
							(3)Federal land within a National Monument as of the date of the enactment of this Act.
							(d)Standards for designationDesignation of high-risk areas shall be consistent with standards and guidelines contained in the
			 land and resource management plan or land use plan for the unit of Federal
			 land for which the designation is being made, except that the Secretary
			 concerned may modify such standards and guidelines to correspond with a
			 specific high-risk area designation.
						(e)Time for initial designationsThe first high-risk areas should be designated not later than 60 days after the date of the
			 enactment of this Act, but high-risk areas may be designated at any time
			 consistent with subsection (a).
						(f)Duration of designationThe designation of a high-risk area in a State shall expire 20 years after the date of the
			 designation, unless earlier terminated by the Governor of the State.
						(g)RedesignationThe expiration of the 20-year period specified in subsection (f) does not prohibit the Governor
			 from redesignating an area of Federal land as a high-risk area under this
			 section if the Governor determines that the Federal land continues to be
			 subject to the terms of this section.
						(h)Recognition of valid and existing rightsThe designation of a high-risk area shall not be construed to limit or restrict—
							(1)access to Federal land included in the area for hunting, fishing, and other related purposes; or
							(2)valid and existing rights regarding the Federal land.
							206.Use of hazardous fuels reduction or forest health projects for high-risk areas
						(a)Project proposals
							(1)Proposals authorizedUpon designation of a high-risk area in a State, the Governor of the State may provide for the
			 development of proposed hazardous fuel reduction projects or forest health
			 projects for the high-risk area.
							(2)Project criteriaIn preparing a proposed hazardous fuel reduction project or a forest health project, the Governor
			 of a State and the Secretary concerned shall—
								(A)take into account managing for rights of way, protection of watersheds, protection of wildlife and
			 endangered species habitat, safe-guarding water resources, and protecting
			 at-risk communities from wildfires; and
								(B)emphasize activities that thin the forest to provide the greatest health and longevity of the
			 forest.
								(b)ConsultationIn preparing a proposed hazardous fuel reduction project or a forest health project, the Governor
			 of a State shall consult with county government from affected counties,
			 and with affected Indian tribes.
						(c)Submission and implementationThe Governor of a State shall submit proposed emergency hazardous fuel reduction projects and
			 forest health projects to the Secretary concerned for implementation as
			 provided in section 203.
						207.Moratorium on use of prescribed fire in Mark Twain National Forest, Missouri, pending report
						(a)MoratoriumExcept as provided in subsection (b), the Secretary of Agriculture may not conduct any prescribed
			 fire in Mark Twain National Forest, Missouri, under the Collaborative
			 Forest Landscape Restoration Project until the report required by
			 subsection (c) is submitted to Congress.
						(b)Exception for wildfire suppressionSubsection (a) does not prohibit the use of prescribed fire as part of wildfire suppression
			 activities.
						(c)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Agriculture
			 shall submit to Congress a report containing an evaluation of recent and
			 current Forest Service management practices for Mark Twain National
			 Forest, including lands in the National Forest enrolled, or under
			 consideration for enrollment, in the Collaborative Forest Landscape
			 Restoration Project to convert certain lands into shortleaf pine-oak
			 woodlands, to determine the impact of such management practices on forest
			 health and tree mortality. The report shall specifically address—
							(1)the economic costs associated with the failure to utilize hardwoods cut as part of the
			 Collaborative Forest Landscape Restoration Project and the subsequent loss
			 of hardwood production from the treated lands in the long term;
							(2)the extent of increased tree mortality due to excessive heat generated by prescribed fires;
							(3)the impacts to water quality and rate of water run off due to erosion of the scorched earth left in
			 the aftermath of the prescribed fires; and
							(4)a long-term plan for evaluation of the impacts of prescribed fires on lands previously burned
			 within the Eleven Point Ranger District.
							IIIOregon and California Railroad Grant Lands Trust, Conservation, and Jobs
					301.Short titleThis title may be cited as the O&C Trust, Conservation, and Jobs Act.
					302.DefinitionsIn this title:
						(1)AffiliatesThe term “Affiliates” has the meaning given such term in part 121 of title 13, Code of Federal
			 Regulations.
						(2)Board of trusteesThe term Board of Trustees means the Board of Trustees for the Oregon and California Railroad Grant Lands Trust appointed
			 under section 313.
						(3)Coos Bay Wagon Road Grant landsThe term Coos Bay Wagon Road Grant lands means the lands reconveyed to the United States pursuant to the first section of the Act of
			 February 26, 1919 (40 Stat. 1179).
						(4)Fiscal yearThe term fiscal year means the Federal fiscal year, October 1 through the next September 30.
						(5)GovernorThe term Governor means the Governor of the State of Oregon.
						(6)O&C Region Public Domain landsThe term O&C Region Public Domain lands means all the land managed by the Bureau of Land Management in the Salem District, Eugene
			 District, Roseburg District, Coos Bay District, and Medford District in
			 the State of Oregon, excluding the Oregon and California Railroad Grant
			 lands and the Coos Bay Wagon Road Grant lands.
						(7)O&C TrustThe terms Oregon and California Railroad Grant Lands Trust  and O&C Trust mean the trust created by section 311, which has fiduciary responsibilities to act for the benefit
			 of the O&C Trust counties in the management of O&C Trust lands.
						(8)O&C trust countyThe term O&C Trust county means each of the 18 counties in the State of Oregon that contained a portion of the Oregon and
			 California Railroad Grant lands as of January 1, 2013, each of which are
			 beneficiaries of the O&C Trust.
						(9)O&C trust landsThe term O&C Trust lands means the surface estate of the lands over which management authority is transferred to the O&C Trust pursuant to section 311(c)(1). The term does not include any of the lands excluded from the
			 O&C Trust pursuant to section 311(c)(2), transferred to the Forest Service under section 321, or
			 Tribal lands transferred under subtitle D.
						(10)Oregon and California Railroad Grant landsThe term Oregon and California Railroad Grant lands means the following lands:
							(A)All lands in the State of Oregon revested in the United States under the Act of June 9, 1916 (39
			 Stat. 218), regardless of whether the lands are—
								(i)administered by the Secretary of the Interior, acting through the Bureau of Land Management,
			 pursuant to the first section of the Act of August 28, 1937 (43 U.S.C.
			 1181a); or
								(ii)administered by the Secretary of Agriculture as part of the National Forest System pursuant to the
			 first section of the Act of June 24, 1954 (43 U.S.C. 1181g).
								(B)All lands in the State obtained by the Secretary of the Interior pursuant to the land exchanges
			 authorized and directed by section 2 of the Act of June 24, 1954 (43
			 U.S.C. 1181h).
							(C)All lands in the State acquired by the United States at any time and made subject to the provisions
			 of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).
							(11)Reserve FundThe term Reserve Fund means the reserve fund created by the Board of Trustees under section 315(b).
						(12)Secretary concernedThe term Secretary concerned means—
							(A)the Secretary of the Interior, with respect to Oregon and California Railroad Grant lands that are
			 transferred to the management authority of the O&C Trust and, immediately before such transfer, were managed by the Bureau of Land Management; and
							(B)the Secretary of Agriculture, with respect to Oregon and California Railroad Grant lands that—
								(i)are transferred to the management authority of the O&C Trust and, immediately before such transfer, were part of the National Forest System; or
								(ii)are transferred to the Forest Service under section 321.
								(13)StateThe term State means the State of Oregon.
						(14)Transition periodThe term transition period means the three fiscal-year period specified in section 331 following the appointment of the Board
			 of Trustees during which—
							(A)the O&C Trust is created; and
							(B)interim funding of the O&C Trust is secured.
							(15)Tribal landsThe term Tribal lands means any of the lands transferred to the Cow Creek Band of the Umpqua Tribe of Indians or the
			 Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians under
			 subtitle D.
						ATrust, Conservation, and Jobs
						1Creation and Terms of O&C Trust
							311.Creation of O&C Trust and designation of O&C Trust lands
								(a)CreationThe Oregon and California Railroad Grant Lands Trust is established effective on October 1 of the
			 first fiscal year beginning after the appointment of the Board of
			 Trustees. As management authority over the surface of estate of the O&C Trust lands is transferred to the O&C Trust during the transition period pursuant to section 331, the transferred lands shall be held
			 in trust for the benefit of the O&C Trust counties.
								(b)Trust purposeThe purpose of the O&C Trust is to produce annual maximum sustained revenues in perpetuity for O&C Trust counties by managing the timber resources on O&C Trust lands on a sustained-yield basis subject to the management requirements of section 314.
								(c)Designation of O&C trust lands
									(1)Lands includedExcept as provided in paragraph (2), the O&C Trust lands shall include all of the lands containing the stands of timber described in
			 subsection (d) that are located, as of January 1, 2013, on Oregon and
			 California Railroad Grant lands and O&C Region Public Domain lands.
									(2)Lands excludedO&C Trust lands shall not include any of the following Oregon and California Railroad Grant lands and
			 O&C Region Public Domain lands (even if the lands are otherwise described in subsection (d)):
										(A)Federal lands within the National Landscape Conservation System as of January 1, 2013.
										(B)Federal lands designated as Areas of Critical Environmental Concern as of January 1, 2013.
										(C)Federal lands that were in the National Wilderness Preservation System as of January 1, 2013.
										(D)Federal lands included in the National Wild and Scenic Rivers System of January 1, 2013.
										(E)Federal lands within the boundaries of a national monument, park, or other developed recreation
			 area as of January 1, 2013.
										(F)Oregon treasures addressed in subtitle C, any portion of which, as of January 1, 2013, consists of
			 Oregon and California Railroad Grant lands or O&C Region Public Domain lands.
										(G)Tribal lands addressed in subtitle D.
										(d)Covered stands of timber
									(1)DescriptionThe O&C Trust lands consist of stands of timber that have previously been managed for timber production
			 or that have been materially altered by natural disturbances since 1886.
			 Most of these stands of timber are 80 years old or less, and all of such
			 stands can be classified as having a predominant stand age of 125 years or
			 less.
									(2)Delineation of boundaries by bureau of land managementThe Oregon and California Railroad Grant lands and O&C Region Public Domain lands that, immediately before transfer to the O&C Trust, were managed by the Bureau of Land Management are timber stands that have predominant
			 birth date attributes of 1886 or later, with boundaries that are defined
			 by polygon spatial data layer in and electronic data compilation filed by
			 the Bureau of Land Management pursuant to paragraph (4). Except as
			 provided in paragraph (5), the boundaries of all timber stands
			 constituting the O&C Trust lands are finally and conclusively determined for all purposes by coordinates in or derived
			 by reference to the polygon spatial data layer prepared by the Bureau of
			 Land Management and filed pursuant to paragraph (4), notwithstanding
			 anomalies that might later be discovered on the ground. The boundary
			 coordinates are locatable on the ground by use of global positioning
			 system signals. In cases where the location of the stand boundary is
			 disputed or is inconsistent with paragraph (1), the location of boundary
			 coordinates on the ground shall be, except as otherwise provided in
			 paragraph (5), finally and conclusively determined for all purposes by the
			 direct or indirect use of global positioning system equipment with
			 accuracy specification of one meter or less.
									(3)Delineation of boundaries by forest serviceThe O&C Trust lands that, immediately before transfer to the O&C Trust, were managed by the Forest Service are timber stands that can be classified as having
			 predominant stand ages of 125 years old or less. Within 30 days after the
			 date of the enactment of this Act, the Secretary of Agriculture shall
			 commence identification of the boundaries of such stands, and the
			 boundaries of all such stands shall be identified and made available to
			 the Board of Trustees not later than 180 days following the creation of
			 the O&C Trust pursuant to subsection (a). In identifying the stand boundaries, the Secretary may use
			 geographic information system data, satellite imagery, cadastral survey
			 coordinates, or any other means available within the time allowed. The
			 boundaries shall be provided to the Board of Trustees within the time
			 allowed in the form of a spatial data layer from which coordinates can be
			 derived that are locatable on the ground by use of global positioning
			 system signals. Except as provided in paragraph (5), the boundaries of all
			 timber stands constituting the O&C Trust lands are finally and conclusively determined for all purposes by coordinates in or derived
			 by reference to the data provided by the Secretary within the time
			 provided by this paragraph, notwithstanding anomalies that might later be
			 discovered on the ground. In cases where the location of the stand
			 boundary is disputed or inconsistent with paragraph (1), the location of
			 boundary coordinates on the ground shall be, except as otherwise provided
			 in paragraph (5), finally and conclusively determined for all purposes by
			 the boundary coordinates provided by the Secretary as they are located on
			 the ground by the direct or indirect use of global positioning system
			 equipment with accuracy specifications of one meter or less. All actions
			 taken by the Secretary under this paragraph shall be deemed to not involve
			 Federal agency action or Federal discretionary involvement or control.
									(4)Data and mapsCopies of the data containing boundary coordinates for the stands included in the O&C Trust lands, or from which such coordinates are derived, and maps generally depicting the stand
			 locations shall be filed with the Committee on Energy and Natural
			 Resources of the Senate, the Committee on Natural Resources of the House
			 of Representatives, and the office of the Secretary concerned. The maps
			 and data shall be filed—
										(A)not later than 90 days after the date of the enactment of this Act, in the case of the lands
			 identified pursuant to paragraph (2); and
										(B)not later than 180 days following the creation of the O&C Trust pursuant to subsection (a), in the case of lands identified pursuant to paragraph (3).
										(5)Adjustment authority and limitations
										(A)No impact on determining title or property ownership boundariesStand boundaries identified under paragraph (2) or (3) shall not be relied upon for purposes of
			 determining title or property ownership boundaries. If the boundary of a
			 stand identified under paragraph (2) or (3) extends beyond the property
			 ownership boundaries of Oregon and California Railroad Grant lands or O&C Region Public Domain lands, as such property boundaries exist on the date of enactment of this
			 Act, then that stand boundary is deemed adjusted by this subparagraph to
			 coincide with the property ownership boundary.
										(B)Effect of data errors or inconsistenciesData errors or inconsistencies may result in parcels of land along property ownership boundaries
			 that are unintentionally omitted from the O&C Trust lands that are identified under paragraph (2) or (3). In order to correct such errors, any
			 parcel of land that satisfies all of the following criteria is hereby
			 deemed to be O&C Trust land:
											(i)The parcel is within the ownership boundaries of Oregon and California Railroad Grant lands or O&C Region Public Domain lands on the date of the enactment of this Act.
											(ii)The parcel satisfies the description in paragraph (1) on the date of enactment of this Act.
											(iii)The parcel is not excluded from the O&C Trust lands pursuant to subsection (c)(2).
											(C)No impact on land exchange authorityNothing in this subsection is intended to limit the authority of the Trust and the Forest Service
			 to engage in land exchanges between themselves or with owners of
			 non-Federal land as provided elsewhere in this title.
										312.Legal effect of O&C Trust and judicial review
								(a)Legal status of trust landsSubject to the other provisions of this section, all right, title, and interest in and to the O&C Trust lands remain in the United States, except that—
									(1)the Board of Trustees shall have all authority to manage the surface estate of the O&C Trust lands and the resources found thereon;
									(2)actions on the O&C Trust lands shall be deemed to involve no Federal agency action or Federal discretionary
			 involvement or control and the laws of the State shall apply to the
			 surface estate of the O&C Trust lands in the manner applicable to privately owned timberlands in the State; and
									(3)the O&C Trust shall be treated as the beneficial owner of the surface estate of the O&C Trust lands for purposes of all legal proceedings involving the O&C Trust lands.
									(b)Minerals
									(1)In generalMineral and other subsurface rights in the O&C Trust lands are retained by the United States or other owner of such rights as of the date on
			 which management authority over the surface estate of the lands are
			 transferred to the O&C Trust.
									(2)Rock and gravel
										(A)Use authorized; purposeFor maintenance or construction on the road system under the control of the O&C Trust or for non-Federal lands intermingled with O&C Trust lands, the Board of Trustees may—
											(i)utilize rock or gravel found within quarries in existence immediately before the date of the
			 enactment of this Act on any Oregon and California Railroad Grant lands
			 and O&C Region Public Domain lands, excluding those lands designated under subtitle C or transferred
			 under subtitle D; and
											(ii)construct new quarries on O&C Trust lands, except that any quarry so constructed may not exceed 5 acres.
											(B)ExceptionThe Board of Trustees shall not construct new quarries on any of the lands transferred to the
			 Forest Service under section 321 or lands designated under subtitle D.
										(c)Roads
									(1)In generalExcept as provided in subsection (b), the Board of Trustees shall assume authority and
			 responsibility over, and have authority to use, all roads and the road
			 system specified in the following subparagraphs:
										(A)All roads and road systems on the Oregon and California Railroad and Grant lands and O&C Region Public Domain lands owned or administered by the Bureau of Land Management immediately
			 before the date of the enactment of this Act, except that the Secretary of
			 Agriculture shall assume the Secretary of Interior’s obligations for
			 pro-rata maintenance expense and road use fees under reciprocal
			 right-of-way agreements for those lands transferred to the Forest Service
			 under section 321. All of the lands transferred to the Forest Service
			 under section 321 shall be considered as part of the tributary area used
			 to calculate pro-rata maintenance expense and road use fees.
										(B)All roads and road systems owned or administered by the Forest Service immediately before the date
			 of the enactment of this Act and subsequently included within the
			 boundaries of the O&C Trust lands.
										(C)All roads later added to the road system for management of the O&C Trust lands.
										(2)Lands transferred to forest serviceThe Secretary of Agriculture shall assume the obligations of the Secretary of Interior for pro-rata
			 maintenance expense and road use fees under reciprocal rights-of-way
			 agreements for those Oregon and California Railroad Grant lands or O&C Region Public Domain lands transferred to the Forest Service under section 321.
									(3)Compliance with Clean Water ActAll roads used, constructed, or reconstructed under the jurisdiction of the O&C Trust must comply with requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.) applicable to private lands through the use of Best Management
			 Practices under the Oregon Forest Practices Act.
									(d)Public access
									(1)In generalSubject to paragraph (2), public access to O&C Trust lands shall be preserved consistent with the policies of the Secretary concerned applicable
			 to the O&C Trust lands as of the date on which management authority over the surface estate of the lands is
			 transferred to the O&C Trust.
									(2)RestrictionsThe Board of Trustees may limit or control public access for reasons of public safety or to protect
			 the resources on the O&C Trust lands.
									(e)LimitationsThe assets of the O&C Trust shall not be subject to the creditors of an O&C Trust county, or otherwise be distributed in an unprotected manner or be subject to anticipation,
			 encumbrance, or expenditure other than for a purpose for which the O&C Trust was created.
								(f)RemedyAn O&C Trust county shall have all of the rights and remedies that would normally accrue to a
			 beneficiary of a trust. An O&C Trust county shall provide the Board of Trustees, the Secretary concerned, and the Attorney
			 General with not less than 60 days notice of an intent to sue to enforce
			 the O&C Trust county’s rights under the O&C Trust.
								(g)Judicial review
									(1)In generalExcept as provided in paragraph (2), judicial review of any provision of this title shall be sought
			 in the United States Court of Appeals for the District of Columbia
			 Circuit. Parties seeking judicial review of the validity of any provision
			 of this title must file suit within 90 days after the date of the
			 enactment of this Act and no preliminary injunctive relief or stays
			 pending appeal will be permitted. If multiple cases are filed under this
			 paragraph, the Court shall consolidate the cases. The Court must rule on
			 any action brought under this paragraph within 180 days.
									(2)Decisions of Board of TrusteesDecisions made by the Board of Trustees shall be subject to judicial review only in an action
			 brought by an O&C County, except that nothing in this title precludes bringing a legal claim against the Board of
			 Trustees that could be brought against a private landowner for the same
			 action.
									313.Board of Trustees
								(a)Appointment authorizationSubject to the conditions on appointment imposed by this section, the Governor is authorized to
			 appoint the Board of Trustees to administer the O&C Trust and O&C Trust lands. Appointments by the Governor shall be made within 60 days after the date of the
			 enactment of this Act.
								(b)Members and eligibility
									(1)NumberSubject to subsection (c), the Board of Trustees shall consist of seven members.
									(2)Residency requirementMembers of the Board of Trustees must reside within an O&C Trust county.
									(3)Geographical representationTo the extent practicable, the Governor shall ensure broad geographic representation among the O&C Trust counties in appointing members to the Board of Trustees.
									(c)CompositionThe Board of Trustees shall include the following members:
									(1)
										(A)Two forestry and wood products representatives, consisting of—
											(i)one member who represents the commercial timber, wood products, or milling industries and who
			 represents an Oregon-based company with more than 500 employees, taking
			 into account its affiliates, that has submitted a bid for a timber sale on
			 the Oregon and California Railroad Grant lands, O&C Region Public Domain lands, Coos Bay Wagon Road Grant lands, or O&C Trust lands in the preceding five years; and
											(ii)one member who represents the commercial wood products or milling industries and who represents an
			 Oregon-based company with 500 or fewer employees, taking into account its
			 affiliates, that has submitted a bid for a timber sale on the Oregon and
			 California Railroad Grant lands, O&C Region Public Domain lands, Coos Bay Wagon Road Grant lands, or O&C Trust lands in the preceding five years.
											(B)At least one of the two representatives selected in this paragraph must own commercial forest land
			 that is adjacent to the O&C Trust lands and from which the representative has not exported unprocessed timber in the
			 preceding five years.
										(2)One representative of the general public who has professional experience in one or more of the
			 following fields:
										(A)Business management.
										(B)Law.
										(C)Accounting.
										(D)Banking.
										(E)Labor management.
										(F)Transportation.
										(G)Engineering.
										(H)Public policy.
										(3)One representative of the science community who, at a minimum, holds a Doctor of Philosophy degree
			 in wildlife biology, forestry, ecology, or related field and has published
			 peer-reviewed academic articles in the representative’s field of
			 expertise.
									(4)Three governmental representatives, consisting of—
										(A)two members who are serving county commissioners of an O&C Trust county and who are nominated by the governing bodies of a majority of the O&C Trust counties and approved by the Governor, except that the two representatives may not be from
			 the same county; and
										(B)one member who holds State-wide elected office (or is a designee of such a person) or who
			 represents a federally recognized Indian tribe or tribes within one or
			 more O&C Trust counties.
										(d)Term, initial appointment, vacancies
									(1)TermExcept in the case of initial appointments, members of the Board of Trustees shall serve for
			 five-year terms and may be reappointed for one consecutive term.
									(2)Initial appointmentsIn making the first appointments to the Board of Trustees, the Governor shall stagger initial
			 appointment lengths so that two members have three-year terms, two members
			 have four-year terms, and three members have a full five-year term.
									(3)VacanciesAny vacancy on the Board of Trustees shall be filled within 45 days by the Governor for the
			 unexpired term of the departing member.
									(4)Board of Trustees Management CostsMembers of the Board of Trustees may receive annual compensation from the O&C Trust at a rate not to exceed 50 percent of the average annual salary for commissioners of the O&C Trust counties for that year.
									(e)Chairperson and operations
									(1)ChairpersonA majority of the Board of Trustees shall select the chairperson for the Board of Trustees each
			 year.
									(2)MeetingsThe Board of Trustees shall establish proceedings to carry out its duties. The Board shall meet at
			 least quarterly. Except for meetings substantially involving personnel and
			 contractual decisions, all meetings of the Board shall comply with the
			 public meetings law of the State.
									(f)Quorum and decision-Making
									(1)QuorumA quorum shall consist of five members of the Board of Trustees. The presence of a quorum is
			 required to constitute an official meeting of the board of trustees to
			 satisfy the meeting requirement under subsection (e)(2).
									(2)DecisionsAll actions and decisions by the Board of Trustees shall require approval by a majority of members.
									(g)Annual auditFinancial statements regarding operation of the O&C Trust shall be independently prepared and audited annually for review by the O&C Trust counties, Congress, and the State.
								314.Management of O&C Trust lands
								(a)In generalExcept as otherwise provided in this title, the O&C Trust lands will be managed by the Board of Trustees in compliance with all Federal and State
			 laws in the same manner as such laws apply to private forest lands.
								(b)Timber sale plansThe Board of Trustees shall approve and periodically update management and sale plans for the O&C Trust lands consistent with the purpose specified in section 311(b). The Board of Trustees may
			 defer sale plans during periods of depressed timber markets if the Board
			 of Trustees, in its discretion, determines that such delay until markets
			 improve is financially prudent and in keeping with its fiduciary
			 obligation to the O&C Trust counties.
								(c)Stand rotation
									(1)100–120 year rotationThe Board of Trustees shall manage not less than 50 percent of the harvestable acres of the O&C Trust lands on a 100–120 year rotation. The acreage subject to 100–120 year management shall be
			 geographically dispersed across the O&C Trust lands in a manner that the Board of Trustees, in its discretion, determines will contribute
			 to aquatic and terrestrial ecosystem values.
									(2)BalanceThe balance of the harvestable acreage of the O&C Trust lands shall be managed on any rotation age the Board of Trustees, in its discretion and in
			 compliance with applicable State law, determines will best satisfy its
			 fiduciary obligation to provide revenue to the O&C Trust counties.
									(3)ThinningNothing in this subsection is intended to limit the ability of the Board of Trustees to decide, in
			 its discretion, to thin stands of timber on O&C Trust lands.
									(d)Sale terms
									(1)In generalSubject to paragraphs (2) and (3), the Board of Trustees is authorized to establish the terms for
			 sale contracts of timber or other forest products from O&C Trust lands.
									(2)Set asideThe Board of Trustees shall establish a program consistent with the program of the Bureau of Land
			 Management under a March 10, 1959 Memorandum of Understanding, as amended,
			 regarding calculation of shares and sale of timber set aside for purchase
			 by business entities with 500 or fewer employees and consistent with the
			 regulations in part 121 of title 13, Code of Federal Regulations
			 applicable to timber sale set asides, except that existing shares in
			 effect on the date of enactment of this Act shall apply until the next
			 scheduled recomputation of shares. In implementing its program that is
			 consistent with such Memorandum of Understanding, the Board of Trustees
			 shall utilize the Timber Sale Procedure Handbook and other applicable
			 procedures of the Bureau of Land Management, including the Operating
			 Procedures for Conducting the Five-Year Recomputation of Small Business
			 Share Percentages in effect on January 1, 2013.
									(3)Competitive biddingThe Board of Trustees must sell timber on a competitive bid basis. No less than 50 percent of the
			 total volume of timber sold by the Board of Trustees each year shall be
			 sold by oral bidding consistent with practices of the Bureau of Land
			 Management as of January 1, 2013.
									(e)Prohibition on export
									(1)In generalAs a condition on the sale of timber or other forest products from O&C Trust lands, unprocessed timber harvested from O&C Trust lands may not be exported.
									(2)ViolationsAny person who knowingly exports unprocessed timber harvested from O&C Trust lands, who knowingly provides such unprocessed timber for export by another person, or
			 knowingly sells timber harvested from O&C Trust lands to a person who is disqualified from purchasing timber from such lands pursuant to
			 this section shall be disqualified from purchasing timber or other forest
			 products from O&C Trust lands or from Federal lands administered under this subtitle. Any person who uses
			 unprocessed timber harvested from O&C Trust lands in substitution for exported unprocessed timber originating from private lands shall
			 be disqualified from purchasing timber or other forest products from O&C Trust lands or from Federal lands administered under this subtitle.
									(3)Unprocessed timber definedIn this subsection, the term unprocessed timber has the meaning given such term in section 493(9) of the Forest Resources Conservation and
			 Shortage Relief Act of 1990 (16 U.S.C. 620e(9)).
									(f)Integrated Pest, Disease, and Weed Management PlanThe Board of Trustees shall develop an integrated pest and vegetation management plan to assist
			 forest managers in prioritizing and minimizing the use of pesticides and
			 herbicides approved by the Environmental Protection Agency and used in
			 compliance with the Oregon Forest Practices Act. The plan shall optimize
			 the ability of the O&C Trust to re-establish forest stands after harvest in compliance with the Oregon Forest Practices
			 Act and to create diverse early seral stage forests. The plan shall allow
			 for the eradication, containment and suppression of disease, pests, weeds
			 and noxious plants, and invasive species as found on the State Noxious
			 Weed List and prioritize ground application of herbicides and pesticides
			 to the greatest extent practicable. The plan shall be completed before the
			 start of the second year of the transition period. The planning process
			 shall be open to the public and the Board of Trustees shall hold not less
			 than two public hearings on the proposed plan before final adoption.
								(g)Access to lands transferred to Forest ServicePersons acting on behalf of the O&C Trust shall have a right of timely access over lands transferred to the Forest Service under
			 section 321 and Tribal lands transferred under subtitle D as is reasonably
			 necessary for the Board of Trustees to carry out its management activities
			 with regard to the O&C Trust lands and the O&C Trust to satisfy its fiduciary duties to O&C counties.
								(h)Harvest area tree and retention requirements
									(1)In generalThe O&C Trust lands shall include harvest area tree and retention requirements consistent with State law.
									(2)Use of old growth definitionTo the greatest extent practicable, and at the discretion of the Board of Trustees, old growth, as
			 defined by the Old Growth Review Panel created by section 324, shall be
			 used to meet the retention requirements applicable under paragraph (1).
									(i)Riparian area management
									(1)In generalThe O&C Trust lands shall be managed with timber harvesting limited in riparian areas as follows:
										(A)StreamsFor all fish bearing streams and all perennial non-fish-bearing streams, there shall be no removal
			 of timber within a distance equal to the height of one site potential tree
			 on both sides of the stream channel. For intermittent, non-fish-bearing
			 streams, there shall be no removal of timber within a distance equal to
			 one-half the height of a site potential tree on both sides of the stream
			 channel. For purposes of this subparagraph, the stream channel boundaries
			 are the lines of ordinary high water.
										(B)Larger lakes, ponds and reservoirsFor all lakes, ponds, and reservoirs with surface area larger than one quarter of one acre, there
			 shall be no removal of timber within a distance equal to the height of one
			 site potential tree from the line of ordinary high water of the water
			 body.
										(C)Small ponds and natural wetlands, springs and seepsFor all ponds with surface area one quarter acre or less, and for all natural wetlands, springs and
			 seeps, there shall be no removal of timber within the area dominated by
			 riparian vegetation.
										(2)MeasurementsFor purposes of paragraph (1), all distances shall be measured along slopes, and all site potential
			 tree heights shall be average height at maturity of the dominant species
			 of conifer determined at a scale no finer than the applicable fifth field
			 watershed.
									(3)Rules of constructionNothing in paragraph (1) shall be construed—
										(A)to prohibit the falling or placement of timber into streams to create large woody debris for the
			 benefit of aquatic ecosystems; or
										(B)to prohibit the falling of trees within riparian areas as may be reasonably necessary for safety or
			 operational reasons in areas adjacent to the riparian areas, or for road
			 construction or maintenance pursuant to section 312(c)(3).
										(j)Fire protection and emergency response
									(1)Reciprocal fire protection agreements
										(A)Continuation of agreementsSubject to subparagraphs (B), (C), and (D), any reciprocal fire protection agreement between the
			 State or any other entity and the Secretary concerned with regard to
			 Oregon and California Railroad Grant lands and O&C Region Public Domain lands in effect on the date of the enactment of this Act shall remain in
			 place for a period of ten years after such date unless earlier terminated
			 by the State or other entity.
										(B)Assumption of BLM rights and dutiesThe Board of Trustees shall exercise the rights and duties of the Bureau of Land Management under
			 the agreements described in subparagraph (A), except as such rights and
			 duties might apply to Tribal lands under subtitle D.
										(C)Effect of expiration of periodFollowing the expiration of the ten-year period under subparagraph (A), the Board of Trustees shall
			 continue to provide for fire protection of the Oregon and California
			 Railroad Grant lands and O&C Region Public Domain lands, including those transferred to the Forest Service under section 331,
			 through continuation of the reciprocal fire protection agreements, new
			 cooperative agreements, or by any means otherwise permitted by law. The
			 means selected shall be based on the review by the Board of Trustees of
			 whether the reciprocal fire protection agreements were effective in
			 protecting the lands from fire.
										(D)Emergency responseNothing in this paragraph shall prevent the Secretary of Agriculture from an emergency response to
			 a fire on the O&C Trust lands or lands transferred to the Forest Service under section 321.
										(2)Emergency response to fireSubject to paragraph (1), if the Secretary of Agriculture determines that fire on any of the lands
			 transferred under section 321 is burning uncontrolled or the Secretary,
			 the Board of Trustees, or contracted party does not have readily and
			 immediately available personnel and equipment to control or extinguish the
			 fire, the Secretary, or any forest protective association or agency under
			 contract or agreement with the Secretary or the Board of Trustees for the
			 protection of forestland against fire, shall summarily and aggressively
			 abate the nuisance thus controlling and extinguishing the fire.
									(k)Northern spotted owlSo long as the O&C Trust maintains the 100–120 year rotation on 50 percent of the harvestable acres required in
			 subsection (c), the section 321 lands representing the best quality
			 habitat for the owl are transferred to the Forest Service, and the O&C Trust protects currently occupied northern spotted owl nest sites consistent with the forest
			 practices in the Oregon Forest Practices Act, management of the O&C Trust land by the Board of Trustees shall be considered to comply with section 9 of Public Law
			 93–205 (16 U.S.C. 1538) for the northern spotted owl. A currently occupied
			 northern spotted owl nest site shall be considered abandoned if there are
			 no northern spotted owl responses following three consecutive years of
			 surveys using the Protocol for Surveying Management Activities that May
			 Impact Northern Spotted Owls dated February 2, 2013.
								315.Distribution of revenues from O&C Trust lands
								(a)Annual distribution of revenues
									(1)Time for distribution; usePayments to each O&C Trust county shall be made available to the general fund of the O&C Trust county as soon as practicable following the end of each fiscal year, to be used as are
			 other unrestricted county funds.
									(2)AmountThe amount paid to an O&C Trust county in relation to the total distributed to all O&C Trust counties for a fiscal year shall be based on the proportion that the total assessed value
			 of the Oregon and California Railroad Grant lands in each of the O&C Trust counties for fiscal year 1915 bears to the total assessed value of all of the Oregon and
			 California Railroad Grant lands in the State for that same fiscal year.
			 However, for the purposes of this subsection the portion of the revested
			 Oregon and California Railroad Grant lands in each of the O&C Trust counties that was not assessed for fiscal year 1915 shall be deemed to have been assessed
			 at the average assessed value of the Oregon and California Railroad Grant
			 lands in the county.
									(3)LimitationAfter the fifth payment made under this subsection, the payment to an O&C Trust county for a fiscal year shall not exceed 110 percent of the previous year’s payment to the
			 O&C Trust county, adjusted for inflation based on the consumer price index applicable to the
			 geographic area in which the O&C Trust counties are located.
									(b)Reserve fund
									(1)Establishment of reserve fundThe Board of Trustees shall generate and maintain a reserve fund.
									(2)Deposits to reserve fundWithin 10 years after creation of the O&C Trust or as soon thereafter as is practicable, the Board of Trustees shall establish and seek to
			 maintain an annual balance of $125,000,000 in the Reserve Fund, to be
			 derived from revenues generated from management activities involving O&C Trust lands. All annual revenues generated in excess of operating costs and payments to O&C Trust counties required by subsection (a) and payments into the Conservation Fund as provided in
			 subsection (c) shall be deposited in the Reserve Fund.
									(3)Expenditures from reserve fundThe Board of Trustees shall use amounts in the Reserve Fund only—
										(A)to pay management and administrative expenses or capital improvement costs on O&C Trust lands; and
										(B)to make payments to O&C Trust counties when payments to the counties under subsection (a) are projected to be 90 percent
			 or less of the previous year’s payments.
										(c)O&C trust conservation fund
									(1)Establishment of conservation fundThe Board of Trustees shall use a portion of revenues generated from activity on the O&C Trust lands, consistent with paragraph (2), to establish and maintain a O&C Trust Conservation Fund. The O&C Trust Conservation Fund shall include no Federal appropriations.
									(2)RevenuesFollowing the transition period, five percent of the O&C Trust’s annual net operating revenue, after deduction of all management costs and expenses,
			 including the payment required under section 317, shall be deposited to
			 the O&C Trust Conservation Fund.
									(3)Expenditures from conservation fundThe Board of Trustees shall use amounts from the O&C Trust Conservation Fund only—
										(A)to fund the voluntary acquisition of conservation easements from willing private landowners in the
			 State;
										(B)to fund watershed restoration, remediation and enhancement projects within the State; or
										(C)to contribute to balancing values in a land exchange with willing private landowners proposed under
			 section 323(b), if the land exchange will result in a net increase in
			 ecosystem benefits for fish, wildlife, or rare native plants.
										316.Land exchange authority
								(a)AuthoritySubject to approval by the Secretary concerned, the Board of Trustees may negotiate proposals for
			 land exchanges with owners of lands adjacent to O&C Trust lands in order to create larger contiguous blocks of land under management by the O&C Trust to facilitate resource management, to improve conservation value of such lands, or to
			 improve the efficiency of management of such lands.
								(b)Approval required; criteriaThe Secretary concerned may approve a land exchange proposed by the Board of Trustees
			 administratively if the exchange meets the following criteria:
									(1)The non-Federal lands are completely within the State.
									(2)The non-Federal lands have high timber production value, or are necessary for more efficient or
			 effective management of adjacent or nearby O&C Trust lands.
									(3)The non-Federal lands have equal or greater value to the O&C Trust lands proposed for exchange.
									(4)The proposed exchange is reasonably likely to increase the net income to the O&C Trust counties over the next 20 years and not decrease the net income to the O&C Trust counties over the next 10 years.
									(c)Acreage limitationThe Secretary concerned shall not approve land exchanges under this section that, taken together
			 with all previous exchanges involving the O&C Trust lands, have the effect of reducing the total acreage of the O&C Trust lands by more than five percent from the total acreage to be designated as O&C Trust land under section 311(c)(1).
								(d)Inapplicability of certain lawsSection 3 of the Oregon Public Lands Transfer and Protection Act of 1998 (Public Law 105–321; 112
			 Stat. 3022), the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1701 et. seq.), including the amendments made by the Federal Land Exchange
			 Facilitation Act of 1988 (Public Law 100–409; 102 Stat. 1086), the Act of
			 March 20, 1922 (16 U.S.C. 485, 486), and the Act of March 1, 1911
			 (commonly known as the Weeks Act; 16 U.S.C. 480 et seq.) shall not apply
			 to the land exchange authority provided by this section.
								(e)Exchanges with forest service
									(1)Exchanges authorizedThe Board of Trustees is authorized to engage in land exchanges with the Forest Service if approved
			 by the Secretary pursuant to section 323(c).
									(2)Management of exchanged landsFollowing completion of a land exchange under paragraph (1), the management requirements applicable
			 to the newly acquired lands by the O&C Trust or the Forest Service shall be the same requirements under this subtitle applicable to the
			 other lands that are managed by the O&C Board or the Forest Service.
									317.Payments to the United States TreasuryAs soon as practicable after the end of the third fiscal year of the transition period and in each
			 of the subsequent seven fiscal years, the O&C Trust shall submit a payment of $10,000,000 to the United States Treasury.
							2Transfer of Certain Lands to Forest Service
							321.Transfer of certain Oregon and California Railroad Grant lands to Forest Service
								(a)Transfer requiredThe Secretary of the Interior shall transfer administrative jurisdiction over all Oregon and
			 California Railroad Grant lands and O&C Region Public Domain lands not designated as O&C Trust lands by subparagraphs (A) through (F) of section 311(c)(1), including those lands excluded
			 by section 311(c)(2), to the Secretary of Agriculture for inclusion in the
			 National Forest System and administration by the Forest Service as
			 provided in section 322.
								(b)ExceptionThis section does not apply to Tribal lands transferred under subtitle D.
								322.Management of transferred lands by Forest Service
								(a)Assignment to existing national forestsTo the greatest extent practicable, management responsibilities for the lands transferred under
			 section 321 shall be assigned to the unit of the National Forest System
			 geographically closest to the transferred lands. The Secretary of
			 Agriculture shall have ultimate decision-making authority, but shall
			 assign the transferred lands to a unit not later than the applicable
			 transfer date provided in the transition period.
								(b)Application of Northwest Forest Plan
									(1)In generalExcept as provided in paragraph (2), the lands transferred under section 321 shall be managed under
			 the Northwest Forest Plan and shall retain Northwest Forest Plan land use
			 designations until or unless changed in the manner provided by Federal
			 laws applicable to the administration and management of the National
			 Forest System.
									(2)Exception for certain designated landsThe lands excluded from the O&C Trust by subparagraphs (A) through (F) of section 311(c)(2) and transferred to the Forest Service
			 under section 321 shall be managed as provided by Federal laws applicable
			 to the lands.
									(c)Protection of old growthOld growth, as defined by the Old Growth Review Panel pursuant to rulemaking conducted in
			 accordance with section 553 of title 5, United States Code, shall not be
			 harvested by the Forest Service on lands transferred under section 321.
								(d)Emergency response to fireSubject to section 314(i), if the Secretary of Agriculture determines that fire on any of the lands
			 transferred under section 321 is burning uncontrolled or the Secretary or
			 contracted party does not have readily and immediately available personnel
			 and equipment to control or extinguish the fire, the Secretary, or any
			 forest protective association or agency under contract or agreement with
			 the Secretary for the protection of forestland against fire, and within
			 whose protection area the fire exists, shall summarily and aggressively
			 abate the nuisance thus controlling and extinguishing the fire.
								323.Management efficiencies and expedited land exchanges
								(a)Land exchange authorityThe Secretary of Agriculture may conduct land exchanges involving lands transferred under section
			 321, other than the lands excluded from the O&C Trust by subparagraphs (A) through (F) of section 311(c)(2), in order create larger contiguous
			 blocks of land under management of the Secretary to facilitate resource
			 management, to improve conservation value of such lands, or to improve the
			 efficiency of management of such lands.
								(b)Criteria for exchanges with non-Federal ownersThe Secretary of Agriculture may conduct a land exchange administratively under this section with a
			 non-Federal owner (other than the O&C Trust) if the land exchange meets the following criteria:
									(1)The non-Federal lands are completely within the State.
									(2)The non-Federal lands have high wildlife conservation or recreation value or the exchange is
			 necessary to increase management efficiencies of lands administered by the
			 Forest Service for the purposes of the National Forest System.
									(3)The non-Federal lands have equal or greater value to the Federal lands purposed for exchange or a
			 balance of values can be achieved—
										(A)with a grant of funds provided by the O&C Trust pursuant to section 315(c); or
										(B)from other sources.
										(c)Criteria for exchanges with O&C trustThe Secretary of Agriculture may conduct land exchanges with the Board of Trustees administratively
			 under this subsection, and such an exchange shall be deemed to not involve
			 any Federal action or Federal discretionary involvement or control if the
			 land exchange with the O&C Trust meets the following criteria:
									(1)The O&C Trust lands to be exchanged have high wildlife value or ecological value or the exchange would
			 facilitate resource management or otherwise contribute to the management
			 efficiency of the lands administered by the Forest Service.
									(2)The exchange is requested or approved by the Board of Trustees for the O&C Trust and will not impair the ability of the Board of Trustees to meet its fiduciary
			 responsibilities.
									(3)The lands to be exchanged by the Forest Service do not contain stands of timber meeting the
			 definition of old growth established by the Old Growth Review Panel
			 pursuant to section 324.
									(4)The lands to be exchanged are equal in acreage.
									(d)Acreage limitationThe Secretary of Agriculture shall not approve land exchanges under this section that, taken
			 together with all previous exchanges involving the lands described in
			 subsection (a), have the effect of reducing the total acreage of such
			 lands by more than five percent from the total acreage originally
			 transferred to the Secretary.
								(e)Inapplicability of certain lawsSection 3 of the Oregon Public Lands Transfer and Protection Act of 1998 (Public Law 105–321; 112
			 Stat. 3022), the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1701 et. seq.), including the amendments made by the Federal Land Exchange
			 Facilitation Act of 1988 (Public Law 100–409; 102 Stat. 1086), the Act of
			 March 20, 1922 (16 U.S.C. 485, 486), and the Act of March 1, 1911
			 (commonly known as the Weeks Act; 16 U.S.C. 480 et seq.) shall not apply
			 to the land exchange authority provided by this section.
								324.Review panel and old growth protection
								(a)Appointment; membersWithin 60 days after the date of the enactment of this Act the Secretary of Agriculture shall
			 appoint an Old Growth Review Panel consisting of five members. At a
			 minimum, the members must hold a Doctor of Philosophy degree in wildlife
			 biology, forestry, ecology, or related field and published peer-reviewed
			 academic articles in their field of expertise.
								(b)Purpose of reviewMembers of the Old Growth Review Panel shall review existing, published, peer-reviewed articles in
			 relevant academic journals and establish a definition or definitions of
			 old growth as it applies to the ecologically, geographically and
			 climatologically unique Oregon and California Railroad Grant lands and O&C Region Public Domain lands managed by the O&C Trust or the Forest Service only. The definition or definitions shall bear no legal force, shall
			 not be used as a precedent for, and shall not apply to any lands other
			 than the Oregon and California Railroad Grant lands and O&C Region Public Domain lands managed by the O&C Trust or the Forest Service in western Oregon. The definition or definitions shall not apply to
			 Tribal lands.
								(c)Submission of resultsThe definition or definitions for old growth in western Oregon established under subsection (b), if
			 approved by at least four members of the Old Growth Review Panel, shall be
			 submitted to the Secretary of Agriculture within six months after the date
			 of the enactment of this Act.
								325.Uniqueness of old growth protection on Oregon and California Railroad Grant landsAll sections of this subtitle referring to the term old growth are uniquely suited to resolve management issues for the lands covered by this subtitle only, and
			 shall not be construed as precedent for any other situation involving
			 management of other Federal, State, Tribal, or private lands.
							3Transition
							331.Transition period and operations
								(a)Transition period
									(1)Commencement; durationEffective on October 1 of the first fiscal year beginning after the appointment of the Board of
			 Trustees under section 313, a transition period of three fiscal years
			 shall commence.
									(2)ExceptionsUnless specifically stated in the following subsections, any action under this section shall be
			 deemed not to involve Federal agency action or Federal discretionary
			 involvement or control.
									(b)Year one
									(1)ApplicabilityDuring the first fiscal year of the transition period, the activities described in this subsection
			 shall occur.
									(2)Board of Trustees activitiesThe Board of Trustees shall employ sufficient staff or contractors to prepare for beginning
			 management of O&C Trust lands and O&C Region Public Domain lands in the second fiscal year of the transition period, including
			 preparation of management plans and a harvest schedule for the lands over
			 which management authority is transferred to the O&C Trust in the second fiscal year.
									(3)Forest service activitiesThe Forest Service shall begin preparing to assume management authority of all Oregon and
			 California Railroad Grant lands and O&C Region Public Domain lands transferred under section 321 in the second fiscal year.
									(4)Secretary concerned activitiesThe Secretary concerned shall continue to exercise management authority over all Oregon and
			 California Railroad Grant lands and O&C Region Public Domain lands under all existing Federal laws.
									(5)Information sharingUpon written request from the Board of Trustees, the Secretary of the Interior shall provide copies
			 of any documents or data, however stored or maintained, that includes the
			 requested information concerning O&C Trust lands. The copies shall be provided as soon as practicable and to the greatest extent
			 possible, but in no event later than 30 days following the date of the
			 request.
									(6)ExceptionThis subsection does not apply to Tribal lands transferred under subtitle D.
									(c)Year two
									(1)ApplicabilityDuring the second fiscal year of the transition period, the activities described in this subsection
			 shall occur.
									(2)Transfer of O&C Trust landsEffective on October 1 of the second fiscal year of the transition period, management authority
			 over the O&C Trust lands shall be transferred to the O&C Trust.
									(3)Transfer of lands to forest serviceThe transfers required by section 321 shall occur.
									(4)Information sharingThe Secretary of Agriculture shall obtain and manage, as soon as practicable, all documents and
			 data relating to the Oregon and California Railroad Grant lands, O&C Region Public Domain lands, and Coos Bay Wagon Road lands previously managed by the Bureau of
			 Land Management. Upon written request from the Board of Trustees, the
			 Secretary of Agriculture shall provide copies of any documents or data,
			 however stored or maintained, that includes the requested information
			 concerning O&C Trust lands. The copies shall be provided as soon as practicable and to the greatest extent
			 possible, but in no event later than 30 days following the date of the
			 request.
									(5)Implementation of management planThe Board of Trustees shall begin implementing its management plan for the O&C Trust lands and revise the plan as necessary. Distribution of revenues generated from all
			 activities on the O&C Trust lands shall be subject to section 315.
									(d)Year three and subsequent years
									(1)ApplicabilityDuring the third fiscal year of the transition period and all subsequent fiscal years, the
			 activities described in this subsection shall occur.
									(2)Board of trustees managementThe Board of Trustees shall manage the O&C Trust lands pursuant to subtitle A.
									332.O&C Trust management capitalization
								(a)Borrowing authorityThe Board of Trustees is authorized to borrow from any available private sources and non-Federal,
			 public sources in order to provide for the costs of organization,
			 administration, and management of the O&C Trust during the three-year transition period provided in section 331.
								(b)SupportNotwithstanding any other provision of law, O&C Trust counties are authorized to loan to the O&C Trust, and the Board of Trustees is authorized to borrow from willing O&C Trust counties, amounts held on account by such counties that are required to be expended in
			 accordance with the Act of May 23,1908 (35 Stat. 260; 16 U.S.C. 500) and
			 section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500),
			 except that, upon repayment by the O&C Trust, the obligation of such counties to expend the funds in accordance with such Acts shall
			 continue to apply.
								333.Existing Bureau of Land Management and Forest Service contracts
								(a)Treatment of existing contractsAny work or timber contracts sold or awarded by the Bureau of Land Management or Forest Service on
			 or with respect to Oregon and California Railroad Grant lands or O&C Region Public Domain lands before the transfer of the lands to the O&C Trust or the Forest Service, or Tribal lands transferred under subtitle D, shall remain binding
			 and effective according to the terms of the contracts after the transfer
			 of the lands. The Board of Trustees and Secretary concerned shall make
			 such accommodations as are necessary to avoid interfering in any way with
			 the performance of the contracts.
								(b)Treatment of Payments under contractsPayments made pursuant to the contracts described in subsection (a), if any, shall be made as
			 provided in those contracts and not made to the O&C Trust.
								334.Protection of valid existing rights and access to non-Federal land
								(a)Valid rightsNothing in this title, or any amendment made by this title, shall be construed as terminating any
			 valid lease, permit, patent, right-of-way, agreement, or other right of
			 authorization existing on the date of the enactment of this Act with
			 regard to Oregon and California Railroad Grant lands or O&C Region Public Domain lands, including O&C Trust lands over which management authority is transferred to the O&C Trust pursuant to section 311(c)(1), lands transferred to the Forest Service under section 321,
			 and Tribal lands transferred under subtitle D.
								(b)Access to lands
									(1)Existing access rightsThe Secretary concerned shall preserve all rights of access and use, including (but not limited to)
			 reciprocal right-of-way agreements, tail hold agreements, or other
			 right-of-way or easement obligations existing on the date of the enactment
			 of this Act, and such rights shall remain applicable to lands covered by
			 this subtitle in the same manner and to the same extent as such rights
			 applied before the date of the enactment of this Act.
									(2)New access rightsIf a current or future landowner of land intermingled with Oregon and California Railroad Grant
			 lands or O&C Region Public Domain lands does not have an existing access agreement related to the lands
			 covered by this subtitle, the Secretary concerned shall enter into an
			 access agreement, including appurtenant lands, to secure the landowner the
			 reasonable use and enjoyment of the landowner’s land, including the
			 harvest and hauling of timber.
									(c)Management cooperationThe Board of Trustees and the Secretary concerned shall provide current and future landowners of
			 land intermingled with Oregon and California Railroad Grant lands or O&C Region Public Domain lands the permission needed to manage their lands, including to locate tail
			 holds, tramways, and logging wedges, to purchase guylines, and to
			 cost-share property lines surveys to the lands covered by this subtitle,
			 within 30 days after receiving notification of the landowner’s plan of
			 operation.
								(d)Judicial reviewNotwithstanding section 312(g)(2), a private landowner may obtain judicial review of a decision of
			 the Board of Trustees to deny—
									(1)the landowner the rights provided by subsection (b) regarding access to the landowner’s land; or
									(2)the landowner the reasonable use and enjoyment of the landowner’s land.
									335.Repeal of superseded law relating to Oregon and California Railroad Grant lands
								(a)RepealExcept as provided in subsection (b), the Act of August 28, 1937 (43 U.S.C. 1181a et seq.) is
			 repealed effective on October 1 of the first fiscal year beginning after
			 the appointment of the Board of Trustees.
								(b)Effect of certain court rulingsIf, as a result of judicial review authorized by section 312, any provision of this subtitle is
			 held to be invalid and implementation of the provision or any activity
			 conducted under the provision is then enjoined, the Act of August 28, 1937
			 (43 U.S.C. 1181a et seq.), as in effect immediately before its repeal by
			 subsection (a), shall be restored to full legal force and effect as if the
			 repeal had not taken effect.
								BCoos Bay Wagon Roads
						341.Transfer of management authority over certain Coos Bay Wagon Road Grant lands to Coos County,
			 Oregon
							(a)Transfer requiredExcept in the case of the lands described in subsection (b), the Secretary of the Interior shall
			 transfer management authority over the Coos Bay Wagon Road Grant lands
			 reconveyed to the United States pursuant to the first section of the Act
			 of February 26, 1919 (40 Stat. 1179), and the surface resources thereon,
			 to the Coos County government. The transfer shall be completed not later
			 than one year after the date of the enactment of this Act.
							(b)Lands excludedThe transfer under subsection (a) shall not include any of the following Coos Bay Wagon Road Grant
			 lands:
								(1)Federal lands within the National Landscape Conservation System as of January 1, 2013.
								(2)Federal lands designated as Areas of Critical Environmental Concern as of January 1, 2013.
								(3)Federal lands that were in the National Wilderness Preservation System as of January 1, 2013.
								(4)Federal lands included in the National Wild and Scenic Rivers System of January 1, 2013.
								(5)Federal lands within the boundaries of a national monument, park, or other developed recreation
			 area as of January 1, 2013.
								(6)All stands of timber generally older than 125 years old, as of January 1, 2011, which shall be
			 conclusively determined by reference to the polygon spatial data layer in
			 the electronic data compilation filed by the Bureau of Land Management
			 based on the predominant birth-date attribute, and the boundaries of such
			 stands shall be conclusively determined for all purposes by the global
			 positioning system coordinates for such stands.
								(7)Tribal lands addressed in subtitle D.
								(c)Management
								(1)In generalCoos County shall manage the Coos Bay Wagon Road Grant lands over which management authority is
			 transferred under subsection (a) consistent with section 314, and for
			 purposes of applying such section, Board of Trustees shall be deemed to mean Coos County and O&C Trust lands shall be deemed to mean the transferred lands.
								(2)Responsibility for management costsCoos County shall be responsible for all management and administrative costs of the Coos Bay Wagon
			 Road Grant lands over which management authority is transferred under
			 subsection (a).
								(3)Management contractsCoos County may contract, if competitively bid, with one or more public, private, or tribal
			 entities, including (but not limited to) the Coquille Indian Tribe, if
			 such entities are substantially based in Coos or Douglas Counties, Oregon,
			 to manage and administer the lands.
								(d)Treatment of revenues
								(1)In generalAll revenues generated from the Coos Bay Wagon Road Grant lands over which management authority is
			 transferred under subsection (a) shall be deposited in the general fund of
			 the Coos County treasury to be used as are other unrestricted county
			 funds.
								(2)TreasuryAs soon as practicable after the end of the third fiscal year of the transition period and in each
			 of the subsequent seven fiscal years, Coos County shall submit a payment
			 of $400,000 to the United States Treasury.
								(3)Douglas countyBeginning with the first fiscal year for which management of the Coos Bay Wagon Road Grant lands
			 over which management authority is transferred under subsection (a)
			 generates net positive revenues, and for all subsequent fiscal years, Coos
			 County shall transmit a payment to the general fund of the Douglas County
			 treasury from the net revenues generated from the lands. The payment shall
			 be made as soon as practicable following the end of each fiscal year and
			 the amount of the payment shall bear the same proportion to total net
			 revenues for the fiscal year as the proportion of the Coos Bay Wagon Road
			 Grant lands in Douglas County in relation to all Coos Bay Wagon Road Grant
			 lands in Coos and Douglas Counties as of January 1, 2013.
								342.Transfer of certain Coos Bay Wagon Road Grant lands to Forest ServiceThe Secretary of the Interior shall transfer administrative jurisdiction over the Coos Bay Wagon
			 Road Grant lands excluded by paragraphs (1) through (6) of section 341(b)
			 to the Secretary of Agriculture for inclusion in the National Forest
			 System and administration by the Forest Service as provided in section
			 322.
						343.Land exchange authorityCoos County may recommend land exchanges to the Secretary of Agriculture and carry out such land
			 exchanges in the manner provided in section 316.
						COregon Treasures
						1Wilderness Areas
							351.Designation of Devil's Staircase Wilderness
								(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Federal land in
			 the State of Oregon administered by the Forest Service and the Bureau of
			 Land Management, comprising approximately 30,520 acres, as generally
			 depicted on the map titled Devil's Staircase Wilderness Proposal, dated October 26, 2009, are designated as a wilderness area for inclusion in the National
			 Wilderness Preservation System and to be known as the Devil's Staircase Wilderness.
								(b)Map and Legal DescriptionAs soon as practicable after the date of the enactment of this Act, the Secretary shall file with
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a map and legal
			 description of wilderness area designated by subsection (a). The map and
			 legal description shall have the same force and effect as if included in
			 this subdivision, except that the Secretary may correct clerical and
			 typographical errors in the map and description. In the case of any
			 discrepancy between the acreage specified in subsection (a) and the map,
			 the map shall control. The map and legal description shall be on file and
			 available for public inspection in the Office of the Chief of the Forest
			 Service.
								(c)Administration
									(1)In generalSubject to valid existing rights, the Devil's Staircase Wilderness Area shall be administered by
			 the Secretaries of Agriculture and the Interior, in accordance with the
			 Wilderness Act and the Oregon Wilderness Act of 1984, except that, with
			 respect to the wilderness area, any reference in the Wilderness Act to the
			 effective date of that Act shall be deemed to be a reference to the date
			 of the enactment of this Act.
									(2)Forest service roadsAs provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary of
			 Agriculture shall—
										(A)decommission any National Forest System road within the wilderness boundaries; and
										(B)convert Forest Service Road 4100 within the wilderness boundary to a trail for primitive
			 recreational use.
										(d)Incorporation of Acquired Land and InterestsAny land within the boundary of the wilderness area designated by this section that is acquired by
			 the United States shall—
									(1)become part of the Devil's Staircase Wilderness Area; and
									(2)be managed in accordance with this section and any other applicable law.
									(e)Fish and wildlifeNothing in this section shall be construed as affecting the jurisdiction or responsibilities of the
			 State of Oregon with respect to wildlife and fish in the national forests.
								(f)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land
			 designated as wilderness area by this section is withdrawn from all forms
			 of—
									(1)entry, appropriation, or disposal under the public land laws;
									(2)location, entry, and patent under the mining laws; and
									(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
									(g)Protection of tribal rightsNothing in this section shall be construed to diminish—
									(1)the existing rights of any Indian tribe; or
									(2)tribal rights regarding access to Federal lands for tribal activities, including spiritual,
			 cultural, and traditional food gathering activities.
									352.Expansion of Wild Rogue Wilderness Area
								(a)ExpansionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land managed by the
			 Bureau of Land Management, comprising approximately 58,100 acres, as
			 generally depicted on the map entitled Wild Rogue, dated September 16, 2010, are hereby included in the Wild Rogue Wilderness, a component of the
			 National Wilderness Preservation System.
								(b)Maps and legal descriptions
									(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall
			 file a map and a legal description of the wilderness area designated by
			 this section, with—
										(A)the Committee on Energy and Natural Resources of the Senate; and
										(B)the Committee on Natural Resources of the House of Representatives.
										(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as
			 if included in this subtitle, except that the Secretary may correct
			 typographical errors in the maps and legal descriptions.
									(3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public
			 inspection in the appropriate offices of the Forest Service.
									(c)AdministrationSubject to valid existing rights, the area designated as wilderness by this section shall be
			 administered by the Secretary of Agriculture in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.).
								(d)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land
			 designated as wilderness by this section is withdrawn from all forms of—
									(1)entry, appropriation, or disposal under the public land laws;
									(2)location, entry, and patent under the mining laws; and
									(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
									2Wild and Scenic River Designated and Related Protections
							361.Wild and scenic river designations, Molalla River
								(a)DesignationsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:
									
										(__)Molalla river, OregonThe following segments in the State of Oregon, to be administered by the Secretary of the Interior
			 as a recreational river:
											(A)The approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19,
			 downstream to the edge of the Bureau of Land Management boundary in T. 6
			 S., R. 3 E., sec. 7.
											(B)The approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in
			 the NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with the Molalla River..
								(b)Technical correctionsSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—
									(1)in the heading, by striking Squaw Creek and inserting Whychus Creek;
									(2)in the matter preceding subparagraph (A), by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and
			 West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and
			 West Forks of Park Creek, and Park Creek; and
									(3)in subparagraph (B), by striking McAllister Ditch and inserting Plainview Ditch.
									362.Wild and Scenic Rivers Act technical corrections related to Chetco RiverSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended—
								(1)by inserting before the The 44.5-mile the following:
									
										(A)Designations;
								(2)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively (and
			 by moving the margins 2 ems to the right);
								(3)in clause (i), as redesignated—
									(A)by striking 25.5-mile and inserting 27.5-mile; and
									(B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek;
									(4)in clause (ii), as redesignated—
									(A)by striking 8 and inserting 7.5;
									(B)by striking Boulder Creek and inserting Mislatnah Creek; and
									(C)by striking Steel Bridge and inserting Eagle Creek;
									(5)in clause (iii), as redesignated—
									(A)by striking 11 and inserting 9.5; and
									(B)by striking Steel Bridge and inserting Eagle Creek; and
									(6)by adding at the end the following:
									
										(B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by
			 subparagraph (A), is withdrawn from all forms of—
											(i)entry, appropriation, or disposal under the public land laws;
											(ii)location, entry, and patent under the mining laws; and
											(iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials..
								363.Wild and scenic river designations, Wasson Creek and Franklin CreekSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:
								
									(__)Franklin Creek, OregonThe 4.5-mile segment from the headwaters to the private land boundary in section 8 to be
			 administered by the Secretary of Agriculture as a wild river.
									(__)Wasson Creek, Oregon
										(A)The 4.2-mile segment from the eastern edge of section 17 downstream to the boundary of sections 11
			 and 12 to be administered by the Secretary of Interior as a wild river.
										(B)The 5.9-mile segment downstream from the boundary of sections 11 and 12 to the private land
			 boundary in section 22 to be administered by the Secretary of Agriculture
			 as a wild river..
							364.Wild and scenic river designations, Rogue River area
								(a)DesignationsSection 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (relating to the Rogue
			 River, Oregon) is amended by adding at the end the following: “In addition
			 to the segment described in the previous sentence, the following segments
			 in the Rogue River area are designated:
									
										(A)Kelsey creekThe approximately 4.8 miles of Kelsey Creek from east section line of T32S, R9W, sec. 34, W.M. to
			 the confluence with the Rogue River as a wild river.
										(B)East fork kelsey creekThe approximately 4.6 miles of East Fork Kelsey Creek from the Wild Rogue Wilderness boundary in
			 T33S, R8W, sec. 5, W.M. to the confluence with Kelsey Creek as a wild
			 river.
										(C)Whisky creek
											(i)The approximately 0.6 miles of Whisky Creek from the confluence of the East Fork and West Fork to
			 0.1 miles downstream from road 33–8–23 as a recreational river.
											(ii)The approximately 1.9 miles of Whisky Creek from 0.1 miles downstream from road 33–8–23 to the
			 confluence with the Rogue River as a wild river.
											(D)East fork whisky creek
											(i)The approximately 2.8 miles of East Fork Whisky Creek from the Wild Rogue Wilderness boundary in
			 T33S, R8W, sec. 11, W.M. to 0.1 miles downstream of road 33–8–26 crossing
			 as a wild river.
											(ii)The approximately .3 miles of East Fork Whisky Creek from 0.1 miles downstream of road 33–8–26 to
			 the confluence with Whisky Creek as a recreational river.
											(E)West fork whisky creekThe approximately 4.8 miles of West Fork Whisky Creek from its headwaters to the confluence with
			 Whisky Creek as a wild river.
										(F)Big windy creek
											(i)The approximately 1.5 miles of Big Windy Creek from its headwaters to 0.1 miles downstream from
			 road 34–9–17.1 as a scenic river.
											(ii)The approximately 5.8 miles of Big Windy Creek from 0.1 miles downstream from road 34–9–17.1 to the
			 confluence with the Rogue River as a wild river.
											(G)East fork big windy creek
											(i)The approximately 0.2 miles of East Fork Big Windy Creek from its headwaters to 0.1 miles
			 downstream from road 34–8–36 as a scenic river.
											(ii)The approximately 3.7 miles of East Fork Big Windy Creek from 0.1 miles downstream from road
			 34–8–36 to the confluence with Big Windy Creek as a wild river.
											(H)Little windy creekThe approximately 1.9 miles of Little Windy Creek from 0.1 miles downstream of road 34–8–36 to the
			 confluence with the Rogue River as a wild river.
										(I)Howard creek
											(i)The approximately 0.3 miles of Howard Creek from its headwaters to 0.1 miles downstream of road
			 34–9–34 as a scenic river.
											(ii)The approximately 6.9 miles of Howard Creek from 0.1 miles downstream of road 34–9–34 to the
			 confluence with the Rogue River as a wild river.
											(J)Mule creekThe approximately 6.3 miles of Mule Creek from east section line of T32S, R10W, sec. 25, W.M. to
			 the confluence with the Rogue River as a wild river.
										(K)Anna creekThe approximately 3.5-mile section of Anna Creek from its headwaters to the confluence with Howard
			 Creek as a wild river.
										(L)Missouri creekThe approximately 1.6 miles of Missouri Creek from the Wild Rogue Wilderness boundary in T33S,
			 R10W, sec. 24, W.M. to the confluence with the Rogue River as a wild
			 river.
										(M)Jenny creekThe approximately 1.8 miles of Jenny Creek from the Wild Rogue Wilderness boundary in T33S, R9W,
			 sec. 28, W.M. to the confluence with the Rogue River as a wild river.
										(N)Rum creekThe approximately 2.2 miles of Rum Creek from the Wild Rogue Wilderness boundary in T34S, R8W, sec.
			 9, W.M. to the confluence with the Rogue River as a wild river.
										(O)East fork rum creekThe approximately 1.5 miles of East Rum Creek from the Wild Rogue Wilderness boundary in T34S, R8W,
			 sec. 10, W.M. to the confluence with Rum Creek as a wild river.
										(P)Wildcat creekThe approximately 1.7-mile section of Wildcat Creek from its headwaters downstream to the
			 confluence with the Rogue River as a wild river.
										(Q)Montgomery creekThe approximately 1.8-mile section of Montgomery Creek from its headwaters downstream to the
			 confluence with the Rogue River as a wild river.
										(R)Hewitt creekThe approximately 1.2 miles of Hewitt Creek from the Wild Rogue Wilderness boundary in T33S, R9W,
			 sec. 19, W.M. to the confluence with the Rogue River as a wild river.
										(S)Bunker creekThe approximately 6.6 miles of Bunker Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(T)Dulog creek
											(i)The approximately 0.8 miles of Dulog Creek from its headwaters to 0.1 miles downstream of road
			 34–8–36 as a scenic river.
											(ii)The approximately 1.0 miles of Dulog Creek from 0.1 miles downstream of road 34–8–36 to the
			 confluence with the Rogue River as a wild river.
											(U)Quail creekThe approximately 1.7 miles of Quail Creek from the Wild Rogue Wilderness boundary in T33S, R10W,
			 sec. 1, W.M. to the confluence with the Rogue River as a wild river.
										(V)Meadow creekThe approximately 4.1 miles of Meadow Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(W)Russian creekThe approximately 2.5 miles of Russian Creek from the Wild Rogue Wilderness boundary in T33S, R8W,
			 sec. 20, W.M. to the confluence with the Rogue River as a wild river.
										(X)Alder creekThe approximately 1.2 miles of Alder Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(Y)Booze creekThe approximately 1.5 miles of Booze Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(Z)Bronco creekThe approximately 1.8 miles of Bronco Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(AA)Copsey creekThe approximately 1.5 miles of Copsey Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(BB)Corral creekThe approximately 0.5 miles of Corral Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(CC)Cowley creekThe approximately 0.9 miles of Cowley Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(DD)Ditch creekThe approximately 1.8 miles of Ditch Creek from the Wild Rogue Wilderness boundary in T33S, R9W,
			 sec. 5, W.M. to its confluence with the Rogue River as a wild river.
										(EE)Francis creekThe approximately 0.9 miles of Francis Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(FF)Long gulchThe approximately 1.1 miles of Long Gulch from the Wild Rogue Wilderness boundary in T33S, R10W,
			 sec. 23, W.M. to the confluence with the Rogue River as a wild river.
										(GG)Bailey creekThe approximately 1.7 miles of Bailey Creek from the west section line of T34S, R8W, sec. 14, W.M.
			 to the confluence of the Rogue River as a wild river.
										(HH)Shady creekThe approximately 0.7 miles of Shady Creek from its headwaters to the confluence with the Rogue
			 River as a wild river.
										(II)Slide creek
											(i)The approximately 0.5-mile section of Slide Creek from its headwaters to 0.1 miles downstream from
			 road 33–9–6 as a scenic river.
											(ii)The approximately 0.7-mile section of Slide Creek from 0.1 miles downstream of road 33–9–6 to the
			 confluence with the Rogue River as a wild river..
								(b)ManagementAll wild, scenic, and recreation classified segments designated by the amendment made by subsection
			 (a) shall be managed as part of the Rogue Wild and Scenic River.
								(c)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by
			 the amendment made by subsection (a) is withdrawn from all forms of—
									(1)entry, appropriation, or disposal under the public land laws;
									(2)location, entry, and patent under the mining laws; and
									(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
									365.Additional protections for Rogue River tributaries
								(a)WithdrawalSubject to valid rights, the Federal land within a quarter-mile on each side of the streams listed
			 in subsection (b) is withdrawn from all forms of—
									(1)entry, appropriation, or disposal under the public land laws;
									(2)location, entry, and patent under the mining laws; and
									(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
									(b)Stream segmentsSubsection (a) applies the following tributaries of the Rogue River:
									(1)Kelsey creekThe approximately 4.5 miles of Kelsey Creek from its headwaters to the east section line of 32S 9W
			 sec. 34.
									(2)East fork kelsey creekThe approximately .2 miles of East Fork Kelsey Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in 33S 8W sec. 5.
									(3)East fork whisky creekThe approximately .7 miles of East Fork Whisky Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in 33S 8W section 11.
									(4)Little windy creekThe approximately 1.2 miles of Little Windy Creek from its headwaters to west section line of 33S
			 9W sec. 34.
									(5)Mule creekThe approximately 5.1 miles of Mule Creek from its headwaters to east section line of 32S 10W sec.
			 25.
									(6)Missouri creekThe approximately 3.1 miles of Missouri Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in 33S 10W sec. 24.
									(7)Jenny creekThe approximately 3.1 miles of Jenny Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in 33S 9W sec. 28.
									(8)Rum creekThe approximately 2.2 miles of Rum Creek from its headwaters to the Wild Rogue Wilderness boundary
			 in 34S 8W sec. 9.
									(9)East fork rum creekThe approximately .5 miles of East Fork Rum Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in 34S 8W sec. 10.
									(10)Hewitt creekThe approximately 1.4 miles of Hewitt Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in 33S 9W sec. 19.
									(11)Quail creekThe approximately .8 miles of Quail Creek from its headwaters to the Wild Rogue Wilderness boundary
			 in 33S 10W sec. 1.
									(12)Russian creekThe approximately .1 miles of Russian Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in 33S 8W sec. 20.
									(13)Ditch creekThe approximately .7 miles of Ditch Creek from its headwaters to the Wild Rogue Wilderness boundary
			 in 33S 9W sec. 5.
									(14)Long gulchThe approximately 1.4 miles of Long Gulch from its headwaters to the Wild Rogue Wilderness boundary
			 in 33S 10W sec. 23.
									(15)Bailey creekThe approximately 1.4 miles of Bailey Creek from its headwaters to west section line of 34S 8W sec.
			 14.
									(16)Quartz creekThe approximately 3.3 miles of Quartz Creek from its headwaters to its confluence with the North
			 Fork Galice Creek.
									(17)North fork galice creekThe approximately 5.7 miles of the North Fork Galice Creek from its headwaters to its confluence
			 with Galice Creek.
									(18)Grave creekThe approximately 10.2 mile section of Grave Creek from the confluence of Wolf Creek downstream to
			 the confluence with the Rogue River.
									(19)Centennial gulchThe approximately 2.2 miles of Centennial Gulch from its headwaters to its confluence with the
			 Rogue River.
									3Additional Protections
							371.Limitations on land acquisition
								(a)Prohibition on use of condemnationThe Secretary of the Interior or the Secretary of Agriculture may not acquire by condemnation any
			 land or interest within the boundaries of the river segments or wilderness
			 designated by this subtitle.
								(b)Landowner consent requiredPrivate or non-Federal public property shall not be included within the boundaries of the river
			 segments or wilderness designated by this subtitle unless the owner of the
			 property has consented in writing to having that property included in such
			 boundaries.
								372.Overflights
								(a)In generalNothing in this subtitle or the Wilderness Act shall preclude low-level overflights and operations
			 of military aircraft, helicopters, missiles, or unmanned aerial vehicles
			 over the wilderness designated by this subtitle, including military
			 overflights and operations that can be seen or heard within the
			 wilderness.
								(b)Special use airspace and training routesNothing in this subtitle or the Wilderness Act shall preclude the designation of new units of
			 special use airspace, the expansion of existing units of special use
			 airspace, or the use or establishment of military training routes over
			 wilderness designated by this subtitle.
								373.Buffer zonesNothing in this subtitle—
								(1)establishes or authorizes the establishment of a protective perimeter or buffer zone around the
			 boundaries of the river segments or wilderness designated by this
			 subtitle; or
								(2)precludes, limits, or restricts an activity from being conducted outside such boundaries, including
			 an activity that can be seen or heard from within such boundaries.
								374.Prevention of wildfiresThe designation of a river segment or wilderness by this subtitle or the withdrawal of the Federal
			 land under this subtitle shall not be construed to interfere with the
			 authority of the Secretary of the Interior or the Secretary of Agriculture
			 to authorize mechanical thinning of trees or underbrush to prevent or
			 control the spread of wildfires, or conditions creating the risk of
			 wildfire that threatens areas outside the boundary of the wilderness, or
			 the use of mechanized equipment for wildfire pre-suppression and
			 suppression.
							375.Limitation on designation of certain lands in OregonA national monument designation under the Act of June 8, 1906 (commonly known as the Antiquities
			 Act; 16 U.S.C. 431 et seq.) within or on any portion of the Oregon and
			 California Railroad Grant Lands or the O&C Region Public Domain lands, regardless of whether management authority over the lands are
			 transferred to the O&C Trust pursuant to section 311(c)(1), the lands are excluded from the O&C Trust pursuant to section 311(c)(2), or the lands are transferred to the Forest Service under
			 section 321, shall only be made pursuant to Congressional approval in an
			 Act of Congress.
							4Effective Date
							381.Effective date
								(a)In generalThis subtitle and the amendments made by this subtitle shall take effect on October 1 of the second
			 fiscal year of the transition period.
								(b)ExceptionIf, as a result of judicial review authorized by section 312, any provision of subtitle A is held
			 to be invalid and implementation of the provision or any activity
			 conducted under the provision is enjoined, this subtitle and the
			 amendments made by this subtitle shall not take effect, or if the
			 effective date specified in subsection (a) has already occurred, this
			 subtitle shall have no force and effect and the amendments made by this
			 subtitle are repealed.
								DTribal Trust Lands
						1Council Creek Land Conveyance
							391.DefinitionsIn this part:
								(1)Council creek landThe term Council Creek land means the approximately 17,519 acres of land, as generally depicted on the map entitled Canyon Mountain Land Conveyance and dated June 27, 2013.
								(2)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians.
								392.Conveyance
								(a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the
			 United States in and to the Council Creek land, including any improvements
			 located on the land, appurtenances to the land, and minerals on or in the
			 land, including oil and gas, shall be—
									(1)held in trust by the United States for the benefit of the Tribe; and
									(2)part of the reservation of the Tribe.
									(b)SurveyNot later than one year after the date of enactment of this Act, the Secretary of the Interior
			 shall complete a survey of the boundary lines to establish the boundaries
			 of the land taken into trust under subsection (a).
								393.Map and legal description
								(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall
			 file a map and legal description of the Council Creek land with—
									(1)the Committee on Energy and Natural Resources of the Senate; and
									(2)the Committee on Natural Resources of the House of Representatives.
									(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this subdivision, except that the Secretary of the Interior
			 may correct any clerical or typographical errors in the map or legal
			 description.
								(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary of the Interior.
								394.Administration
								(a)In generalUnless expressly provided in this part, nothing in this part affects any right or claim of the
			 Tribe existing on the date of enactment of this Act to any land or
			 interest in land.
								(b)Prohibitions
									(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed logs that are harvested from
			 the Council Creek land.
									(2)Non-permissible use of landAny real property taken into trust under section 392 shall not be eligible, or used, for any gaming
			 activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
									(c)Forest managementAny forest management activity that is carried out on the Council Creek land shall be managed in
			 accordance with all applicable Federal laws.
								2Oregon Coastal Land Conveyance
							395.DefinitionsIn this part:
								(1)Oregon coastal landThe term Oregon Coastal land means the approximately 14,804 acres of land, as generally depicted on the map entitled Oregon Coastal Land Conveyance and dated March 5, 2013.
								(2)Confederated tribesThe term Confederated Tribes means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.
								396.Conveyance
								(a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the
			 United States in and to the Oregon Coastal land, including any
			 improvements located on the land, appurtenances to the land, and minerals
			 on or in the land, including oil and gas, shall be—
									(1)held in trust by the United States for the benefit of the Confederated Tribes; and
									(2)part of the reservation of the Confederated Tribes.
									(b)SurveyNot later than one year after the date of enactment of this Act, the Secretary of the Interior
			 shall complete a survey of the boundary lines to establish the boundaries
			 of the land taken into trust under subsection (a).
								397.Map and legal description
								(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall
			 file a map and legal description of the Oregon Coastal land with—
									(1)the Committee on Energy and Natural Resources of the Senate; and
									(2)the Committee on Natural Resources of the House of Representatives.
									(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this subdivision, except that the Secretary of the Interior
			 may correct any clerical or typographical errors in the map or legal
			 description.
								(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary of the Interior.
								398.Administration
								(a)In generalUnless expressly provided in this part, nothing in this part affects any right or claim of the
			 Consolidated Tribes existing on the date of enactment of this Act to any
			 land or interest in land.
								(b)Prohibitions
									(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed logs that are harvested from
			 the Oregon Coastal land.
									(2)Non-permissible use of landAny real property taken into trust under section 396 shall not be eligible, or used, for any gaming
			 activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
									(c)Forest managementAny forest management activity that is carried out on the Oregon Coastal land shall be managed in
			 accordance with all applicable Federal laws.
								IVCommunity Forest Management Demonstration
					401.Purpose and definitions
						(a)PurposeThe purpose of this title is to generate dependable economic activity for counties and local
			 governments by establishing a demonstration program for local, sustainable
			 forest management.
						(b)DefinitionsIn this title:
							(1)Advisory committeeThe term Advisory Committee means the Advisory Committee appointed by the Governor of a State for the community forest
			 demonstration area established for the State.
							(2)Community forest demonstration areaThe term community forest demonstration area means a community forest demonstration area established for a State under section 402.
							(3)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term does not
			 include the National Grasslands and land utilization projects designated
			 as National Grasslands administered pursuant to the Act of July 22, 1937
			 (7 U.S.C. 1010–1012).
							(4)SecretaryThe term Secretary means the Secretary of Agriculture or the designee of the Secretary of Agriculture.
							(5)StateThe term State includes the Commonwealth of Puerto Rico.
							402.Establishment of community forest demonstration areas
						(a)Establishment required; time for establishmentSubject to subsection (c) and not later than one year after the date of the enactment of this Act,
			 the Secretary of Agriculture shall establish a community forest
			 demonstration area at the request of the Advisory Committee appointed to
			 manage community forest demonstration area land in that State.
						(b)Covered land
							(1)Inclusion of national forest system landThe community forest demonstration areas of a State shall consist of the National Forest System
			 land in the State identified for inclusion by the Advisory Committee of
			 that State.
							(2)Exclusion of certain landA community forest demonstration area shall not include National Forest System land—
								(A)that is a component of the National Wilderness Preservation System;
								(B)on which the removal of vegetation is specifically prohibited by Federal statute;
								(C)National Monuments; or
								(D)over which administration jurisdiction was first assumed by the Forest Service under title III.
								(c)Conditions on establishment
							(1)Acreage requirementA community forest demonstration area must include at least 200,000 acres of National Forest System
			 land. If the unit of the National Forest System in which a community
			 forest demonstration area is being established contains more than
			 5,000,000 acres, the community forest demonstration area may include
			 900,000 or more acres of National Forest System land.
							(2)Management law or best management practices requirementA community forest demonstration area may be established in a State only if the State—
								(A)has a forest practices law applicable to State or privately owned forest land in the State; or
								(B)has established silvicultural best management practices or other regulations for forest management
			 practices related to clean water, soil quality, wildlife or forest health.
								(3)Revenue sharing requirementAs a condition of the inclusion in a community forest demonstration area of National Forest System
			 land located in a particular county in a State, the county must enter into
			 an agreement with the Governor of the State that requires that, in
			 utilizing revenues received by the county under section 406(b), the county
			 shall continue to meet any obligations under applicable State law as
			 provided under title I of the Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.) or as provided in
			 the sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500) and section 13 of the Act of March 1, 1911 (16 U.S.C.
			 500).
							(d)Treatment under certain other lawsNational Forest System land included in a community forest demonstration area shall not be
			 considered Federal land for purposes of—
							(1)making payments to counties under the sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500) and section 13 of the Act of March 1, 1911 (16 U.S.C.
			 500); or
							(2)title I.
							(e)Acreage limitationNot more than a total of 4,000,000 acres of National Forest System land may be established as
			 community forest demonstration areas.
						(f)Recognition of valid and existing rightsNothing in this title shall be construed to limit or restrict—
							(1)access to National Forest System land included in a community forest demonstration area for
			 hunting, fishing, and other related purposes; or
							(2)valid and existing rights regarding such National Forest System land, including rights of any
			 federally recognized Indian tribe.
							403.Advisory committee
						(a)AppointmentA community forest demonstration area for a State shall be managed by an Advisory Committee
			 appointed by the Governor of the State.
						(b)CompositionThe Advisory Committee for a community forest demonstration area in a State shall include, but is
			 not limited to, the following members:
							(1)One member who holds county or local elected office, appointed from each county or local
			 governmental unit in the State containing community forest demonstration
			 area land.
							(2)One member who represents the commercial timber, wood products, or milling industry.
							(3)One member who represents persons holding Federal grazing or other land use permits.
							(4)One member who represents recreational users of National Forest System land.
							(c)Terms
							(1)In generalExcept in the case of certain initial appointments required by paragraph (2), members of an
			 Advisory Committee shall serve for a term of three years.
							(2)Initial appointmentsIn making initial appointments to an Advisory Committee, the Governor making the appointments shall
			 stagger terms so that at least one-third of the members will be replaced
			 every three years.
							(d)CompensationMembers of a Advisory Committee shall serve without pay, but may be reimbursed from the funds made
			 available for the management of a community forest demonstration area for
			 the actual and necessary travel and subsistence expenses incurred by
			 members in the performance of their duties.
						404.Management of community forest demonstration areas
						(a)Assumption of management
							(1)ConfirmationThe Advisory Committee appointed for a community forest demonstration area shall assume all
			 management authority with regard to the community forest demonstration
			 area as soon as the Secretary confirms that—
								(A)the National Forest System land to be included in the community forest demonstration area meets the
			 requirements of subsections (b) and (c) of section 402;
								(B)the Advisory Committee has been duly appointed under section 403 and is able to conduct business;
			 and
								(C)provision has been made for essential management services for the community forest demonstration
			 area.
								(2)Scope and time for confirmationThe determination of the Secretary under paragraph (1) is limited to confirming whether the
			 conditions specified in subparagraphs (A) and (B) of such paragraph have
			 been satisfied. The Secretary shall make the determination not later than
			 60 days after the date of the appointment of the Advisory Committee.
							(3)Effect of failure to confirmIf the Secretary determines that either or both conditions specified in subparagraphs (A) and (B)
			 of paragraph (1) are not satisfied for confirmation of an Advisory
			 Committee, the Secretary shall—
								(A)promptly notify the Governor of the affected State and the Advisory Committee of the reasons
			 preventing confirmation; and
								(B)make a new determination under paragraph (2) within 60 days after receiving a new request from the
			 Advisory Committee that addresses the reasons that previously prevented
			 confirmation.
								(b)Management responsibilitiesUpon assumption of management of a community forest demonstration area, the Advisory Committee for
			 the community forest demonstration area shall manage the land and
			 resources of the community forest demonstration area and the occupancy and
			 use thereof in conformity with this title, and to the extent not in
			 conflict with this title, the laws and regulations applicable to
			 management of State or privately-owned forest lands in the State in which
			 the community forest demonstration area is located.
						(c)Applicability of other federal laws
							(1)In generalThe administration and management of a community forest demonstration area, including implementing
			 actions, shall not be considered Federal action and shall be subject to
			 the following only to the extent that such laws apply to the State or
			 private administration and management of forest lands in the State in
			 which the community forest demonstration area is located:
								(A)The Federal Water Pollution Control Act (33 U.S.C. 1251 note).
								(B)The Clean Air Act (42 U.S.C. 7401 et seq.).
								(C)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
								(D)Federal laws and regulations governing procurement by Federal agencies.
								(E)Except as provided in paragraph (2), other Federal laws.
								(2)Applicability of Native American Graves Protection and Repatriation ActNotwithstanding the assumption by an Advisory Committee of management of a community forest
			 demonstration area, the Native American Graves Protection and Repatriation
			 Act (25 U.S.C. 3001 et seq.) shall continue to apply to the National
			 Forest System land included in the community forest demonstration area.
							(d)Consultation
							(1)With indian tribesThe Advisory Committee for a community forest demonstration area shall cooperate and consult with
			 Indian tribes on management policies and practices for the community
			 forest demonstration area that may affect the Indian tribes. The Advisory
			 Committee shall take into consideration the use of lands within the
			 community forest demonstration area for religious and cultural uses by
			 Native Americans.
							(2)With collaborative groupsThe Advisory Committee for a community forest demonstration area shall consult with any applicable
			 forest collaborative group.
							(e)RecreationNothing in this section shall affect public use and recreation within a community forest
			 demonstration area.
						(f)Fire managementThe Secretary shall provide fire presuppression, suppression, and rehabilitation services on and
			 with respect to a community forest demonstration area to the same extent
			 generally authorized in other units of the National Forest System.
						(g)Prohibition on exportAs a condition on the sale of timber or other forest products from a community forest demonstration
			 area, unprocessed timber harvested from a community forest demonstration
			 area may not be exported in accordance with subpart F of part 223 of title
			 36, Code of Federal Regulations.
						405.Distribution of funds from community forest demonstration area
						(a)Retention of Funds for ManagementThe Advisory Committee appointed for a community forest demonstration area may retain such sums as
			 the Advisory Committee considers to be necessary from amounts generated
			 from that community forest demonstration area to fund the management,
			 administration, restoration, operation and maintenance, improvement,
			 repair, and related expenses incurred with respect to the community forest
			 demonstration area.
						(b)Funds to Counties or Local Governmental UnitsSubject to subsection (a) and section 407, the Advisory Committee for a community forest
			 demonstration area in a State shall distribute funds generated from that
			 community forest demonstration area to each county or local governmental
			 unit in the State in an amount proportional to the funds received by the
			 county or local governmental unit under title I of the Secure Rural
			 Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et
			 seq.).
						406.Initial funding authority
						(a)Funding sourceCounties may use such sum as the counties consider to be necessary from the amounts made available
			 to the counties under section 501 to provide initial funding for the
			 management of community forest demonstration areas.
						(b)No restriction on use of non-Federal fundsNothing in this title restricts the Advisory Committee of a community forest demonstration area
			 from seeking non-Federal loans or other non-Federal funds for management
			 of the community forest demonstration area.
						407.Payments to United States Treasury
						(a)Payment requirementAs soon as practicable after the end of the fiscal year in which a community forest demonstration
			 area is established and as soon as practicable after the end of each
			 subsequent fiscal year, the Advisory Committee for a community forest
			 demonstration area shall make a payment to the United States Treasury.
						(b)Payment amountThe payment for a fiscal year under subsection (a) with respect to a community forest demonstration
			 area shall be equal to 75 percent of the quotient obtained by dividing—
							(1)the number obtained by multiplying the number of acres of land in the community forest
			 demonstration area by the average annual receipts generated over the
			 preceding 10-fiscal year period from the unit or units of the National
			 Forest System containing that community forest demonstration area; by
							(2)the total acres of National Forest System land in that unit or units of the National Forest System.
							408.Termination of community forest demonstration area
						(a)Termination authoritySubject to approval by the Governor of the State, the Advisory Committee for a community forest
			 demonstration area may terminate the community forest demonstration area
			 by a unanimous vote.
						(b)Effect of terminationUpon termination of a community forest demonstration area, the Secretary shall immediately resume
			 management of the National Forest System land that had been included in
			 the community forest demonstration area, and the Advisory Committee shall
			 be dissolved.
						(c)Treatment of undistributed fundsAny revenues from the terminated area that remain undistributed under section 405 more than 30 days
			 after the date of termination shall be deposited in the general fund of
			 the Treasury for use by the Forest Service in such amounts as may be
			 provided in advance in appropriation Acts.
						VReauthorization and Amendment of Existing Authorities and Other Matters
					501.Extension of Secure Rural Schools and Community Self-Determination Act of 2000 pending full
			 operation of Forest Reserve Revenue Areas
						(a)Beneficiary countiesDuring the month of February 2015, the Secretary of Agriculture shall distribute to each
			 beneficiary county (as defined in section 102(2)) a payment equal to the
			 amount distributed to the beneficiary county for fiscal year 2010 under
			 section 102(c)(1) of the Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 7112(c)(1)).
						(b)Counties that were eligible for direct county payments
							(1)Total amount available for paymentsDuring the month of February 2015, the Secretary of the Interior shall distribute to all counties
			 that received a payment for fiscal year 2010 under subsection (a)(2) of
			 section 102 of the Secure Rural Schools and Community Self-Determination
			 Act of 2000 (16 U.S.C. 7112) payments in a total amount equal to the
			 difference between—
								(A)the total amount distributed to all such counties for fiscal year 2010 under subsection (c)(1) of
			 such section; and
								(B)$27,000,000.
								(2)County shareFrom the total amount determined under paragraph (1), each county described in such paragraph shall
			 receive, during the month of February 2015, an amount that bears the same
			 proportion to the total amount made available under such paragraph as that
			 county’s payment for fiscal year 2010 under subsection (c)(1) of section
			 102 of the Secure Rural Schools and Community Self-Determination Act of
			 2000 (16 U.S.C. 7112) bears to the total amount distributed to all such
			 counties for fiscal year 2010 under such subsection.
							(c)Effect on 25-percent and 50-percent paymentsA county that receives a payment made under subsection (a) or (b) may not receive a 25-percent
			 payment or 50-percent payment (as those terms are defined in section 3 of
			 the Secure Rural Schools and Community Self-Determination Act of 2000 (16
			 U.S.C. 7102)) for fiscal year 2015.
						502.Restoring original calculation method for 25-percent payments
						(a)Amendment of Act of may 23, 1908The sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500) is amended in the first sentence—
							(1)by striking the annual average of 25 percent of all amounts received for the applicable fiscal year and each of
			 the preceding 6 fiscal years and inserting 25 percent of all amounts received for the applicable fiscal year;
							(2)by striking said reserve both places it appears and inserting the national forest; and
							(3)by striking forest reserve both places it appears and inserting national forest.
							(b)Conforming amendment to weeks lawSection 13 of the Act of March 1, 1911 (commonly known as the Weeks Law; 16 U.S.C. 500) is amended
			 in the first sentence by striking the annual average of 25 percent of all amounts received for the applicable fiscal year and each of
			 the preceding 6 fiscal years and inserting 25 percent of all amounts received for the applicable fiscal year.
						503.Forest Service and Bureau of Land Management good-neighbor cooperation with States to reduce
			 wildfire risks
						(a)DefinitionsIn this section:
							(1)Eligible StateThe term eligible State means a State that contains National Forest System land or land under the jurisdiction of the
			 Bureau of Land Management.
							(2)SecretaryThe term Secretary means—
								(A)the Secretary of Agriculture, with respect to National Forest System land; or
								(B)the Secretary of the Interior, with respect to land under the jurisdiction of the Bureau of Land
			 Management.
								(3)State foresterThe term State forester means the head of a State agency with jurisdiction over State forestry programs in an eligible
			 State.
							(b)Cooperative agreements and contracts authorizedThe Secretary may enter into a cooperative agreement or contract (including a sole source contract)
			 with a State forester to authorize the State forester to provide the
			 forest, rangeland, and watershed restoration, management, and protection
			 services described in subsection (c) on National Forest System land or
			 land under the jurisdiction of the Bureau of Land Management, as
			 applicable, in the eligible State.
						(c)Authorized servicesThe forest, rangeland, and watershed restoration, management, and protection services referred to
			 in subsection (b) include the conduct of—
							(1)activities to treat insect infected forests;
							(2)activities to reduce hazardous fuels;
							(3)activities involving commercial harvesting or other mechanical vegetative treatments; or
							(4)any other activities to restore or improve forest, rangeland, and watershed health, including fish
			 and wildlife habitat.
							(d)State as agentExcept as provided in subsection (g), a cooperative agreement or contract entered into under
			 subsection (b) may authorize the State forester to serve as the agent for
			 the Secretary in providing the restoration, management, and protection
			 services authorized under subsection (b).
						(e)SubcontractsIn accordance with applicable contract procedures for the eligible State, a State forester may
			 enter into subcontracts to provide the restoration, management, and
			 protection services authorized under a cooperative agreement or contract
			 entered into under subsection (b).
						(f)Timber salesSubsections (d) and (g) of section 14 of the National Forest Management Act of 1976 (16 U.S.C.
			 472a) shall not apply to services performed under a cooperative agreement
			 or contract entered into under subsection (b).
						(g)Retention of NEPA responsibilitiesAny decision required to be made under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) with respect to any restoration, management, or protection
			 services to be provided under this section by a State forester on National
			 Forest System land or Bureau of Land Management land, as applicable, shall
			 not be delegated to a State forester or any other officer or employee of
			 the eligible State.
						(h)Applicable lawThe restoration, management, and protection services to be provided under this section shall be
			 carried out on a project-to-project basis under existing authorities of
			 the Forest Service or Bureau of Land Management, as applicable.
						504.Treatment as supplemental fundingNone of the funds made available to a beneficiary county (as defined in section 102(2)) or other
			 political subdivision of a State under this subdivision shall be used in
			 lieu of or to otherwise offset State funding sources for local schools,
			 facilities, or educational purposes.
					505.Definition of fire suppression to include certain related activitiesFor purposes of utilizing amounts made available to the Secretary of Agriculture or the Secretary
			 of the Interior for fire suppression activities, including funds made
			 available from the FLAME Fund, the term fire suppression includes reforestation, site rehabilitation, salvage operations, and replanting occurring
			 following fire damage on lands under the jurisdiction of the Secretary
			 concerned or following fire suppression efforts on such lands by the
			 Secretary concerned.
					506.Prohibition on certain actions regarding Forest Service roads and trailsThe Forest Service shall not remove or otherwise eliminate or obliterate any legally created road
			 or trail unless there has been a specific decision, which included
			 adequate and appropriate public involvement, to decommission the specific
			 road or trail in question. The fact that any road or trail is a not a
			 Forest System road or trail, or does not appear on a Motor Vehicle Use
			 Map, shall not constitute a decision.
					BNational Strategic and Critical Minerals Production 
				100.Short titleThis subdivision may be cited as the National Strategic and Critical Minerals Production Act of 2014.
				100A.FindingsCongress finds the following:
					(1)The industrialization of China and India has driven demand for nonfuel mineral commodities,
			 sparking a period of resource nationalism exemplified by China’s reduction
			 in exports of rare-earth elements necessary for telecommunications,
			 military technologies, healthcare technologies, and conventional and
			 renewable energy technologies.
					(2)The availability of minerals and mineral materials are essential for economic growth, national
			 security, technological innovation, and the manufacturing and agricultural
			 supply chain.
					(3)The exploration, production, processing, use, and recycling of minerals contribute significantly to
			 the economic well-being, security and general welfare of the Nation.
					(4)The United States has vast mineral resources, but is becoming increasingly dependent upon foreign
			 sources of these mineral materials, as demonstrated by the following:
						(A)Twenty-five years ago the United States was dependent on foreign sources for 30 nonfuel mineral
			 materials, 6 of which the United States imported 100 percent of the
			 Nation’s requirements, and for another 16 commodities the United States
			 imported more than 60 percent of the Nation’s needs.
						(B)By 2011 the United States import dependence for nonfuel mineral materials had more than doubled
			 from 30 to 67 commodities, 19 of which the United States imported 100
			 percent of the Nation’s requirements, and for another 24 commodities,
			 imported more than 50 percent of the Nation’s needs.
						(C)The United States share of worldwide mineral exploration dollars was 8 percent in 2011, down from
			 19 percent in the early 1990s.
						(D)In the 2012 Ranking of Countries for Mining Investment, out of 25 major mining countries, the
			 United States ranked last with Papua New Guinea in permitting delays, and
			 towards the bottom regarding government take and social issues affecting
			 mining.
						100B.DefinitionsIn this subdivision:
					(1)Strategic and critical mineralsThe term strategic and critical minerals means minerals that are necessary—
						(A)for national defense and national security requirements;
						(B)for the Nation’s energy infrastructure, including pipelines, refining capacity, electrical power
			 generation and transmission, and renewable energy production;
						(C)to support domestic manufacturing, agriculture, housing, telecommunications, healthcare, and
			 transportation infrastructure; or
						(D)for the Nation’s economic security and balance of trade.
						(2)AgencyThe term agency means any agency, department, or other unit of Federal, State, local, or tribal government, or
			 Alaska Native Corporation.
					(3)mineral exploration or mine permitThe term mineral exploration or mine permit includes plans of operation issued by the Bureau of Land Management and the Forest Service
			 pursuant to 43 CFR 3809 and 36 CFR 228A or the authorities listed in 43
			 CFR 3503.13, respectively.
					IDevelopment of Domestic Sources of Strategic and Critical Minerals
					101.Improving development of strategic and critical mineralsDomestic mines that will provide strategic and critical minerals shall be considered an infrastructure project as described in Presidential Order Improving Performance of Federal Permitting and Review of Infrastructure Projects dated March 22, 2012.
					102.Responsibilities of the lead agency
						(a)In generalThe lead agency with responsibility for issuing a mineral exploration or mine permit shall appoint
			 a project lead who shall coordinate and consult with cooperating agencies
			 and any other agency involved in the permitting process, project
			 proponents and contractors to ensure that agencies minimize delays, set
			 and adhere to timelines and schedules for completion of the permitting
			 process, set clear permitting goals and track progress against those
			 goals.
						(b)Determination under NEPATo the extent that the National Environmental Policy Act of 1969 applies to any mineral exploration
			 or mine permit, the lead agency with responsibility for issuing a mineral
			 exploration or mine permit shall determine that the action to approve the
			 exploration or mine permit does not constitute a major Federal action
			 significantly affecting the quality of the human environment within the
			 meaning of the National Environmental Policy Act of 1969 if the procedural
			 and substantive safeguards of the permitting process alone, any applicable
			 State permitting process alone, or a combination of the two processes
			 together provide an adequate mechanism to ensure that environmental
			 factors are taken into account.
						(c)coordination on permitting processThe lead agency with responsibility for issuing a mineral exploration or mine permit shall enhance
			 government coordination for the permitting process by avoiding duplicative
			 reviews, minimizing paperwork and engaging other agencies and stakeholders
			 early in the process. The lead agency shall consider the following best
			 practices:
							(1)Deferring to and relying upon baseline data, analyses and reviews performed by State agencies with
			 jurisdiction over the proposed project.
							(2)Conducting any consultations or reviews concurrently rather than sequentially to the extent
			 practicable and when such concurrent review will expedite rather than
			 delay a decision.
							(d)Schedule for permitting processAt the request of a project proponent, the lead agency, cooperating agencies and any other agencies
			 involved with the mineral exploration or mine permitting process shall
			 enter into an agreement with the project proponent that sets time limits
			 for each part of the permitting process including the following:
							(1)The decision on whether to prepare a document required under the National Environmental Policy Act
			 of 1969.
							(2)A determination of the scope of any document required under the National Environmental Policy Act
			 of 1969.
							(3)The scope of and schedule for the baseline studies required to prepare a document required under
			 the National Environmental Policy Act of 1969.
							(4)Preparation of any draft document required under the National Environmental Policy Act of 1969.
							(5)Preparation of a final document required under the National Environmental Policy Act of 1969.
							(6)Consultations required under applicable laws.
							(7)Submission and review of any comments required under applicable law.
							(8)Publication of any public notices required under applicable law.
							(9)A final or any interim decisions.
							(e)Time limit for permitting processIn no case should the total review process described in subsection (d) exceed 30 months unless
			 agreed to by the signatories of the agreement.
						(f)Limitation on addressing public commentsThe lead agency is not required to address agency or public comments that were not submitted during
			 any public comment periods or consultation periods provided during the
			 permitting process or as otherwise required by law.
						(g)Financial assuranceThe lead agency will determine the amount of financial assurance for reclamation of a mineral
			 exploration or mining site, which must cover the estimated cost if the
			 lead agency were to contract with a third party to reclaim the operations
			 according to the reclamation plan, including construction and maintenance
			 costs for any treatment facilities necessary to meet Federal, State or
			 tribal environmental standards.
						(h)Application to existing permit applicationsThis section shall apply with respect to a mineral exploration or mine permit for which an
			 application was submitted before the date of the enactment of this Act if
			 the applicant for the permit submits a written request to the lead agency
			 for the permit. The lead agency shall begin implementing this section with
			 respect to such application within 30 days after receiving such written
			 request.
						(i)Strategic and critical minerals within National ForestsWith respect to strategic and critical minerals within a federally administered unit of the
			 National Forest System, the lead agency shall—
							(1)exempt all areas of identified mineral resources in Land Use Designations, other than
			 Non-Development Land Use Designations, in existence as of the date of the
			 enactment of this Act from the procedures detailed at and all rules
			 promulgated under part 294 of title 36, Code for Federal Regulations;
							(2)apply such exemption to all additional routes and areas that the lead agency finds necessary to
			 facilitate the construction, operation, maintenance, and restoration of
			 the areas of identified mineral resources described in paragraph (1); and
							(3)continue to apply such exemptions after approval of the Minerals Plan of Operations for the unit of
			 the National Forest System.
							103.Conservation of the resourceIn evaluating and issuing any mineral exploration or mine permit, the priority of the lead agency
			 shall be to maximize the development of the mineral resource, while
			 mitigating environmental impacts, so that more of the mineral resource can
			 be brought to the market place.
					104.Federal register process for mineral exploration and mining projects
						(a)Preparation of Federal Notices for Mineral Exploration and Mine Development ProjectsThe preparation of Federal Register notices required by law associated with the issuance of a
			 mineral exploration or mine permit shall be delegated to the organization
			 level within the agency responsible for issuing the mineral exploration or
			 mine permit. All Federal Register notices regarding official document
			 availability, announcements of meetings, or notices of intent to undertake
			 an action shall be originated and transmitted to the Federal Register from
			 the office where documents are held, meetings are held, or the activity is
			 initiated.
						(b)Departmental Review of Federal Register Notices for Mineral Exploration and Mining ProjectsAbsent any extraordinary circumstance or except as otherwise required by any Act of Congress, each
			 Federal Register notice described in subsection (a) shall undergo any
			 required reviews within the Department of the Interior or the Department
			 of Agriculture and be published in its final form in the Federal Register
			 no later than 30 days after its initial preparation.
						IIJudicial review of agency actions relating to Exploration and Mine Permits
					201.Definitions for titleIn this title the term covered civil action means a civil action against the Federal Government containing a claim under section 702 of title
			 5, United States Code, regarding agency action affecting a mineral
			 exploration or mine permit.
					202.Timely filingsA covered civil action is barred unless filed no later than the end of the 60-day period beginning
			 on the date of the final Federal agency action to which it relates.
					203.Right to interveneThe holder of any mineral exploration or mine permit may intervene as of right in any covered civil
			 action by a person affecting rights or obligations of the permit holder
			 under the permit.
					204.Expedition in hearing and determining the actionThe court shall endeavor to hear and determine any covered civil action as expeditiously as
			 possible.
					205.Limitation on prospective reliefIn a covered civil action, the court shall not grant or approve any prospective relief unless the
			 court finds that such relief is narrowly drawn, extends no further than
			 necessary to correct the violation of a legal requirement, and is the
			 least intrusive means necessary to correct that violation.
					206.Limitation on attorneys’ feesSections 504 of title 5, United States Code, and 2412 of title 28, United States Code (together
			 commonly called the Equal Access to Justice Act) do not apply to a covered
			 civil action, nor shall any party in such a covered civil action receive
			 payment from the Federal Government for their attorneys’ fees, expenses,
			 and other court costs.
					IIIMiscellaneous Provisions
					301.Secretarial order not affectedNothing in this subdivision shall be construed as to affect any aspect of Secretarial Order 3324,
			 issued by the Secretary of the Interior on December 3, 2012, with respect
			 to potash and oil and gas operators.
					
	Passed the House of Representatives September 18, 2014.Karen L. Haas,Clerk
	November 13, 2014Read the second time and placed on the calendar
